Exhibit 10.1

 

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

 

among

 

Deutsche Bank México, S.A., Institución de Banca Múltiple, División Fiduciaria,
solely and exclusively as trustee in the
Irrevocable Administration Trust Agreement No. F/589

 

and

 

Nacional Financiera, S.N.C., Institución de Banca de Desarrollo, Dirección
Fiduciaria,
solely and exclusively as trustee in the
Irrevocable Administration Trust Agreement No. 80501

 

as the Sellers,

 

Satélites Mexicanos, S.A. de C.V.,

 

as the Company,

 

and

 

EchoStar Satellite Acquisition L.L.C.,

 

as Bidder

 

and

 

EchoStar Corporation,
for the purposes of Section 6.21 only,

 

as the Bidder Guarantor

 

Dated as of February 26, 2010

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.1

Certain Defined Terms

2

Section 1.2

Table of Definitions

16

 

 

 

ARTICLE II PURCHASE AND SALE

17

 

 

 

Section 2.1

Purchase and Sale of the Shares

17

Section 2.2

Closing

18

Section 2.3

Debt Offer

19

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

20

 

 

 

Section 3.1

Organization

20

Section 3.2

Authority

20

Section 3.3

No Conflict; Required Filings and Consents

20

Section 3.4

Shares; Trust Beneficiary Rights

22

Section 3.5

Litigation

22

Section 3.6

Brokers

22

Section 3.7

Information Supplied

22

Section 3.8

Exclusivity of Representations and Warranties

23

Section 3.9

Delegado Fiduciario (Fiduciary Delegate)

23

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

23

 

 

 

Section 4.1

Organization and Qualification

23

Section 4.2

Authority

23

Section 4.3

No Conflict; Required Filings and Consents

24

Section 4.4

Capitalization

25

Section 4.5

Equity Interests; Indebtedness

25

Section 4.6

Financial Statements; Internal Controls; No Undisclosed Liabilities

26

Section 4.7

Absence of Certain Changes or Events

27

Section 4.8

Compliance with Law; Permits

27

Section 4.9

Litigation

28

Section 4.10

Employee Benefit Plans

28

Section 4.11

Employment Matters; Labor Relations

29

Section 4.12

Insurance

30

Section 4.13

Real Property

30

Section 4.14

Intellectual Property

31

Section 4.15

Company Satellites

32

Section 4.16

Taxes

33

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 4.17

Environmental Matters

35

Section 4.18

Material Contracts

36

Section 4.19

SEC Reports; Debt Offer Documents

37

Section 4.20

Brokers

38

Section 4.21

Affiliate Transactions

38

Section 4.22

Books and Records

38

Section 4.23

Exclusivity of Representations and Warranties

39

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYERS

39

 

 

 

Section 5.1

Organization

39

Section 5.2

Authority

39

Section 5.3

Qualification

39

Section 5.4

No Conflict; Required Filings and Consents

40

Section 5.5

Litigation

41

Section 5.6

Financing

41

Section 5.7

Brokers

41

Section 5.8

Investment Intent

41

Section 5.9

Buyers’ Investigation and Reliance

41

 

 

 

ARTICLE VI COVENANTS

42

 

 

 

Section 6.1

Conduct of Business Prior to the Closing

42

Section 6.2

Covenants Regarding Information

47

Section 6.3

Books and Records

48

Section 6.4

Financial Statements and Reports; Filings

49

Section 6.5

Update of Disclosure Schedules

49

Section 6.6

Notification of Certain Matters

49

Section 6.7

Affiliate Transactions

50

Section 6.8

Debt Offers

50

Section 6.9

No Solicitation

50

Section 6.10

Confidentiality

51

Section 6.11

Consents and Filings; Further Assurances

52

Section 6.12

Public Announcements

53

Section 6.13

Employee Matters

53

Section 6.14

Change of Control Payments

54

Section 6.15

Directors’ and Officers’ Insurance

54

Section 6.16

Reports Concerning Company Satellites

54

Section 6.17

Exclusivity

54

Section 6.18

Mexican Income Tax

55

Section 6.19

Information Supplied

55

Section 6.20

Fulfillment of Conditions

56

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 6.21

Bidder Guaranty

56

Section 6.22

Third Party Expense Statements

56

Section 6.23

Approved Bank

57

Section 6.24

MXJV Partner

57

 

 

 

ARTICLE VII CONDITIONS TO CLOSING

57

 

 

 

Section 7.1

General Conditions

57

Section 7.2

Conditions to Obligations of the Sellers and the Company

59

Section 7.3

Conditions to Obligations of the Buyers

59

 

 

 

ARTICLE VIII TERMINATION

62

 

 

 

Section 8.1

Termination

62

Section 8.2

Effect of Termination

66

Section 8.3

Termination Fee

67

 

 

 

ARTICLE IX GENERAL PROVISIONS

68

 

 

 

Section 9.1

Nonsurvival of Representations, Warranties and Covenants

68

Section 9.2

Fees and Expenses

68

Section 9.3

Amendment and Modification

68

Section 9.4

Waiver

69

Section 9.5

Notices

69

Section 9.6

Interpretation

71

Section 9.7

Entire Agreement

71

Section 9.8

No Third-Party Beneficiaries

72

Section 9.9

Governing Law

72

Section 9.10

Arbitration

72

Section 9.11

U.S. Export Control Laws

73

Section 9.12

Disclosure Generally

73

Section 9.13

Personal Liability

73

Section 9.14

Assignment; Successors

73

Section 9.15

Currency

73

Section 9.16

Severability

73

Section 9.17

Counterparts

74

Section 9.18

Facsimile Signature

74

Section 9.19

Time of Essence

74

Section 9.20

No Presumption Against Drafting Party

74

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

Exhibit A

 

Form of Joinder Agreement

Exhibit B

 

Form of the Third Supplemental Indenture and First Amendment of First Priority
Documents

Exhibit C

 

Conditions of Lockup Agreement in Respect of First Priority Notes

Exhibit D

 

Conditions of Lockup Agreement in Respect of Second Priority Notes

Exhibit E

 

Form of the Third Supplemental Indenture and First Amendment of Second Priority
Documents

Exhibit F

 

Form of Officer’s Certificate of the Buyers

Exhibit G

 

Form of Officer’s Certificate of the Company

Exhibit H

 

Form of Change of Control Payment Receipt

 

 

 

Annex A

 

Trust Documentation

Annex B

 

Capital Expenditures

Annex C

 

Bidder Public Disclosure

 

 

 

Schedule 1.1

 

Illustration of Adjusted Working Capital Calculation

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

iv

--------------------------------------------------------------------------------

 


 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February 26, 2010 (the
“Execution Date”), among Deutsche Bank México, S.A., Institución de Banca
Múltiple, División Fiduciaria (“DBM”), solely and exclusively as trustee in the
Irrevocable Administration Trust Agreement No. F/589 dated November 28, 2006,
and Nacional Financiera, S.N.C., Institución de Banca de Desarrollo, Dirección
Fiduciaria (“FN”), solely and exclusively as trustee in the Irrevocable
Administration Trust Agreement No. 80501 dated November 28, 2006 (DBM and FN,
each, a “Seller”, and together, the “Sellers”), Satélites Mexicanos, S.A. de
C.V., a Sociedad Anónima de Capital Variable (the “Company”), and EchoStar
Satellite Acquisition L.L.C., a limited liability company organized under the
Laws of Colorado (“Bidder”), and for the purposes of Section 6.21 only, EchoStar
Corporation, a Nevada corporation (the “Bidder Guarantor”).

 

RECITALS

 

A.            The Sellers own 100% of the issued and outstanding Shares (as
defined below).

 

B.            Any sale of the Shares must comply with the relevant ownership
requirements and restrictions under applicable Law (as defined below).

 

C.            Bidder desires to purchase the Shares, but does not, as of the
date of this Agreement, qualify under the relevant ownership requirements and
restrictions under applicable Law to purchase the Shares.

 

D.            Bidder has entered into an agreement with a joint venture partner
(“MXJV Partner”) to form a joint venture entity (“MXJV “) that meets all
ownership requirements and restrictions under applicable Law to acquire the
Shares, including, without limitation, the Ley General de Sociedades Mercantiles
(the General Law of Commercial Companies of Mexico), the Ley de Inversión
Extranjera (the Foreign Investment Law of Mexico) and the Ley Federal de
Telecomunicaciones (the Federal Telecommunications Law of Mexico).

 

E.             Company desires for the MXJV to execute a joinder agreement to
this Agreement in the form attached as Exhibit A hereto (the “Joinder
Agreement”).

 

F.             Upon execution of the Joinder Agreement by MXJV, MXJV will join
Bidder as a Buyer under this Agreement.

 

G.            The Sellers wish to sell to the Buyers, and the Buyers wish to
purchase from the Sellers, the Shares.

 

H.            DBM executes the document herein according to the letter of
instruction dated February 22, 2010 received from the Technical Committee (as
defined below) according to and in full compliance with the provisions of the
DBM Trust (as defined below), including pursuant to Clause 6 and Clause 11 of
the DBM Trust.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 


ARTICLE I
DEFINITIONS

 

Section 1.1             Certain Defined Terms.  For purposes of this Agreement:

 

“Action” means any claim, action, suit, arbitration, audit, investigation or
proceeding by or before any Governmental Authority (including any Tax Authority)
or other Person.

 

“Actual Engineering and Operations Capital Expenditures” means aggregate
expenditures for the line items “Engineering and Operating” and “Enlaces
Integra, S. de R.L. de C.V.” (but not including amounts budgeted for the Enlaces
teleport) as described in Annex B hereto; provided, that to the extent that the
Company is able to accomplish any operating or engineering task to which such
budgeted expenditure relates at a lower cost, as reasonably agreed by Bidder,
the Company shall be deemed to have expended the full budgeted amount for any
such items.

 

“Adjusted Current Assets” means the sum of (i) Accounts receivable — net,
(ii) Due from related parties, (iii) Inventories — net and (iv) Deferred income
taxes, each calculated in accordance with GAAP on a basis consistent with the
Financial Statements.

 

“Adjusted Current Liabilities” means the sum of (i) Accounts payable and accrued
expenses and (ii) Income tax payable, each calculated in accordance with GAAP on
a basis consistent with the Financial Statements.

 

“Adjusted Working Capital” means Adjusted Current Assets minus Adjusted Current
Liabilities, which for clarity shall be calculated as illustrated in
Schedule 1.1 hereto.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.  Notwithstanding the preceding,
for purposes of this Agreement, DISH Network Corporation and its Subsidiaries
shall not be considered Affiliates of Bidder, MXJV or the Bidder Guarantor.

 

“Affiliated Group” means an affiliated group of corporations within the meaning
of Section 1504 of the Internal Revenue Code of 1986, as amended through the
date hereof, and Title II, Chapter VI of the Ley del Impuesto Sobre la Renta
(the Mexican Income Tax Law) or any similar provision of state, local or foreign
Law.

 

“Agent” means the Bank of New York or any successor agent acting under such
capacity in accordance with and pursuant to the Agency Agreement (as such term
is currently defined in the DBM Trust).

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------


 

“Allocable Share” means, as to each of (i) Bidder and (ii) the MXJV, the
percentage agreed to between them, provided, that the sum shall equal 100%.

 

“Approved Equity Sale Price” means the minimum amount payable to the Sellers for
the sale of the Shares as calculated based upon the terms and conditions of the
Debt Offers as approved by the Requisite Series B Consent, taking into
consideration any conditions imposed by the approving Series B Directors in
connection with such approval.

 

“Available Cash” means an amount equal to the aggregate amount of cash and cash
equivalents of the Company, on a consolidated basis, as of the close of business
on the Business Day preceding the Closing Date, including, without limitation,
Subsidiary Cash, (i) plus (A) any amounts paid to a vendor in connection with
the entry into or performance under the Satellite Construction ATP and (B) any
amounts paid to a vendor in connection with the entry into or performance under
the Satellite Construction Agreement, each in accordance with Section 7.3(i);
and (ii) minus (A) the amount of the Professional Services Fees, (B) the amount
of any insurance proceeds received by the Company or any of its Subsidiaries
between the date of the Balance Sheet and the Closing, (C) any Satellite
Termination Fees received by the Company and (D) the amount of any proceeds
received from the sale or lease of Solidaridad 2 prior to the Closing Date;
provided, however, that an amount equal to the sum of the amounts set forth on
Schedule 4.11(d) of the Disclosure Schedules, as may be updated prior to the
Closing, that remain unpaid as of the close of business on the Business Day
preceding the Closing Date shall not be included in Available Cash.

 

“Available Satellite Operational Capability” means, ***

 

“Available Transponder Operational Capacity” means ***

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York City, New
York or in the city of Mexico, Federal District, Mexico.

 

“Buyer” means each of (i) Bidder and (ii) MXJV, upon execution of the Joinder
Agreement by MXJV, and references to the “Buyers” shall be to both such parties.

 

“Cancelled Shares” means the Series A shares and the Series B shares of the
Company held by the Sellers to be cancelled on or prior to the Closing as a
result of the Series N Share Conversion.

 

“Change of Control Transaction” means any of the following:

 

(i)            the acquisition of equity securities of the Company representing
fifty percent (50%) or more of the outstanding voting or economic interests in
the Company’s outstanding equity securities (without taking into account any
equity held by or on behalf of management) or a substantial portion of the
assets of the Company and its Subsidiaries, taken as a whole, by any Person or
Group, other than one or more Existing Non-Satellite Holders; for purposes of
determining the percentage interest acquired by a Group

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

3

--------------------------------------------------------------------------------


 

under this clause (i), no Existing Non-Satellite Holder shall be deemed to be a
member of such Group solely due to its participation in the relevant
transaction; provided, however, that an Existing Non-Satellite Holder shall be
deemed to be a member of such Group if such holder (A) has granted (or entered
into an agreement or arrangement granting) another person in the Group that is
not an Existing Non-Satellite Holder a right to vote or acquire its shares (or
the economic interest therein) or (B) otherwise provided such other person with
rights that would cause such person to gain “control” over the Company or the
entity established to acquire its equity or assets;

 

(ii)           the acquisition of equity securities of the Company representing
75% or more of the outstanding voting or economic interests in the Company’s
outstanding equity securities (without taking into account any equity held by or
on behalf of management), or of substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, by any single Person that is an Existing
Holder (or by two or more Existing Holders that are Affiliates); or

 

(iii)          the acquisition of equity securities of the Company representing,
in the aggregate, 90% or more of the outstanding voting or economic interests in
the Company’s outstanding equity securities (without taking into account any
equity held by or on behalf of management), or of substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, by any two
Existing Holders.

 

For purposes of this definition of “Change of Control Transaction”:  (i) all
references to “equity securities” (other than “outstanding equity securities”)
shall include any equity securities issuable upon conversion or exchange of any
debt or other securities convertible into or exchangeable for equity securities
(including warrants, options, or otherwise); (ii) all references to “equity
securities of the Company” shall include the equity securities of any
reorganized or other successor entity or entities resulting from any
transaction; and (iii) any entity newly organized to effect an Internal
Restructuring shall be disregarded, and the question of whether a Change of
Control has occurred shall be determined by measuring the beneficial ownership
of equity securities through such entity.

 

“Common Stock” means the ordinary, nominative Class I and Class II shares, no
par value, of the Company, which Class I shares are divided into Series A
shares, Series B shares and Series N shares and which Class II shares are
divided into Series B shares and Series N shares.

 

“Company Satellite” means a satellite owned by the Company or any of its
Subsidiaries as of the date of this Agreement.

 

“Company TAA” means each Technical Assistance Agreement relating to the Company
Satellites to which the Sellers or the Company are a party.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

4

--------------------------------------------------------------------------------


 

“Concessions” means any and all of the concessions granted by a Mexican
Governmental Authority to the Company or any of its Subsidiaries, as in effect
on the date of this Agreement, including, without limitation, all orbital
concessions and all property concessions and all amendments, supplements,
reinstatements, renewals and replacements thereof in effect on the date of this
Agreement.

 

“Contract” means any agreement, contract, lease, license, arrangement or
understanding.

 

“control”, including the terms “controlled by” and “under common control with”,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management, policies, affairs or actions of a Person,
whether through the ownership of voting securities, as trustee, executor or
beneficiary, as general partner or managing member, by Contract or otherwise.

 

“Converted Series N Shares” means the Series N shares of the Company issued at
or prior to the Closing as a result of the Series N Share Conversion.

 

“DBM Trust” means the Irrevocable Administration Trust Agreement No. F/589 dated
November 28, 2006, with DBM acting as trustee.

 

“DBM Trust Beneficiaries” means the Federal Government of Mexico by means of an
accession instrument executed by Servicios Corporativos Satelitales, S.A. de
C.V., Loral Skynet Corporation or any successor thereof, Principia, S.A. de C.V.
or any successor thereof and The Bank of New York Mellon or any successor
thereof.

 

“DDTC” means the United States Department of State Directorate of Defense Trade
Controls.

 

“Debt Offer Documents” means all necessary and appropriate documentation in
connection with the Debt Offers, including an offer to purchase, related letter
of transmittal, related consent solicitation documents and all exhibits,
amendments or supplements thereto for the Debt Offers.

 

“Debt Offers” means, collectively, the First Priority Debt Offer and the Second
Priority Debt Offer.

 

“Deliverable Data” means all specifications, technical drawings and data, design
data, test data and test results and other similar data and documentation
regarding the Company Satellites provided to the Sellers, the Company or the
Subsidiaries of the Company by the manufacturers of the Company Satellites and
any of such manufacturers’ subcontractors, all operational and maintenance logs
and similar data for the Company Satellites generated or maintained by or for
the Sellers, the Company or the Subsidiaries of the Company, and all data
regarding, to the Company’s Knowledge: (i) any anomalous event that could have
an impact on performance or mission life of Satmex 6; and (ii) any and all other
anomalies that are material, which have been identified on or experienced by any
of the Company Satellites, including without limitation, the results of any
material anomaly investigations.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

5

--------------------------------------------------------------------------------


 

“Encumbrance” means any charge, claim, mortgage, usufructo, lien, option,
pledge, security interest, third party right, assignment, hypothecation or
encumbrance, or other agreement or arrangement that has the same or a similar
effect to the granting of security or of any similar right of any kind
(including any conditional sale or other title retention agreement), or any
other limitation of ownership (whether recorded or not before the applicable
Registro Público de la Propiedad or Registro Público de Comercio) or restriction
of any kind.

 

“Equity Purchase Price” means Total Cash to be Made Available by the Buyers less
(i) the Tender Price and less (ii) the Redemption Amount.

 

“Execution Date” has the meaning set forth in the preamble.

 

“Existing Holders” means (A) Trusts’ Beneficiaries as of the Execution Date;
(B) Noteholders; and (C) any of their respective Affiliates.

 

“Existing Non-Satellite Holders” means (A) Trusts’ Beneficiaries as of the
Execution Date that are not Satellite Operators; (B) Noteholders that are not
Satellite Operators; and (C) any of their respective Affiliates that are not
Satellite Operators.

 

“First Priority Debt Offer” means (i) an offer under applicable securities Laws
of the United States to purchase for cash all of the outstanding First Priority
Notes and (ii) the related solicitations of consents to amendments of the First
Priority Documents as contemplated by the First Priority Supplemental Indenture.

 

“First Priority Documents” has the meaning set forth in the First Priority
Indenture.

 

“First Priority Indenture” means the Indenture dated as of November 30, 2006, by
and among the Company, the First Priority Guarantors named therein and US Bank
National Association (as successor to HSBC Bank USA National Association), as
trustee, as amended, supplemented or otherwise modified from time to time.

 

“First Priority Notes” means the First Priority Senior Secured Notes due 2011
issued by the Company pursuant to the First Priority Indenture.

 

“First Priority Supplemental Indenture” means the Third Supplemental Indenture
and First Amendment of First Priority Documents to be entered into by and among
the Company, the First Priority Guarantors party thereto and US Bank National
Association, as successor to HSBC Bank USA National Association, as trustee and
collateral agent, which shall be substantially in the form of Exhibit B hereto,
or as amended from time to time, provided that Bidder shall have approved any
such amendment that materially and adversely affects the rights of the Company
under the First Priority Documents or impairs the ability of the Company to
consummate the transactions contemplated hereby; and further provided that
(i) any change to the First Supplemental Indenture that further amends Sections
3.1 (and related provisions of Article III), 3.2 (and related provisions of
Article III), 3.4 (and related provisions of Article III), 4.5, 4.10, 4.11,
4.15, 4.16, 4.17, 4.18, 4.19, 4.21, 4.22, 4.23, 4.26, 4.28, 4.29, 4.30, 4.35,
5.1 or 5.2 of the First Priority Indenture in any way, or adds any obligations
or restrictions to the First

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

6

--------------------------------------------------------------------------------


 

Priority Indenture regarding the subject matter of such sections, shall be
deemed to materially and adversely affect the rights of the Company under the
First Priority Documents and (ii) notwithstanding clause (i) above, (A) the
amendment to the two-day minimum period for redemption notices in Sections
3.3(a) and 3.3(d) of the First Priority Indenture to reflect a notice period of
any length up to and including a period of 30 days (the original minimum notice
period) or (B) the deletion from the First Priority Supplemental Indenture of
any amendment of Section 4.33, shall be deemed not to materially and adversely
affect the rights of the Company under the First Priority Documents or impair
the ability of the Company to consummate the transactions contemplated hereby.

 

“First Quarter Cash” means an amount equal to the aggregate amount of cash and
cash equivalents of the Company, on a consolidated basis, as of March 31, 2010;
(i) plus (A) any amounts paid to a vendor in connection with the entry into or
performance under the Satellite Construction ATP and (B) any amounts paid to a
vendor in connection with the entry into or performance under the Satellite
Construction Agreement; and (ii) minus (A) the amount of the Professional
Services Fees (determined based upon invoices of each of the Persons listed on
Schedule 6.22 submitted on the Business Day preceding March 31, 2010 setting
forth (1) fees incurred for services rendered through the close of business on
the day two Business Days prior to March 31, 2010, and (2) a reasonable estimate
of the fees for all services to be rendered through the Closing Date), (B) the
amount of any insurance proceeds received by the Company or any of its
Subsidiaries between the date of the Balance Sheet and March 31, 2010, (C) any
Satellite Termination Fees received by the Company and (D) the amount of any
proceeds received from the sale or lease of Solidaridad 2 prior to March 31,
2010.

 

“FN Trust” means the Irrevocable Administration Trust Agreement No. 80501 dated
November 28, 2006, with FN acting as trustee.

 

“FN Trust Beneficiaries” means the Federal Government of Mexico.

 

“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.

 

“Governmental Authority” means any Mexican, United States or other
international, national, federal, state, municipal or local governmental,
regulatory or administrative authority, agency or commission or any judicial or
arbitral body (including the ITU) or other entity exercising executive,
legislative, judicial, regulatory or administrative powers or functions of
government.

 

“Group” means any group (within the meaning of Rule 13d-1 under the Securities
Exchange Act of 1934) of Persons.

 

“Indebtedness” of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) under capital leases as determined in accordance with GAAP,
(iv) for the deferred purchase price of goods or services (other than trade
payables or accrued expenses in the ordinary course of business), or (v) in the
nature of guarantees of the obligations described in clauses (i) and (ii) above
of any other Person.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

7

--------------------------------------------------------------------------------


 

“Intellectual Property” means (i) trade names, trademarks and service marks,
domain names, trade dress and similar rights, and applications to register any
of the foregoing, (ii) patents and patent applications, (iii) copyrights
(whether registered or unregistered) and applications for registration and
(iv) confidential and proprietary information, including, without limitation,
trade secrets, inventions, proprietary processes and formulae, proprietary
industrial models, processes, designs and methodologies, proprietary technical
information, proprietary manufacturing, engineering and technical drawings and
proprietary know-how.

 

“Internal Restructuring” means a refinancing, recapitalization or restructuring
transaction, including, but not limited to, any transaction (i) in which debt
securities are exchanged for equity securities, (ii) involving the issuance of
new debt or equity securities (or new debt securities with equity securities or
securities convertible into equity securities) or (iii) involving the incurrence
of indebtedness.

 

“Interruption” means any period during which a Transponder fails to meet the
applicable Satellite Performance Specifications and such circumstances preclude
the use of the Transponder for its intended purpose.

 

“ITAR” means the United States International Traffic in Arms Regulations (22
C.F.R. §§ 120-130).

 

“Knowledge” with respect to the Company means the actual (but not constructive
or imputed) knowledge of the following persons: Patricio Ernesto Northland, Luis
Fernando Stein Velasco, Dionisio Manuel Tun Molina, Pablo Manzur Bernabeu,
Leticia Soto Walls, Clemente Cabello Alcerreca, Laureano Alejandro Camberos
Chacón, Leonardo Alvarado and John Compton as of the date of this Agreement (or,
with respect to a certificate delivered pursuant to this Agreement, as of the
date of delivery of such certificate) following a review of this Agreement and
the Disclosure Schedules.

 

“Law” means any constitution, treaty, statute, law, ordinance, regulation, rule,
code, Mexican official norm, injunction, judgment, decree or order of any
Governmental Authority.

 

“Leased Real Property” means the real property leased by the Company or any of
its Subsidiaries, in each case, as lessee, sublessee or assignee, together with,
to the extent leased by the Company or its Subsidiaries, all buildings and other
structures, facilities or Improvements located thereon and all easements,
licenses, rights, options and appurtenances of the Company or any of its
Subsidiaries relating to the foregoing.

 

“Lockup Agreement” means an agreement by a holder of First Priority Notes or
Second Priority Notes to sell such notes to the Company for a specified minimum
price, under which the obligation of such holder to sell such notes is subject
only to the conditions set forth on Exhibit C hereto (in respect of First
Priority Notes) or Exhibit D hereto (in respect of Second Priority Notes) or
other conditions reasonably acceptable to Bidder.

 

“Loral Transponders” shall mean: (i) for Satmex 5, those transponders nominally
designated 15K, 21K and 23K (36 MHz /132 Watts /Ku-band); and (ii) for Satmex 6,
those

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

8

--------------------------------------------------------------------------------


 

transponders nominally designated 21C y 23C (36 MHz /47 Watts /C-band) and 16K
and 18K (36 MHz /2x 125 Watts / Ku-band).

 

“Material Adverse Effect” means (i) with respect to the Company, (A) any event,
circumstance, change, occurrence or effect that, individually or in the
aggregate, has caused or would reasonably be expected to cause a material
adverse effect on the business, financial condition or results of operations of
the Company and its Subsidiaries, taken as a whole, except to the extent any
such effect results from (1) general changes or developments in any of the
industries in which the Company or its Subsidiaries operate, (2) changes in
global, national or regional political conditions (including the outbreak of war
or acts of terrorism) or in general economic, business, regulatory, political or
market conditions or in national or global financial markets, (3) changes in any
applicable Laws or applicable accounting regulations or principles or
interpretations thereof, (4) the announcement or pendency of this Agreement and
the transactions contemplated hereby, including any termination of, reduction in
or similar negative impact on relationships, contractual or otherwise, with any
customers, suppliers, distributors, partners or employees of the Company and its
Subsidiaries due to the announcement and pendency of this Agreement or the
identity of the parties to this Agreement, or the performance of this Agreement
and the transactions contemplated hereby, including compliance with the
covenants set forth herein, (5) any action taken by the Company, or which the
Company causes to be taken by any of its Subsidiaries, in each case that is
required by this Agreement, (6) any actions taken (or omitted to be taken) at
the written request of the Buyers, (7) any failure by the Company to meet any
internal projections, forecasts or revenue or earnings predictions (provided
that any event, circumstance, change, occurrence or effect underlying such
failure shall be taken into account in determining whether a Material Adverse
Effect has occurred), (8) any loss or failure of a Company Satellite or any
subsystem thereon that is not of a level that would give the Buyers a
termination right under Section 8.1(f) hereof or as to which a termination right
has not been exercised by the Buyers within the time period specified in that
Section, or (9) any increase in the consideration offered in the Debt Offers,
extension of the expiration date of the Debt Offers or other modification of the
Debt Offers or the documents related thereto, provided that, to the extent any
event, change or development set forth in clauses (1), (2) or (3) has a
significantly disproportionate effect on the business, financial condition,
prospects or results of operations of the Company and its Subsidiaries, taken as
a whole, relative to other affected Persons in similar lines of business as the
Company and its Subsidiaries, such event shall be deemed to be a Material
Adverse Effect, or (B) any event, circumstance, change, occurrence or effect
that, individually or in the aggregate, could reasonably be expected to prevent,
materially delay or materially impede the performance by the Company of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby; (ii) with respect to either Buyer, any event, circumstance,
change, occurrence or effect that, individually or in the aggregate, could
reasonably be expected to prevent, materially delay or materially impede the
performance by such Buyer of its obligations under this Agreement or the
consummation of the transactions contemplated hereby; and (iii) with respect to
either Seller, any event, circumstance, change, occurrence or effect that,
individually or in the aggregate, could reasonably be expected to prevent,
materially delay or materially impede the performance by such Seller of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby.

 

“Mexican Tax Laws” means the Federal Fiscal Code, the Income Tax Law, the

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

9

--------------------------------------------------------------------------------


 

Flat Tax Law, the Value Added Tax, the Assets Tax Law, the Legal Requirements
relating to Tax of the state or municipality where real estate is located,
Import and Export Taxes Law, Customs Law, Excise Tax Law, Federal Fees Law and
their respective rules and regulations thereunder and any related or subsequent
legislative or administrative enactment thereof.

 

“Mexico” means the United Mexican States.

 

“Minimum Capital Expenditures” means 70% of the amounts budgeted for capital
expenditures on Annex B hereto (excluding the Enlaces teleport).

 

“Minimum Condition” means, with respect to any Debt Offer, the condition to the
Company’s obligation to consummate such Debt Offer that a specified minimum
principal amount of the First Priority Notes or Second Priority Notes, as
applicable, being offered to be purchased in such Debt Offer be tendered in such
Debt Offer and not withdrawn.

 

“Minimum Engineering and Operations Capital Expenditures” means 100% of the
amounts budgeted on Annex B hereto for the line items “Engineering and
Operating” and “Enlaces Integra, S. de R.L. de C.V.” (but not including amounts
budgeted for the Enlaces teleport); provided, however, that to the extent that
the Company is able to accomplish any operating or engineering task to which
such budgeted expenditure relates at a lower cost, as reasonably agreed by
Bidder, the Company shall be deemed to have expended the full budgeted amount
for any such items.

 

“Noteholders” means the holders, as of the Execution Date, of outstanding First
Priority Notes and/or Second Priority Notes.

 

“Partial Loss” means that Available Satellite Operational Capability is (or it
can be reasonably determined based on available data that Available Satellite
Operational Capability will be prior to the expiration of the applicable
Remaining Mission Life) less than Stated Satellite Operational Capability, as a
result of one or more Transponder Failures or System Failures, where such
reduction in Available Satellite Operational Capability does not result in a
Total Loss.

 

“Permitted Encumbrance” means (i) statutory liens for current Taxes not yet due
or the validity or amount of which is being contested in good faith by
appropriate proceedings and, in either case, for which adequate reserves have
been established, (ii) any statutory Encumbrance arising in the ordinary course
of business by operation of Applicable Law with respect to an obligation or
liability that is not yet due or delinquent (including Encumbrances or surety
bonds securing the performance of bids, government contracts, Concessions, trade
contracts, leases or statutory obligations), (iii) zoning, entitlement,
conservation restriction and other land use and environmental regulations by any
Governmental Authority, (iv) minor exceptions, restrictions, easements,
imperfections of title, charges, rights-of-way and other Encumbrances that do
not, individually or in the aggregate, materially interfere with the present
use, or materially detract from the value, of the properties and assets of the
Company and its Subsidiaries upon which such Encumbrances exist and
(v) Encumbrances under the First and Second Priority Indentures.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

10

--------------------------------------------------------------------------------

 


 

“Person” means an individual, corporation, civil enterprise, variable capital
corporation, partnership, limited liability company, limited liability
partnership, business trust, joint stock company, syndicate, natural person,
joint venture, trust, association, organization or other entity, including any
Governmental Authority, and including any successor, by merger or otherwise, of
any of the foregoing.

 

“Professional Services Fees” means  amounts due from the Company to a third
party that are accrued and unpaid upon the Closing (including amounts due upon
the Closing), and which will be paid in accordance with Section 2.2(g), in
respect of professional services rendered in connection with this Agreement and
the transactions contemplated hereby, including, without limitation, attorneys’
fees and expenses, investment bankers’ fees and expenses and accountants’ fees
and expenses.

 

“Redemption Amount” means the amount necessary, after giving effect to the
consummation of the Debt Offers, to secure agreement of the holders of the First
Priority Notes and Second Priority Notes to release all Encumbrances against the
Company, but in no event greater than (i) the difference between (A) the
aggregate principal amount of the First Priority Notes and the Second Priority
Notes outstanding immediately before the closing of the Debt Offers and (B) the
aggregate principal amount of the First Priority Notes and the Second Priority
Notes purchased in the Debt Offers, plus (ii) any accrued and unpaid interest
(plus Additional Amounts (as defined in the First Priority Indenture and the
Second Priority Indenture), if any) on the aggregate principal amount of the
First Priority Notes and the Second Priority Notes remaining outstanding
immediately after the closing of the Debt Offers to the earliest date upon which
redemption of such First Priority Notes and Second Priority Notes may occur.

 

“Remaining Mission Life” means the period starting on the Execution Date and
ending: (i) with respect to Satmex 5, October 14, 2012; or (ii) with respect to
Satmex 6, June 30, 2021.

 

“Representatives” means, with respect to any Person, the officers, directors,
employees, agents, accountants, advisors, attorneys, bankers and other
representatives of such Person.

 

“Requisite Bondholder Non-Disclosure Agreements” means the non-disclosure
agreements entered into by holders of the majority of the aggregate outstanding
principal amount of the Second Priority Notes.

 

“Requisite Series B Consent” means the consent of at least two (2) Series B
Directors of the Company to certain actions or transactions contemplated by this
Agreement, as required by the estatutos sociales (by-laws) of the Company.

 

“Return” means any return, declaration, report, statement, information statement
and other document required to be filed with respect to Taxes, including any
schedule or attachment thereto, and including any amendments thereof.

 

“Revised Neutral Share Approval” means the valid official communication issued
in favor of the Company between the date hereof and the Closing Date by the
applicable

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

11

--------------------------------------------------------------------------------


 

Governmental Authority pursuant to Mexican applicable Laws which authorizes, or
confirms its previously authorization as to, the issuance by the Company of up
to 90% (ninety percent) of its capital stock in the form of inversión neutra
(neutral shares) in accordance with Mexico’s Ley de Inversión Extranjera (the
Foreign Investment Law of Mexico) and its regulations, as amended, and
accordingly that the Series N Shares representing the Company’s Common Stock on
the Closing Date are not considered for purposes of determining the percentage
of direct foreign investment in the Company.

 

“Satellite Construction ATP” means an Authorization to Proceed Agreement, or
other similar contract, such as an engineering services proposal, with a
Satellite Vendor: (i) authorizing the Satellite Vendor to proceed with the
procurement of those components necessary to reduce schedule risk relating to
the completion of a *** satellite with at least *** transponders by the
Satellite Contract Delivery Date and providing the Company or any of its
Subsidiaries with specified engineering and development tasks for the first
60 days of the “Satmex 8 Satellite Program”; (ii) ***; (iii) stating that both
the Company or any of its Subsidiaries and the Satellite Vendor shall promptly
engage in good faith negotiations with respect to entry into the Satellite
Construction Agreement but that in no event shall the Company or any of its
Subsidiaries have any obligation to enter into the Satellite Construction
Agreement or any other definitive agreement with the Satellite Vendor;
(iv) stating that the Company’s or itsSubsidiary’s sole liability under the
Satellite Construction ATP shall be ***; and (v) stating that in the event the
Satellite Construction Agreement or any other definitive agreement with the
Satellite Vendor is entered into, all amounts due under such agreement shall be
offset by all amounts payable under the Satellite Construction ATP.

 

“Satellite Construction Agreement” means a definitive agreement with a Satellite
Vendor: (i) for the construction of a *** satellite with at least ***
transponders by the Satellite Contract Delivery Date; (ii) incorporating the
terms of the Satellite Construction ATP; and (iii) specifying the liquidated
damages that will apply in the event the satellite is not delivered on or prior
to the Satellite Contract Delivery Date.

 

“Satellite Contract Delivery Date” means a contract completion date of no later
than ***

 

“Satellite Operator” means any of: (i) Intelsat Corporation, Intelsat Ltd.,
Eutelsat Communications, SES S.A, Telesat Canada, Skyterra Communications Inc.,
Inmarsat Group Ltd., Loral Space & Communications Inc., Lockheed Martin or
Boeing Co.; (ii) any other Person that derives 40% or more of its annual revenue
from the sale or lease of satellite capacity or the design or manufacture of
satellites; (iii) any other Person that is engaged primarily in the business of
providing services that compete directly with those of the Persons identified in
clause (i), with annual revenues of at least $40 million; and (iv) any Affiliate
of any Person identified in clause (i), (ii) or (iii), provided, that a Person
that owns voting securities of a Person identified in clause (i), (ii) or (iii),
but does not possess the power to direct or cause the direction of the
management or policies of such Person is not a Satellite Operator for purposes
hereof.

 

“Satellite Performance Specifications” means the performance specifications for

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

12

--------------------------------------------------------------------------------


 

each Company Satellite under their respective construction contracts.

 

“Satellite Termination Fees” means any amounts due the Company pursuant to a
third party’s termination of such third party’s satellite capacity lease on
Satmex 5.

 

“Satellite Vendor” means any of Space Systems Loral, Inc., Lockheed Martin
Corporation, or Boeing Co.

 

“SEC Documents” means the forms, reports, statements, certifications and other
documents (including all exhibits, amendments and supplements thereto) filed by
the Company with the U.S. Securities and Exchange Commission since December 31,
2007.

 

“Second Priority Debt Offer” means (i) an offer under applicable securities Laws
of the United States to purchase for cash all of the outstanding Second Priority
Notes and (ii) the related solicitations of consents to amendments of the Second
Priority Documents as contemplated by the Second Priority Supplemental
Indenture.

 

“Second Priority Documents” has the meaning set forth in the Second Priority
Indenture.

 

“Second Priority Indenture” means the Indenture dated as of November 30, 2006,
by and among the Company, the Second Priority Guarantors named therein and Wells
Fargo Bank, National Association, as trustee, as amended, supplemented or
otherwise modified from time to time.

 

“Second Priority Notes” means the Second Priority Senior Secured Notes due 2013
issued by the Company pursuant to the Second Priority Indenture.

 

“Second Priority Supplemental Indenture” means the Third Supplemental Indenture
and First Amendment of Second Priority Documents to be entered into by and among
the Company, the Guarantors party thereto and Wells Fargo Bank, National
Association, as indenture trustee and principal paying agent, which shall be
substantially in the form of Exhibit E hereto, or as amended from time to time,
provided that Bidder shall have approved any such amendment that materially and
adversely affects the rights of the Company under the Second Priority Documents
or impairs the ability of the Company to consummate the transactions
contemplated hereby; and further provided that (i) any change to the Second
Supplemental Indenture that further amends Sections 3.1 (and related provisions
of Article III), 3.2 (and related provisions of Article III), 3.4 (and related
provisions of Article III), 3.5 (and related provisions of Article III), 4.6,
4.10, 4.11, 4.12, 4.16, 4.13, 4.14, 4.18, 4.17, 4.24, 4.25, 6.1 or 6.2 of the
Second Priority Indenture in any way, or adds any obligations or restrictions to
the Second Priority Indenture regarding the subject matter of such sections,
shall be deemed to materially and adversely affect the rights of the Company
under the Second Priority Documents and (ii) notwithstanding clause (i) above,
(A) the amendment to the two-day minimum period for redemption notices in
Sections 3.4(a) and 3.4(d) of the Second Priority Indenture to reflect a notice
period of any length up to and including a period of 30 days (the original
minimum notice period) or (B) the deletion from the Second Priority Supplemental
Indenture of any amendment of Section 4.33, shall be deemed not to materially
and adversely affect the rights of the Company

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

13

--------------------------------------------------------------------------------


 

under the Second Priority Documents or impair the ability of the Company to
consummate the transactions contemplated hereby.

 

“Series B Director” means a director of the Company appointed by the holders of
Series B shares.

 

“Series N Share Conversion” means, subject to the Company having obtained and
fully complied with the Revised Neutral Share Approval, the exchange of the
necessary outstanding Series A shares of the Company and Series B shares of the
Company currently held by the Sellers into the number of Series N shares of the
Company necessary so that, on or prior to the Closing Date, the Series “N”
shares of the Company to be acquired by the Buyers pursuant to this Agreement
are validly issued and equal 90% (ninety percent) of the total issued and
outstanding Common Stock of the Company; in the understanding that such Series N
Share Conversion shall be carried out pursuant to the Company’s by-laws
(estatutos sociales), the DBM Trust, the FN Trust and the Agency Agreement.

 

“Shares” means 100% of the issued and outstanding shares of Common Stock of the
Company, which constitute all of the shares of the Company that are owned
beneficially and of record by the Sellers.

 

“Stated Satellite Operational Capability” means, with respect to each Company
Satellite, the product of: (i) Remaining Mission Life; and (ii) the number of
Transponders on such satellite.

 

“Subsidiary” means, with respect to any Person, any other Person of which at
least 50% of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by such first Person.

 

“Subsidiary Cash” means cash  held by Alterna’TV Corporation, a Delaware
corporation, or any successor thereof, designated to be used as partial payment
for a new satellite.

 

“Supplemental Indentures” means, collectively, the First Priority Supplemental
Indenture and the Second Priority Supplemental Indenture.

 

“System Failure” means the failure of any component that supports the overall
power supply, operation, and/or maneuverability of a satellite including without
limitation, solar arrays, momentum wheels, earth sensors, thrusters, propulsion
systems, traveling wave tube amplifiers, low noise amplifiers, and other similar
equipment.

 

“Target Working Capital” means negative $1,962,000.

 

“Tax Adjustment” means an amount determined by Bidder in its sole and absolute
discretion, after reasonable consultation with the Company’s tax advisors, to
satisfy any and all tax liabilities or contingencies that Bidder believes may be
due by the Company and its Subsidiaries as a result of the Company’s operations
up to the Closing Date; provided that in no event shall the Tax Adjustment
exceed $7,000,000.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

14

--------------------------------------------------------------------------------


 

“Tax Authority” means the Internal Revenue Service, the Secretaría de Hacienda y
Crédito Público (the Ministry of Finance and Public Credit of Mexico) and any
governmental, federal, state, local or foreign authority, agency or commission
which is competent to assess, impose, enforce, levy and/or collect a Tax.

 

“Taxes” means (i) any and all federal, state, local or foreign contributions,
taxes, fees, imposts, duties and similar governmental charges of any kind
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority
including without limitation any taxes on income, profits or gross receipts, ad
valorem, value added, capital gains, sales, excise, use, real property,
withholding, estimated, social security, housing fund, retirement fund, profit
sharing, customs, import duties and fees and any other governmental
contributions and (ii) any transferee or successor liability (including joint
tax liability under Mexican Tax Laws) in respect of any items described in
clause (i) above.

 

“Technical Committee” means the Technical Committee under the DBM Trust, as
defined in Clause 12(a)(i) of the DBM Trust, and which is currently composed of
the following members: Luis Rebollar Corona, Vicente Aristegui Andreve and Luis
Rubio Barnetche.

 

“Tender Agent” means the tender agent used by the Company for the Debt Offers.

 

“Tender Price” means the sum of (i) the aggregate purchase price in the Debt
Offers for all First Priority Notes and Second Priority Notes actually purchased
pursuant to the Debt Offers plus (ii) the consent fees payable in connection
with the Debt Offers.

 

“Total Cash to be Made Available by the Buyers” means:

 

(I)            $267,000,000;

 

(ii)           plus Available Cash up to a maximum of the lesser of
(A) $107,000,000 or (B) the amount of First Quarter Cash;

 

(iii)          (A) plus a dollar for each dollar by which Adjusted Working
Capital is greater (i.e., a less negative number or a positive number) than
negative $1,864,000, or (B) minus a dollar for each dollar by which Adjusted
Working Capital is less (i.e., a more negative number) than negative $2,060,000;

 

(iv)          minus the amount, if any, by which Actual Engineering and
Operating Capital Expenditures are less than the Minimum Engineering and
Operating Capital Expenditures;

 

(v)           minus the amount, if any, by which the aggregate capital
expenditures made pursuant to Section 6.1 (for purposes of which the Minimum
Engineering and Operations Capital Expenditures shall be deemed to have been
made in full) are less than the Minimum Capital Expenditures;

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

15

--------------------------------------------------------------------------------


 

(vi)          minus the Tax Adjustment, if any; and

 

(vii)         plus half of the amount paid or payable to the Company from any
sale or lease of Solidaridad 2 pursuant to an agreement entered into prior to
the Closing Date (net of Taxes required to be paid or accrued as a liability
under GAAP, as a consequence of such sale or lease, taking into consideration
any available tax credits or deductions), which amounts shall be payable only
upon receipt of any such proceeds.

 

“Total Loss” means that the satellite is lost or is completely destroyed or that
Available Satellite Operational Capability is (or it can be reasonably
determined based on available data that Available Satellite Operational
Capability will be prior to the expiration of the applicable Remaining Mission
Life)  or less than Stated Satellite Operational Capability as a result of one
or more Transponder Failures or Systems Failures.

 

“Transponder” means, individually, those sets of equipment within the
communications subsystem of a Company Satellite that provide a discrete path to
receive communications signals from Earth, translate and amplify such signals,
and transmit them to Earth (excluding (i) any transponder that is not
operational as of the Execution Date and (ii) the Loral Transponders).

 

“Transponder Failure” means: ***

 

“Transponder-Year” shall mean the operation of one Transponder for one year.

 

“Trusts’ Beneficiaries” means the DBM Trust Beneficiaries together with the FN
Trust Beneficiaries.

 

Section 1.2                             Table of Definitions.  The following
terms have the meanings set forth in the Sections referenced below:

 

Definition

 

Location

 

 

 

Agreement

 

Preamble

Approved Consultant

 

6.2(b)

Balance Sheet

 

4.6(a)

Bidder

 

Preamble

Bidder Guarantor

 

Preamble

Closing

 

2.2(a)

Closing Date

 

2.2(a)

COFECO

 

3.3(b)

COFETEL

 

3.3(b)

Company

 

Preamble

Covered Parties

 

6.15(a)

DBM

 

Preamble

Determination Date

 

8.1(i)

Disclosure Schedules

 

Article III

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

16

--------------------------------------------------------------------------------


 

Definition

 

Location

 

 

 

Dispute

 

9.10

Employee Plans

 

4.10(a)

Environmental Claim

 

4.17(d)(i)

Environmental Laws

 

4.17(d)(ii)

Environmental Permits

 

4.17(d)(iii)

Execution Date

 

Preamble

Financial Statements

 

4.6(a)

FN

 

Preamble

Guaranteed Obligations

 

6.21

ICC Rules

 

9.10

Improvements

 

4.13(c)

Interim Financial Statements

 

4.6(a)

Issuing Bank

 

6.13(a)

ITU

 

4.15(b)

Joinder Agreement

 

Recitals

Major Fuel Deficiency

 

6.2(b)

Material Contracts

 

4.18(a)

ME

 

3.3(b)

MIFR

 

4.15(d)

MXJV

 

Recitals

MXJV Partner

 

Recitals

Permits

 

4.8(b)

Potential Transaction

 

6.17

Projected Closing Date

 

8.1(i)

Qualified Bank

 

6.13(a)

Satellite Health Data

 

4.15(a)

SCT

 

3.3(b)

Seller

 

Preamble

Sellers

 

Preamble

Termination Date

 

8.1(d)

 


ARTICLE II
PURCHASE AND SALE


 


SECTION 2.1                 PURCHASE AND SALE OF THE SHARES. (A) UPON THE TERMS
AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, THE SELLERS
SHALL SELL, ASSIGN, TRANSFER, CONVEY AND DELIVER THE SHARES (AND ALL OF THE
SELLERS’ RIGHT, TITLE AND INTEREST THEREIN) TO THE BUYERS FREE AND CLEAR OF ALL
ENCUMBRANCES, AND THE BUYERS SHALL PURCHASE THE SHARES FROM THE SELLERS, FOR THE
EQUITY PURCHASE PRICE.  SCHEDULE 2.1 SETS FORTH (I) THE PERCENTAGE OF THE EQUITY
PURCHASE PRICE TO WHICH EACH SELLER SHALL BE ENTITLED AND (II) THE NUMBER, CLASS
AND SERIES OF SHARES SOLD BY EACH SELLER.

 


(B)                                         AT LEAST FIVE BUSINESS DAYS PRIOR TO
THE CLOSING DATE, THE BUYERS SHALL PROVIDE TO THE COMPANY AND THE SELLERS (I) A
STATEMENT OF THEIR RESPECTIVE ALLOCABLE

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

17

--------------------------------------------------------------------------------


 


SHARES AND (II) THE NUMBER, CLASS AND SERIES OF SHARES BEING PURCHASED BY EACH
BUYER.


 


SECTION 2.2                 CLOSING.THE SALE AND PURCHASE OF THE SHARES SHALL
TAKE PLACE AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES OF GIBSON,
DUNN & CRUTCHER LLP, 200 PARK AVENUE, NEW YORK, NEW YORK 10166, AT 10:00 A.M.,
LOCAL TIME ON THE FIFTH BUSINESS DAY FOLLOWING THE SATISFACTION OR, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, WAIVER OF ALL CONDITIONS TO THE OBLIGATIONS
OF THE PARTIES SET FORTH IN ARTICLE VII (OTHER THAN SUCH CONDITIONS AS MAY, BY
THEIR TERMS, ONLY BE SATISFIED AT THE CLOSING OR ON THE CLOSING DATE), OR AT
SUCH OTHER PLACE OR AT SUCH OTHER TIME OR ON SUCH OTHER DATE AS THE SELLERS AND
THE BUYERS MUTUALLY MAY AGREE IN WRITING.  THE DAY ON WHICH THE CLOSING TAKES
PLACE IS REFERRED TO AS THE “CLOSING DATE”.


 


(B)                                         WITHIN FIVE BUSINESS DAYS AFTER
MARCH 31, 2010, AND IN NO EVENT LATER THAN TWO BUSINESS DAYS PRIOR TO THE
CLOSING DATE, THE COMPANY SHALL PROVIDE TO THE BUYERS (I) WRITTEN NOTICE OF THE
AMOUNT OF FIRST QUARTER CASH AND (II) A CERTIFICATE, SIGNED BY A DULY AUTHORIZED
OFFICER OF THE COMPANY, CERTIFYING THE FIRST QUARTER CASH, COMPUTED AS DEFINED
HEREIN.  THE COMPANY SHALL PROVIDE BIDDER WITH ACCESS TO SUCH WORKING PAPERS AND
OTHER INFORMATION RELATING TO THE CALCULATION OF FIRST QUARTER CASH AS BIDDER
MAY REASONABLY REQUEST IN ORDER TO CONFIRM ITS REASONABLE AGREEMENT WITH SUCH
CALCULATIONS.  UPON BIDDER’S DETERMINATION OF ITS REASONABLE AGREEMENT
THEREWITH, BIDDER SHALL DELIVER TO THE COMPANY WRITTEN CONFIRMATION OF THE
BUYERS’ AGREEMENT WITH THE COMPANY’S CALCULATION OF THE AMOUNT OF FIRST QUARTER
CASH.


 


(C)                                         AT LEAST TWO BUSINESS DAYS PRIOR TO
THE CLOSING DATE, THE COMPANY SHALL PROVIDE TO THE BUYERS A STATEMENT SETTING
FORTH THE ADJUSTED WORKING CAPITAL AS OF SUCH DATE, WITH AN ESTIMATE OF ANY
CHANGES THERETO TO BE MADE PRIOR TO THE CLOSING DATE.  THE COMPANY SHALL PROVIDE
BIDDER WITH ACCESS TO SUCH WORKING PAPERS AND OTHER INFORMATION RELATING TO THE
ADJUSTED WORKING CAPITAL AS BIDDER MAY REASONABLY REQUEST IN ORDER TO CONFIRM
ITS REASONABLE AGREEMENT WITH SUCH ADJUSTED WORKING CAPITAL STATEMENT AND
ESTIMATE.  UPON BIDDER’S DETERMINATION OF ITS REASONABLE AGREEMENT THEREWITH,
BIDDER SHALL DELIVER TO THE COMPANY WRITTEN CONFIRMATION OF THE BUYERS’
AGREEMENT WITH SUCH ADJUSTED WORKING CAPITAL STATEMENT AND ESTIMATE OF CHANGES
THERETO TO BE MADE PRIOR TO THE CLOSING DATE.


 


(D)                                         FOLLOWING THE CLOSE OF BUSINESS ON
THE BUSINESS DAY PRECEDING THE CLOSING DATE, THE COMPANY SHALL PROVIDE TO THE
BUYERS (I) WRITTEN NOTICE OF THE AMOUNT OF AVAILABLE CASH, (II) A CERTIFICATE,
SIGNED BY A DULY AUTHORIZED OFFICER OF THE COMPANY, CERTIFYING THE AVAILABLE
CASH, COMPUTED AS DEFINED HEREIN AND (III) A STATEMENT SETTING FORTH THE TOTAL
CASH TO BE MADE AVAILABLE BY THE BUYERS, COMPUTED AS DEFINED HEREIN.  THE
COMPANY SHALL PROVIDE BIDDER WITH ACCESS TO SUCH WORKING PAPERS AND OTHER
INFORMATION RELATING TO THE CALCULATION OF AVAILABLE CASH AND TOTAL CASH TO BE
MADE AVAILABLE BY THE BUYERS AS BIDDER MAY REASONABLY REQUEST IN ORDER TO
CONFIRM ITS REASONABLE AGREEMENT WITH SUCH CALCULATIONS.  UPON BIDDER’S
DETERMINATION OF ITS REASONABLE AGREEMENT THEREWITH, BIDDER SHALL DELIVER TO THE
COMPANY WRITTEN CONFIRMATION OF THE BUYERS’ AGREEMENT WITH THE COMPANY’S
CALCULATION OF THE AMOUNT OF AVAILABLE CASH AND TOTAL CASH TO BE MADE AVAILABLE
BY THE BUYERS.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

18

--------------------------------------------------------------------------------


 


(E)                                         AT THE CLOSING (I) EACH BUYER SHALL
DELIVER TO EACH SELLER ITS ALLOCABLE SHARE OF THE PORTION OF THE EQUITY PURCHASE
PRICE TO BE DELIVERED TO SUCH SELLER IN ACCORDANCE WITH THE PERCENTAGES SET
FORTH ON SCHEDULE 2.1 IN IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES DOLLARS,
BY WIRE TRANSFER TO A BANK ACCOUNT DESIGNATED IN WRITING BY SUCH SELLER TO THE
BUYERS AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE AND (II) THE SELLERS
SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE BUYERS THE ORIGINAL CERTIFICATES
REPRESENTING THE SHARES, DULY ENDORSED IN PROPERTY IN FAVOR OF THE BUYERS, IN
ACCORDANCE WITH THE STATEMENT PROVIDED PURSUANT TO SECTION 2.1(B), AND THE BOOKS
AND RECORDS OF THE COMPANY (WHICH SHALL REFLECT ENTRIES EVIDENCING, AS REQUIRED
UNDER APPLICABLE LAW, REGISTRATION OF THE TRANSACTION CONTEMPLATED HEREBY)
INCLUDING, THE STOCK REGISTRY BOOK (LIBRO DE REGISTRO DE ACCIONISTAS) OF THE
COMPANY.  TO THE EXTENT THAT A PORTION OF THE EQUITY PURCHASE PRICE CONSISTS OF
PROCEEDS FROM THE SALE OR LEASE OF SOLIDARIDAD 2 RECEIVED AFTER THE CLOSING
DATE, SUCH AMOUNTS SHALL BE PAID TO THE SELLERS WITHIN SIXTY (60) BUSINESS DAYS
OF RECEIPT THEREOF BY THE COMPANY.


 


(F)                                          AT THE CLOSING, EACH BUYER SHALL
DELIVER TO THE TENDER AGENT ITS ALLOCABLE SHARE OF THE TENDER PRICE IN
IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES DOLLARS, BY WIRE TRANSFER TO A BANK
ACCOUNT DESIGNATED IN WRITING BY THE COMPANY TO THE BUYERS AT LEAST TWO BUSINESS
DAYS PRIOR TO THE CLOSING DATE.  TO THE EXTENT THAT A PORTION OF THE TENDER
PRICE CONSISTS OF PROCEEDS FROM THE SALE OR LEASE OF SOLIDARIDAD 2 RECEIVED
AFTER THE CLOSING DATE, SUCH AMOUNTS SHALL BE PAID TO THE TENDER AGENT WITHIN
SIXTY (60) BUSINESS DAYS OF RECEIPT THEREOF BY THE COMPANY.


 


(G)                                         AT THE CLOSING, THE SELLERS AND THE
BUYERS SHALL CAUSE THE COMPANY TO DELIVER TO EACH PERSON THAT HAS DELIVERED TO
THE BUYERS THE STATEMENT DESCRIBED IN SECTION 6.22 THE PROFESSIONAL SERVICES
FEES DUE TO SUCH PERSON BY WIRE TRANSFER TO A BANK ACCOUNT DESIGNATED IN WRITING
BY SUCH PERSON TO THE BUYERS AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING
DATE.


 


SECTION 2.3                 DEBT OFFERTHE COMPANY SHALL, TO THE EXTENT SUCH
CONSENTS HAVE NOT BEEN OBTAINED PRIOR TO THE DATE HEREOF, USE COMMERCIALLY
REASONABLY EFFORTS TO OBTAIN, AS SOON AS PRACTICABLE AFTER THE DATE HEREOF, THE
REQUISITE CONSENTS UNDER THE FIRST PRIORITY INDENTURE AND THE SECOND PRIORITY
INDENTURE TO MAKE AND CONSUMMATE THE DEBT OFFERS, SHALL COMMENCE THE DEBT OFFERS
AS SOON AS PRACTICABLE AFTER THE REQUISITE CONSENTS UNDER THE FIRST PRIORITY
INDENTURE AND THE SECOND PRIORITY INDENTURE AND THE APPROVALS CONTEMPLATED BY
SECTION 7.1(C)(IV) HEREOF HAVE BEEN OBTAINED AND SHALL EXTEND THE DEBT OFFERS
FROM TIME TO TIME AS NECESSARY TO CONSUMMATE THE DEBT OFFERS SIMULTANEOUSLY WITH
THE CLOSING.


 


(B)                                         THE COMPANY COVENANTS AND AGREES
THAT, IMMEDIATELY FOLLOWING THE DATE ON WHICH THE REQUISITE CONSENTS ARE
RECEIVED THEREFOR, THE COMPANY SHALL EXECUTE THE FIRST PRIORITY SUPPLEMENTAL
INDENTURE OR THE SECOND PRIORITY SUPPLEMENTAL INDENTURE, AS APPLICABLE.


 


(C)                                         THE COMPANY SHALL CONDUCT THE DEBT
OFFERS IN A MANNER THAT DOES NOT CONFLICT WITH THE FIRST PRIORITY INDENTURE OR
THE SECOND PRIORITY INDENTURE.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

19

--------------------------------------------------------------------------------


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLERS


 

Except as set forth in the Disclosure Schedules attached hereto (collectively,
the “Disclosure Schedules”), each of DBM and FN, solely in its capacity as
trustee of the DBM Trust and the FN Trust, respectively, severally and not
jointly, hereby represent and warrant to the Buyers as follows:

 

Section 3.1                             OrganizationSuch Seller is (a) in the
case of DBM, a sociedad anónima, duly organized, validly existing and in good
standing under the Laws of Mexico, authorized by the Ministry of Finance and
Public Credit to act as a multiple banking institution and to perform trustee
services, and (b) in the case of FN, a banco nacional de desarrollo, duly
organized, validly existing and in good standing under the Laws of Mexico,
authorized to act as a development banking institution and to perform trustee
services; each with the necessary qualifications, power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted, as well as to transfer and sell its Shares.

 

Section 3.2                             AuthoritySuch Seller has the corporate
power and authority to execute and deliver this Agreement and, subject to the
approvals described in Section 7.1(c), to perform its obligations hereunder and
to consummate the transactions contemplated hereby including in accordance with
the DBM Trust, the FN Trust and applicable Law.  The execution, delivery and,
except for the approvals described in Section 7.1(c), performance by such Seller
of this Agreement and the consummation by such Seller of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action and by any and all actions, instruction letters or opinions of
the Trusts’ Beneficiaries, any applicable committees or from any other Person
(including the Agent) that are required under the DBM Trust and the FN Trust. 
The execution, delivery and performance by such Seller of this Agreement and the
consummation by such Seller of the transactions contemplated hereby are
consistent and in full compliance with the purpose (fines del fideicomiso) of
the DBM Trust and the FN Trust, respectively.  This Agreement has been duly
executed and delivered by such Seller.  Subject to the approvals described in
Section 7.1(c), this Agreement constitutes the legal, valid and binding
obligations of such Seller, enforceable against such Seller in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 


SECTION 3.3                             NO CONFLICT; REQUIRED FILINGS AND
CONSENTS (A)             EXCEPT AS SET FORTH IN SCHEDULE 3.3 OF THE DISCLOSURE
SCHEDULES, THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH SELLER OF THIS
AGREEMENT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
(INCLUDING THE SERIES N SHARE CONVERSION), DO NOT AND WILL NOT:


 

(I)                            CONFLICT WITH OR VIOLATE THE DBM TRUST OR THE FN
TRUST, AS APPLICABLE TO EACH SELLER (OR ANY OTHER CHARTER DOCUMENTS BY WHICH
SUCH SELLER IS BOUND);

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

20

--------------------------------------------------------------------------------


 

(II)                           CONFLICT WITH OR VIOLATE ANY LAW APPLICABLE TO
SUCH SELLER OR BY WHICH ANY PROPERTY OR ASSETS OF SUCH SELLER (INCLUDING THE
SHARES) IS BOUND OR AFFECTED; OR

 

(III)                          CONFLICT WITH, RESULT IN ANY BREACH OF,
CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, CAUSE OR PERMIT THE ACCELERATION OF THE
MATURITY OF, GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, IMPOSITION OF
FEES OR PENALTIES UNDER, OR REQUIRE ANY CONSENT OF ANY PERSON PURSUANT TO, ANY
MATERIAL CONTRACT TO WHICH SUCH SELLER IS A PARTY OR BY WHICH ANY OF THE
PROPERTY OR ASSETS OF SUCH SELLER IS BOUND OR AFFECTED;

 

except, in the case of clause (iii) above, (A) to the extent that any such
conflicts, violations, breaches, defaults or other occurrences would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to such Seller or that arise as a result of any
facts or circumstances relating to the Buyers or any of their Affiliates or
(B) that would be waived pursuant to the Supplemental Indentures.

 


(B)                                         SUCH SELLER IS NOT REQUIRED TO FILE,
SEEK OR OBTAIN ANY MATERIAL NOTICE, AUTHORIZATION, APPROVAL, ORDER, PERMIT,
ACTION OR CONSENT OF OR WITH ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH SELLER OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT:  (I) ANY FILINGS
AND NOTIFICATIONS REQUIRED TO BE MADE (A) WITH THE COMISIÓN FEDERAL DE
COMPETENCIA (FEDERAL ECONOMIC COMPETITION COMMISSION OF MEXICO) (THE “COFECO”)
UNDER THE LEY FEDERAL DE COMPETENCIA ECONÓMICA (THE FEDERAL ECONOMIC COMPETITION
LAW OF MEXICO), AND ITS REGULATIONS, AS AMENDED AND (B) UNDER ANY OTHER
APPLICABLE ANTITRUST OR COMPETITION LAWS; (II) SUCH FILINGS WITH AND CONSENTS OF
(A) THE SECRETARÍA DE COMUNICACIONES Y TRANSPORTES (THE MINISTRY OF
COMMUNICATIONS AND TRANSPORTATION OF MEXICO) (THE “SCT”) WITH THE OPINION OF THE
COMISIÓN FEDERAL DE TELECOMUNICACIONES (THE FEDERAL TELECOMMUNICATIONS
COMMISSION OF MEXICO) (THE “COFETEL”) UNDER THE CONCESSIONS AND UNDER THE LEY
FEDERAL DE TELECOMUNICACIONES (THE FEDERAL TELECOMMUNICATIONS LAW OF MEXICO) AND
ITS REGULATIONS, AS AMENDED, (B) THE FEDERAL COMMUNICATIONS COMMISSION OF THE
UNITED STATES AND (C) ANY OTHER APPLICABLE COMMUNICATIONS GOVERNMENTAL AUTHORITY
AS MAY BE REQUIRED (INCLUDING ANY NOTIFICATIONS OR OTHER FILINGS THAT DO NOT
REQUIRE CONSENTS); (III) THE REVISED NEUTRAL SHARE APPROVAL AND SUCH OTHER
FILINGS WITH, CLEARANCE OF AND CONSENTS OF THE SECRETARÍA DE ECONOMÍA (THE
MINISTRY OF ECONOMY OF MEXICO) (THE “ME”) AS MAY BE REQUIRED UNDER THE LEY DE
INVERSIÓN EXTRANJERA (THE FOREIGN INVESTMENT LAW OF MEXICO) AND ITS REGULATIONS,
AS AMENDED; (IV) SUCH FILINGS AS MAY BE REQUIRED BY ANY APPLICABLE SECURITIES
LAWS; OR (V) TO THE EXTENT NECESSARY AS A RESULT OF ANY FACTS OR CIRCUMSTANCES
RELATING TO THE BUYERS OR ANY OF THEIR AFFILIATES.  THE SELLERS MAY RETAIN
EXTERNAL LEGAL COUNSEL IN ORDER TO REVIEW AND PERFORM ANY OF THE ACTS AND
FILINGS REFERRED TO IN CLAUSES (I) THROUGH (IV) ABOVE (AND OTHER PROCEDURES TO
BE CARRIED OUT BEFORE THE APPLICABLE GOVERNMENTAL AUTHORITY); PROVIDED, THAT ALL
REASONABLE AND DOCUMENTED FEES GENERATED BY THE FOREGOING WILL BE PAID DIRECTLY
BY THE COMPANY IN ACCORDANCE WITH CLAUSE 17 OF THE DBM TRUST.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

21

--------------------------------------------------------------------------------

 


 


SECTION 3.4                 SHARES; TRUST BENEFICIARY RIGHTS(A)  SHARES.  SUCH
SELLER IS THE RECORD HOLDER OF AND HOLDS GOOD AND VALID TITLE TO THE SHARES SET
FORTH OPPOSITE ITS NAME IN SCHEDULE 3.4(A) OF THE DISCLOSURE SCHEDULES, FREE AND
CLEAR OF ANY ENCUMBRANCE.  EXCEPT AS SET FORTH IN SCHEDULE 3.4(A) OF THE
DISCLOSURE SCHEDULES, SUCH SELLER HAS THE RIGHT, AUTHORITY AND POWER TO SELL,
ASSIGN AND TRANSFER ITS SHARES TO THE BUYERS.


 


(B)                                         DBM TRUST BENEFICIARY RIGHTS.  WITH
RESPECT TO DBM, EACH OF THE DBM TRUST BENEFICIARIES UNDER THE DBM TRUST IS THE
LEGITIMATE AND, TOGETHER WITH THE OTHER DBM TRUST BENEFICIARIES, THE SOLE HOLDER
OF THE BENEFICIARY RIGHTS UNDER THE DBM TRUST, FREE AND CLEAR OF ANY
ENCUMBRANCE, THAT APPEARS OPPOSITE TO ITS NAME IN SCHEDULE 3.4(B) OF THE
DISCLOSURE SCHEDULES.  PURSUANT TO DBM’S BOOKS AND RECORDS AS OF THE DATE OF
THIS AGREEMENT, THE DBM TRUST BENEFICIARIES UNDER THE DBM TRUST HAVE NOT GRANTED
ANY OPTION, WARRANT, PROMISE OF ASSIGNMENT OR OTHER SIMILAR RIGHTS TO PURCHASE
OR ACQUIRE ANY BENEFICIARY RIGHTS THEREUNDER.


 


(C)                                         FN TRUST BENEFICIARY RIGHTS.  WITH
RESPECT TO FN, EACH OF THE FN TRUST BENEFICIARIES UNDER THE FN TRUST IS THE
LEGITIMATE AND, TOGETHER WITH THE OTHER FN TRUST BENEFICIARIES, THE SOLE HOLDER
OF THE BENEFICIARY RIGHTS UNDER THE FN TRUST, FREE AND CLEAR OF ANY ENCUMBRANCE,
THAT APPEARS OPPOSITE TO ITS NAME IN SCHEDULE 3.4(C) OF THE DISCLOSURE
SCHEDULES.  PURSUANT TO FN’S BOOKS AND RECORDS AS OF THE DATE OF THIS AGREEMENT,
THE FN TRUST BENEFICIARIES UNDER THE FN TRUST HAVE NOT GRANTED ANY OPTION,
WARRANT, PROMISE OF ASSIGNMENT OR OTHER SIMILAR RIGHTS TO PURCHASE OR ACQUIRE
ANY BENEFICIARY RIGHTS THEREUNDER.


 

Section 3.5                                  LitigationThere is no Action by or
against such Seller or any of its Subsidiaries pending or, to the knowledge of
such Seller, threatened that could, individually or in the aggregate, reasonably
be expected to prevent, materially delay or materially impede the performance by
such Seller of its obligations under this Agreement or the consummation of the
transactions contemplated hereby.


 

Section 3.6                      BrokersThe Buyers shall not be obligated to pay
any brokerage, finder’s or other fee or commission to any broker, finder or
investment banker in connection with the transactions contemplated by this
Agreement based on arrangements made by or on behalf of such Seller.


 


(B)                                           RUBIO, VILLEGAS Y ASOCIADOS, S.C.,
AS COUNSEL TO THE COMPANY, OR OTHER LEGAL COUNSEL APPOINTED BY THE TECHNICAL
COMMITTEE WILL ISSUE THE WRITTEN CONFIRMATION THAT ALL PERMITS (AS DEFINED IN
THE DBM TRUST) REQUIRED TO CONSUMMATE THE SALE OF THE SHARES HAVE BEEN OBTAINED
FROM AND/OR MADE WITH THE PROPER GOVERNMENTAL AUTHORITIES (AS DEFINED IN THE DBM
TRUST) PURSUANT TO CLAUSE 11(I) OF THE DBM TRUST.


 

Section 3.7                                  Information Supplied.  None of the
information supplied or to be supplied by such Seller for inclusion or
incorporation by reference in the Debt Offer Documents or any amendment or
supplement thereto will contain, at the time the Debt Offer Documents are first
published, sent or given to holders of the First Priority Notes or the Second
Priority Notes and at the expiration of the Debt Offer, any incorrect or untrue
statement of a material fact or

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

22

--------------------------------------------------------------------------------


 

omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

Section 3.8                                  Exclusivity of Representations and
WarrantiesNeither such Seller nor any of its Affiliates or Representatives is
making any representation or warranty on behalf of such Seller of any kind or
nature whatsoever, oral or written, express or implied, except as expressly set
forth in this Article III, and such Seller hereby disclaims any such other
representations or warranties.  Notwithstanding anything herein to the contrary,
no representation or warranty made herein is made, or shall be deemed to be
made, by or on behalf of the beneficial holders of Shares of the Company.

 

Section 3.9                                  Delegado Fiduciario (Fiduciary
Delegate) The fiduciary delegate of each Seller has sufficient power and
authority (including the necessary corporate authority) to validly execute and
deliver this Agreement on its behalf and to validly bind DBM and FN,
respectively, as trustees under the terms herein and pursuant to the DBM Trust
and the FN Trust, as evidenced in the documents attached hereto as Annex A, and
such powers, authority and corporate authorizations have not been revoked,
modified or limited in any manner.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

Except as set forth in the Disclosure Schedules, the Company hereby represents
and warrants to the Buyers as follows:


 


SECTION 4.1                 ORGANIZATION AND QUALIFICATION (A)  EACH OF THE
COMPANY AND ITS SUBSIDIARIES IS (I) DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AS SET FORTH IN
SCHEDULE 4.1(A) OF THE DISCLOSURE SCHEDULES, AND HAS ALL NECESSARY POWER AND
AUTHORITY TO OWN, LEASE, LICENSE AND OPERATE ITS ASSETS AND PROPERTIES AND TO
CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED AND (II) DULY QUALIFIED OR
LICENSED AS A FOREIGN ENTITY TO DO BUSINESS, AND IS IN GOOD STANDING, IN EACH
JURISDICTION WHERE THE CHARACTER OF THE PROPERTIES OWNED, LEASED OR OPERATED BY
IT OR THE NATURE OF ITS BUSINESS MAKES SUCH QUALIFICATION OR LICENSING
NECESSARY, EXCEPT, IN THE CASE OF THIS CLAUSE (II), FOR ANY SUCH FAILURES THAT
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY.


 


(B)                                         THE COMPANY HAS HERETOFORE FURNISHED
TO THE BUYERS A TRUE, COMPLETE AND CORRECT COPY OF THE CERTIFICATE OF
INCORPORATION AND ESTATUTOS SOCIALES (BY-LAWS) OR EQUIVALENT ORGANIZATIONAL
DOCUMENTS, EACH AS AMENDED AND IN EFFECT TO THIS DATE, OF THE COMPANY AND EACH
OF ITS SUBSIDIARIES.  SUCH CERTIFICATES OF INCORPORATION, ESTATUTOS SOCIALES
(BY-LAWS) OR EQUIVALENT ORGANIZATIONAL DOCUMENTS ARE IN FULL FORCE AND EFFECT.


 

Section 4.2                             AuthorityExcept for those approvals
expressly set forth in Section 7.1(c), as of the Execution Date, the Company has
the power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution, delivery and, except for the approvals described in
Section 7.1(c), performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

23

--------------------------------------------------------------------------------


 

validly authorized by all necessary action.  This Agreement has been duly
executed and delivered by the Company.  This Agreement constitutes the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 


SECTION 4.3                             NO CONFLICT; REQUIRED FILINGS AND
CONSENTS (A)  EXCEPT AS SET FORTH IN SCHEDULE 4.3 OF THE DISCLOSURE SCHEDULES,
THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS AGREEMENT AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING
THE SERIES N SHARE CONVERSION), DO NOT AND WILL NOT:


 

(I)                            CONFLICT WITH OR VIOLATE THE ESTATUTOS SOCIALES
(BY-LAWS) OR OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ITS SUBSIDIARIES;

 

(II)                           CONFLICT WITH OR VIOLATE ANY LAW APPLICABLE TO
THE COMPANY OR ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSETS OF THE
COMPANY OR ITS SUBSIDIARIES IS BOUND OR AFFECTED; OR

 

(III)                          CONFLICT WITH, RESULT IN ANY BREACH OF,
CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, CAUSE OR PERMIT THE ACCELERATION OF THE
MATURITY OF, GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, IMPOSITION OF
FEES OR PENALTIES UNDER, OR REQUIRE ANY CONSENT OF ANY PERSON PURSUANT TO, ANY
MATERIAL CONTRACT;

 

except, in the case of clause (iii) above, to the extent that any such
conflicts, violations, breaches, defaults or other occurrences that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to the Company or that arise as a result of any
facts or circumstances relating to the Buyers or any of their Affiliates.

 


(B)                                         THE COMPANY IS NOT REQUIRED TO FILE,
SEEK OR OBTAIN ANY MATERIAL NOTICE, AUTHORIZATION, APPROVAL, ORDER, PERMIT,
ACTION OR CONSENT OF OR WITH ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT:  (I) ANY FILINGS
AND NOTIFICATIONS REQUIRED TO BE MADE (A) WITH COFECO UNDER THE LEY FEDERAL DE
COMPETENCIA ECONÓMICA (THE FEDERAL ECONOMIC COMPETITION LAW OF MEXICO) AND ITS
REGULATIONS, AS AMENDED AND (B) UNDER ANY OTHER APPLICABLE ANTITRUST OR
COMPETITION LAWS; (II) SUCH FILINGS WITH AND CONSENTS OF (A) THE SCT WITH THE
OPINION OF COFETEL UNDER THE CONCESSIONS AND UNDER THE LEY FEDERAL DE
TELECOMUNICACIONES (THE FEDERAL TELECOMMUNICATIONS LAW OF MEXICO) AND ITS
REGULATIONS, AS AMENDED, AND OTHER APPLICABLE TELECOMMUNICATIONS LAWS OF MEXICO,
(B) THE FEDERAL COMMUNICATIONS COMMISSION OF THE UNITED STATES AND (C) ANY OTHER
APPLICABLE COMMUNICATIONS GOVERNMENTAL AUTHORITY AS MAY BE REQUIRED (INCLUDING
ANY NOTIFICATIONS OR OTHER FILINGS THAT DO NOT REQUIRE CONSENTS); (III) THE
REVISED NEUTRAL SHARE APPROVAL AND SUCH OTHER FILINGS WITH, CLEARANCE OF, AND
CONSENTS OF THE ME AS MAY BE REQUIRED UNDER THE LEY DE INVERSIÓN EXTRANJERA (THE
FOREIGN INVESTMENT LAW OF MEXICO) AND ITS REGULATIONS, AS

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

24

--------------------------------------------------------------------------------


 


AMENDED; (IV) SUCH FILINGS AS MAY BE REQUIRED BY ANY APPLICABLE SECURITIES LAWS;
OR (V) TO THE EXTENT NECESSARY AS A RESULT OF ANY FACTS OR CIRCUMSTANCES
RELATING TO THE BUYERS OR ANY OF THEIR AFFILIATES.


 

Section 4.4                             CapitalizationThe Company’s and each of
its Subsidiaries’ authorized, outstanding, fully subscribed and paid capital
stock is as set forth in Schedule 4.4 of the Disclosure Schedules.  All of the
Company’s issued and outstanding capital stock is validly issued, fully paid and
nonassessable.  The Shares constitute all of the issued and outstanding capital
stock of the Company.  Except as set forth in Schedule 4.4 of the Disclosure
Schedules, (a) there are no outstanding obligations, options, warrants, calls,
convertible securities or any other rights (including preemptive rights),
agreements, arrangements or commitments of any kind relating to the capital
stock of the Company or obligating the Company to issue, deliver or sell, or
cause to be delivered or sold, any shares of capital stock of, or any other
interest in, the Company, (b) there are no outstanding contractual obligations
of the Company to repurchase, redeem or otherwise acquire any shares of capital
stock of the Company or to provide funds to, or make any investment in, any
other Person, and (c) there are no agreements or understandings in effect with
respect to the voting or transfer of any of the capital stock of the Company.

 


SECTION 4.5                 EQUITY INTERESTS; INDEBTEDNESSNEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY OWNS ANY EQUITY, PARTNERSHIP,
MEMBERSHIP OR SIMILAR INTEREST IN, OR ANY INTEREST CONVERTIBLE INTO, EXERCISABLE
FOR THE PURCHASE OF OR EXCHANGEABLE FOR ANY SUCH EQUITY, PARTNERSHIP, MEMBERSHIP
OR SIMILAR INTEREST IN ANY OTHER PERSON.


 


(B)                                         EXCEPT FOR INDEBTEDNESS DESCRIBED IN
SCHEDULE 4.5(B) OF THE DISCLOSURE SCHEDULES, THE COMPANY AND ITS SUBSIDIARIES
HAVE NO INDEBTEDNESS OUTSTANDING AS OF THE DATE OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

25

--------------------------------------------------------------------------------


 


SECTION 4.6                 FINANCIAL STATEMENTS; INTERNAL CONTROLS; NO
UNDISCLOSED LIABILITIES (A)  COPIES OF THE AUDITED CONSOLIDATED BALANCE SHEET OF
THE COMPANY AND ITS SUBSIDIARIES AS AT DECEMBER 31, 2008, DECEMBER 31, 2007 AND
DECEMBER 31, 2006, AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES, TOGETHER WITH ALL RELATED NOTES AND SCHEDULES THERETO, ACCOMPANIED
BY THE REPORTS THEREON OF THE COMPANY’S INDEPENDENT AUDITORS (COLLECTIVELY
REFERRED TO AS THE “FINANCIAL STATEMENTS”) AND THE UNAUDITED CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT SEPTEMBER 30, 2009 (THE
“BALANCE SHEET”), AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES,
TOGETHER WITH ALL RELATED NOTES AND SCHEDULES THERETO (COLLECTIVELY REFERRED TO
AS THE “INTERIM FINANCIAL STATEMENTS”), ARE ATTACHED HERETO AS
SCHEDULE 4.6(A) OF THE DISCLOSURE SCHEDULES.  EACH OF THE FINANCIAL STATEMENTS
AND THE INTERIM FINANCIAL STATEMENTS (I) HAS BEEN PREPARED BASED ON THE BOOKS
AND RECORDS OF THE COMPANY AND ITS SUBSIDIARIES (EXCEPT AS MAY BE INDICATED IN
THE NOTES THERETO), (II) HAS BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
CONSISTENT BASIS THROUGHOUT THE PERIODS INDICATED (EXCEPT AS MAY BE INDICATED IN
THE NOTES THERETO) AND (III) FAIRLY PRESENTS, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES, AS AT THE RESPECTIVE DATES THEREOF AND FOR THE
RESPECTIVE PERIODS INDICATED THEREIN, EXCEPT AS OTHERWISE NOTED THEREIN AND
SUBJECT, IN THE CASE OF THE INTERIM FINANCIAL STATEMENTS, TO NORMAL AND
RECURRING YEAR-END ADJUSTMENTS AND THE ABSENCE OF NOTES THAT WILL NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE MATERIAL.


 


(B)                                         THE COMPANY MAINTAINS A SYSTEM OF
INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCES THAT
(I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
THE PREPARATION OF THE FINANCIAL STATEMENTS AND INTERIM FINANCIAL STATEMENTS IN
ACCORDANCE WITH GAAP AND TO MAINTAIN ACCOUNTABILITY FOR ASSETS AND PROPERTIES OF
THE COMPANY AND ITS SUBSIDIARIES AND (III) THE RECORDED ACCOUNTABILITY FOR
ASSETS AND PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES IS MAINTAINED AT
REASONABLE INTERVALS AND IN CONFORMITY WITH GAAP.  EXCEPT AS OTHERWISE SET FORTH
IN SCHEDULE 4.6(B) OF THE DISCLOSURE SCHEDULES, NO AUDITOR OR ACCOUNTANT OF THE
COMPANY AND ITS SUBSIDIARIES HAS ISSUED ANY REPORT OR OPINION IN CONNECTION WITH
THE AUDIT OF THE FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES
(INCLUDING THE FINANCIAL STATEMENTS AND THE INTERIM FINANCIAL STATEMENTS) THAT
CONTAINS ANY QUALIFICATION OR EXCEPTION TO SUCH REPORT OR OPINION THAT QUESTIONS
THE TREATMENT OR CLASSIFICATION OF ANY ITEM IN SUCH FINANCIAL STATEMENTS RELATED
TO OR ARISING FROM THE BUSINESS (INCLUDING THE FINANCIAL STATEMENTS AND THE
INTERIM FINANCIAL STATEMENTS).


 


(C)                                         THERE ARE NO DEBTS, LIABILITIES OR
OBLIGATIONS, WHETHER ACCRUED OR UNACCRUED, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED, OR DETERMINED OR
DETERMINABLE, OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (INCLUDING, WITHOUT
LIMITATION, ANY OFF-BALANCE SHEET ARRANGEMENTS AS DEFINED IN ITEM 303(A) OF
REGULATION S-K UNDER THE EXCHANGE ACT OF 1934), OTHER THAN ANY SUCH DEBTS,
LIABILITIES OR OBLIGATIONS (I) REFLECTED OR RESERVED AGAINST ON THE INTERIM
FINANCIAL STATEMENTS, THE FINANCIAL STATEMENTS OR THE NOTES THERETO, (II) THAT
HAVE BEEN INCURRED DURING THE PERIOD BETWEEN THE DATE OF THE BALANCE SHEET AND
THE DATE OF THIS AGREEMENT AND

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

26

--------------------------------------------------------------------------------


 


DISCLOSED ON SCHEDULE 4.6(C) OF THE DISCLOSURE SCHEDULES, (III) THAT HAVE BEEN
INCURRED SINCE THE DATE OF THIS AGREEMENT IN THE ORDINARY COURSE OF BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES, (IV) ARISING AS A DIRECT RESULT OF THIS
AGREEMENT OR (V) THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE MATERIAL
TO THE BUSINESS OR CONDITION OF THE COMPANY.


 


SECTION 4.7                 ABSENCE OF CERTAIN CHANGES OR EVENTS (A)  EXCEPT AS
DISCLOSED IN SCHEDULE 4.7(A) OF THE DISCLOSURE SCHEDULES, SINCE THE DATE OF THE
BALANCE SHEET, THERE HAS NOT OCCURRED OR EXISTED ANY MATERIAL ADVERSE EFFECT
WITH RESPECT TO THE COMPANY.


 


(B)                                         EXCEPT AS DISCLOSED IN
SCHEDULE 4.7(B) OF THE DISCLOSURE SCHEDULES, SINCE THE DATE OF THE BALANCE SHEET
THERE HAS NOT OCCURRED OR BEEN TAKEN ANY EVENT, ACTION OR CIRCUMSTANCE WHICH
WOULD REQUIRE THE CONSENT OF THE BUYERS UNDER SECTION 6.1 IF SUCH EVENT, ACTION
OR CIRCUMSTANCE WERE TO OCCUR OR BE TAKEN BETWEEN THE DATE OF THIS AGREEMENT AND
THE CLOSING DATE.


 


SECTION 4.8                 COMPLIANCE WITH LAW; PERMITSEACH OF THE COMPANY AND
ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LAWS
APPLICABLE TO IT.


 


(B)                                         EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS IN POSSESSION OF ALL PERMITS (INCLUDING, WITHOUT LIMITATION,
IMPORT, EXPORT, CONSTRUCTION AND OPERATION PERMITS), LICENSES, FRANCHISES,
APPROVALS, CERTIFICATES, CONSENTS, WAIVERS, CONCESSIONS, EXEMPTIONS, ORDERS,
REGISTRATIONS, NOTICES AND ANY OTHER AUTHORIZATIONS OF ANY GOVERNMENTAL
AUTHORITY NECESSARY OR REQUIRED FOR EACH OF THE COMPANY AND ITS SUBSIDIARIES TO
OWN, LEASE AND OPERATE ITS PROPERTIES AND ASSETS, INCLUDING EACH COMPANY
SATELLITE, AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED (THE “PERMITS”),
EXCEPT WHERE THE FAILURE TO HAVE, OR THE SUSPENSION OR CANCELLATION OF, ANY OF
THE PERMITS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY.  EACH MATERIAL
PERMIT IS LISTED ON SCHEDULE 4.8(B) OF THE DISCLOSURE SCHEDULES AND IS IN FULL
FORCE AND EFFECT.  EACH OF THE COMPANY AND ITS SUBSIDIARIES IS IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH ALL SUCH PERMITS.  NO SUSPENSION, CANCELLATION,
MODIFICATION, REVOCATION OR NONRENEWAL OF ANY PERMIT IS PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED.  ALL PERMITS ARE FREE AND CLEAR OF ANY
ENCUMBRANCE, OTHER THAN PERMITTED ENCUMBRANCES.


 


(C)                                         OTHER THAN AS SET FORTH IN
SCHEDULE 4.8(C) OF THE DISCLOSURE SCHEDULES, THE COMPANY IS, AND HAS BEEN OVER
THE FIVE-YEAR PERIOD PRIOR TO THE DATE OF THIS AGREEMENT, IN FULL COMPLIANCE
WITH ALL TERMS OF THE CONCESSIONS, AND THE CONCESSIONS ARE IN FULL FORCE AND
EFFECT.  THE COMPANY HAS PROVIDED TO THE BUYERS TRUE AND CORRECT COPIES OF ALL
MATERIAL CORRESPONDENCE WITH THE SCT RELATING TO THE CONCESSIONS OVER SUCH
FIVE-YEAR PERIOD, ALL OF WHICH HAVE BEEN PROVIDED TO THE BUYERS IN FOLDER 12.13
OF THE INTRALINKS WORKSPACE, TITLED “PROJECT PHOENIX”.  OTHER THAN AS SET FORTH
IN SCHEDULE 4.8(C) OF THE DISCLOSURE SCHEDULES, TO THE KNOWLEDGE OF THE COMPANY,
NO FACTS OR CIRCUMSTANCES EXIST THAT WOULD CAUSE THE TERMS OF THE CONCESSIONS
NOT TO BE RENEWED OR THAT WOULD OTHERWISE CAUSE THE TERMINATION OR REVOCATION OF
ANY CONCESSION.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

27

--------------------------------------------------------------------------------


 


NO REPRESENTATION OR WARRANTY IS MADE UNDER THIS SECTION 4.8 WITH RESPECT TO
TAXES OR ENVIRONMENTAL MATTERS, WHICH ARE COVERED EXCLUSIVELY BY SECTIONS 4.16
AND 4.17, RESPECTIVELY.


 

Section 4.9                             LitigationExcept as set forth in
Schedule 4.9 of the Disclosure Schedules, as of the date hereof, there is no
material Action by or against the Company or any of its Subsidiaries pending or,
to the Knowledge of the Company, threatened.

 


SECTION 4.10               EMPLOYEE BENEFIT PLANS (A)  SCHEDULE 4.10 OF THE
DISCLOSURE SCHEDULES SETS FORTH (I) A TRUE AND COMPLETE LIST OF ALL EMPLOYEE
BENEFIT PLANS AND ALL BONUS, STOCK OPTION, STOCK PURCHASE, RESTRICTED STOCK,
INCENTIVE, DEFERRED COMPENSATION, RETIREE MEDICAL OR LIFE INSURANCE,
SUPPLEMENTAL RETIREMENT, SEVERANCE OR OTHER BENEFIT PLANS, PROGRAMS OR
ARRANGEMENTS, THAT ARE MAINTAINED, CONTRIBUTED TO OR SPONSORED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES FOR THE BENEFIT OF ANY CURRENT OR FORMER EMPLOYEE,
OFFICER OR DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AND (II) A LIST OF
ALL MATERIAL EMPLOYMENT, TERMINATION, SEVERANCE OR OTHER CONTRACTS PURSUANT TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES CURRENTLY HAS ANY OBLIGATION WITH
RESPECT TO ANY CURRENT OR FORMER EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES (COLLECTIVELY, THE “EMPLOYEE PLANS”).  THE COMPANY HAS
MADE AVAILABLE TO THE BUYERS A TRUE AND COMPLETE COPY OF EACH EMPLOYEE PLAN AND
ALL CURRENT SUMMARY PLAN DESCRIPTIONS.


 


(B)                                         (I) TO THE KNOWLEDGE OF THE COMPANY,
EACH EMPLOYEE PLAN HAS BEEN MAINTAINED IN ALL MATERIAL RESPECTS IN ACCORDANCE
WITH ITS TERMS AND THE REQUIREMENTS OF APPLICABLE LAW AND (II) EACH OF THE
COMPANY AND ITS SUBSIDIARIES HAS PERFORMED ALL MATERIAL OBLIGATIONS REQUIRED TO
BE PERFORMED BY IT UNDER ANY EMPLOYMENT AGREEMENT OR EMPLOYEE PLAN, AND TO THE
KNOWLEDGE OF THE COMPANY, IS NOT IN DEFAULT UNDER OR IN VIOLATION OF ANY
EMPLOYMENT AGREEMENT OR EMPLOYEE PLAN.


 


(C)                                         EXCEPT AS SET FORTH IN
SCHEDULE 4.10(C) OF THE DISCLOSURE SCHEDULES, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY CONTRACT THAT COULD, DIRECTLY OR IN COMBINATION
WITH OTHER EVENTS, RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN THE PAYMENT,
ACCELERATION OR ENHANCEMENT OF ANY SALARY OR BENEFIT AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE IDENTITIES OF THE EMPLOYEES TO
WHOM THE PAYMENTS REFERENCED IN SCHEDULE 4.10(C) OF THE DISCLOSURE SCHEDULES
WILL BE DUE HAVE BEEN PROVIDED TO THE BUYERS.


 


(D)                                         EACH EMPLOYEE PLAN (I) HAS BEEN, AND
IS OPERATED AND ADMINISTERED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS
TERMS AND IN COMPLIANCE WITH APPLICABLE LAWS, (II) IF INTENDED TO QUALIFY FOR
SPECIAL TAX TREATMENT, QUALIFIES FOR SUCH TREATMENT, AND (III) IF INTENDED TO BE
BOOK-RESERVED, IS FULLY BOOK-RESERVED, BASED UPON REASONABLE ACTUARIAL
ASSUMPTIONS.  THERE ARE NO CLAIMS PENDING BY ANY EMPLOYEE OR LEGAL BENEFICIARY
COVERED UNDER ANY EMPLOYEE PLAN.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

28

--------------------------------------------------------------------------------


 


SECTION 4.11               EMPLOYMENT MATTERS; LABOR RELATIONS (A)  THE COMPANY
HAS PROVIDED TO THE BUYERS A TRUE AND COMPLETE LIST OF THE NAME OF EACH OFFICER
AND EMPLOYEE OF THE COMPANY AND ITS SUBSIDIARIES, TOGETHER WITH EACH SUCH
PERSON’S POSITION OR FUNCTION, DATE OF HIRE, ANNUAL BASE SALARY OR WAGES AND ANY
INCENTIVE OR BONUS ARRANGEMENT WITH RESPECT TO SUCH PERSON IN EFFECT ON SUCH
DATE, AND DESCRIPTION OF BENEFITS PAYABLE TO EACH EMPLOYEE.  TO THE KNOWLEDGE OF
THE COMPANY, IT HAS NOT RECEIVED ANY INFORMATION THAT WOULD LEAD IT TO BELIEVE
THAT ANY EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
EMPLOYEE LISTED ON SCHEDULE 4.11(A) INTENDS TO CEASE TO BE AN EMPLOYEE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, AS APPLICABLE, BECAUSE OF THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                         EXCEPT AS SET FORTH IN
SCHEDULE 4.11(B) OF THE DISCLOSURE SCHEDULES, THERE IS NOT IN EXISTENCE, NOR HAS
THERE BEEN WITHIN THE 12 MONTHS PRIOR TO THE DATE HEREOF, ANY PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED (I) ANY STRIKE, SLOWDOWN, STOPPAGE,
PICKETING, INTERRUPTION OF WORK, LOCKOUT OR ANY OTHER DISPUTE OR CONTROVERSY
WITH OR INVOLVING A LABOR ORGANIZATION OR WITH RESPECT TO UNIONIZATION OR
COLLECTIVE BARGAINING, (II) ANY LABOR-RELATED ORGANIZATIONAL EFFORT, ELECTION
ACTIVITIES, OR REQUEST OR DEMAND FOR NEGOTIATIONS, RECOGNITION OR
REPRESENTATION, (III) ANY ARBITRATION, ADMINISTRATIVE HEARING, FORMAL CLAIM OF
UNFAIR LABOR PRACTICE, OTHER UNION- OR LABOR-RELATED ACTION OR OTHER FORMAL
CLAIM, WORKERS’ COMPENSATION FORMAL CLAIM, FORMAL CLAIM OR INVESTIGATION OF
WRONGFUL DISCHARGE, FORMAL CLAIM OR INVESTIGATION OF EMPLOYMENT DISCRIMINATION
OR RETALIATION, OR CLAIM OR INVESTIGATION OF SEXUAL HARASSMENT, AGAINST THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR (IV) ANY ACTION FILED BY A UNION
REQUESTING MANAGEMENT AND ADMINISTRATION OF A COLLECTIVE BARGAINING AGREEMENT.


 


(C)                                         EXCEPT AS SET FORTH IN
SCHEDULE 4.11(C) OF THE DISCLOSURE SCHEDULES, AS OF THE DATE OF THIS AGREEMENT
AND FOR THE 12 MONTHS PRECEDING SUCH DATE, NONE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS, OR WITHIN SUCH PERIOD HAS BEEN, (I) A PARTY TO OR BOUND BY ANY
COLLECTIVE BARGAINING AGREEMENT, OTHER AGREEMENT OR UNDERSTANDING, WORK RULES OR
PRACTICE, OR ARBITRATION AWARD WITH ANY LABOR UNION OR ANY OTHER SIMILAR
ORGANIZATION; AND (II) NONE OF THE EMPLOYEES ARE SUBJECT TO OR COVERED BY ANY
SUCH COLLECTIVE BARGAINING AGREEMENT, OTHER AGREEMENT OR UNDERSTANDING, WORK
RULES OR PRACTICE, OR ARBITRATION AWARD, OR ARE REPRESENTED BY ANY LABOR
ORGANIZATION.


 


(D)                                         EXCEPT AS SET FORTH IN
SCHEDULE 4.11(D) OF THE DISCLOSURE SCHEDULES, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT (EITHER ALONE OR TOGETHER
WITH ANY OTHER EVENT) ENTITLE ANY EMPLOYEE TO SEVERANCE, CHANGE OF CONTROL OR
OTHER SIMILAR PAY OR BENEFITS UNDER, OR ACCELERATE THE TIME OF PAYMENT OR
VESTING OR TRIGGER ANY PAYMENT OF FUNDING (THROUGH A GRANTOR TRUST OR OTHERWISE)
OF COMPENSATION OR BENEFITS UNDER, OR INCREASE THE AMOUNT PAYABLE OR TRIGGER ANY
OTHER MATERIAL OBLIGATION PURSUANT TO, ANY EMPLOYEE PLAN.


 


(E)                                         EXCEPT AS SET FORTH IN
SCHEDULE 4.11(E) OF THE DISCLOSURE SCHEDULES, THERE IS NO ACTION PENDING OR, TO
THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES BEFORE ANY GOVERNMENTAL AUTHORITY FILED BY AN EMPLOYEE OR A FORMER
EMPLOYEE REQUESTING REINSTATEMENT, SEVERANCE, SALARIES OR ANY LABOR

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

29

--------------------------------------------------------------------------------


 


BENEFIT.  THERE IS NO COMPLAINT PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES BEFORE ANY
GOVERNMENTAL AUTHORITY FILED BY AN EMPLOYEE OR A FORMER EMPLOYEE REQUESTING
PAYMENT OF A SPECIFIC SEVERANCE DUE TO A WORK-RELATED ACCIDENT.


 


(F)                                          THE COMPANY AND ITS SUBSIDIARIES
ARE IN MATERIAL COMPLIANCE ACCORDING TO THE APPLICABLE LAWS IN CONNECTION WITH
PAYMENT OF EMPLOYER’S MANDATORY CONTRIBUTIONS TO (I) THE MEXICAN INSTITUTE OF
SOCIAL SECURITY (INSTITUTO MEXICANO DEL SEGURO SOCIAL), (II) THE INSTITUTE FOR
THE NATIONAL FUND OF HOUSING FOR EMPLOYEES (INSTITUTO DEL FONDO NACIONAL DE LA
VIVIENDA PARA LOS TRABAJADORES), AND (III) THE SYSTEM OF SAVINGS FOR RETIREMENT
(SISTEMA DE AHORRO PARA EL RETIRO).


 

Section 4.12                           InsuranceSchedule 4.12 of the Disclosure
Schedules sets forth a true and complete list of all insurance policies in
effect as of the date of this Agreement that insure the business, operations,
assets and properties of the Company and its Subsidiaries or that affect or
relate to the ownership, use or operation of any of the material assets and
properties of the Company and its Subsidiaries, and that have been issued to or
for the benefit of the Company and its Subsidiaries, including all launch and
in-orbit satellite insurance policies and the Company’s and its Subsidiaries’
officers’ and directors’ liability insurance policies.  The Company has
heretofore provided the Buyers with a brief summary of the coverage and terms of
each such policy as well as a copy thereof.  Each such policy is valid and
binding and in full force and effect, no premiums due under any such policies
have not been paid and neither the Company nor any of its Subsidiaries has
received any notice of cancellation or termination in respect of any such policy
or is in default under any such policy and there are no pending insurance
Actions.


 


SECTION 4.13               REAL PROPERTY (A)  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES OWNS ANY REAL PROPERTY.


 


(B)                                         SCHEDULE 4.13(B) OF THE DISCLOSURE
SCHEDULES LISTS THE STREET ADDRESS OF EACH PARCEL OF LEASED REAL PROPERTY AND
THE IDENTITY OF THE LESSOR, LESSEE AND CURRENT OCCUPANT (IF DIFFERENT FROM
LESSEE) OF EACH SUCH PARCEL OF LEASED REAL PROPERTY.  THE COMPANY OR ITS
SUBSIDIARIES HAVE A VALID LEASEHOLD ESTATE IN AND THE RIGHT TO QUIET ENJOYMENT
OF ALL LEASED REAL PROPERTY, FREE AND CLEAR OF ALL ENCUMBRANCES, OTHER THAN
PERMITTED ENCUMBRANCES AND ANY SUCH EXCEPTIONS THAT WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH
RESPECT TO THE COMPANY.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OR, TO
THE KNOWLEDGE OF THE COMPANY, ANY COUNTERPARTY THERETO, IS IN BREACH OF,
VIOLATION OF, OR (WITH OR WITHOUT NOTICE OF LAPSE OF TIME OR BOTH) DEFAULT
UNDER, ANY CONTRACT RELATING TO LEASED REAL PROPERTY TO WHICH IT IS A PARTY,
EXCEPT FOR SUCH BREACHES, VIOLATIONS OR DEFAULTS THAT WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH
RESPECT TO THE COMPANY.  TO THE KNOWLEDGE OF THE COMPANY, NO EVENTS OR
CONDITIONS EXIST THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
BREACH, VIOLATION OR DEFAULT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR
PERMIT TERMINATION, MODIFICATION OR ACCELERATION, UNDER ANY CONTRACT RELATING TO
REAL PROPERTY EXCEPT FOR SUCH BREACHES, VIOLATIONS OR DEFAULTS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

30

--------------------------------------------------------------------------------


 


EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY.  THE
COMPANY AND ITS SUBSIDIARIES DO NOT OWE ANY BROKERAGE COMMISSIONS WITH RESPECT
TO ANY SUCH LEASED REAL PROPERTY.


 


(C)                                         THE COMPANY AND ITS SUBSIDIARIES
HAVE GOOD AND VALID LEASEHOLD TITLE TO ALL OF THE BUILDINGS, STRUCTURES,
FACILITIES, FIXTURES AND OTHER IMPROVEMENTS LOCATED ON ALL LEASED REAL PROPERTY
(THE “IMPROVEMENTS”), SUBJECT TO REVERSION TO THE LANDLORD OR OTHER THIRD PARTY
UPON EXPIRATION OR TERMINATION OF THE LEASE FOR SUCH LEASED REAL PROPERTY, WHICH
SHALL BE FREE AND CLEAR OF ALL ENCUMBRANCES AS OF THE CLOSING DATE, EXCEPT FOR
PERMITTED ENCUMBRANCES.  THE IMPROVEMENTS ON THE LEASED REAL PROPERTY ARE
ADEQUATELY MAINTAINED AND ARE IN GOOD OPERATING CONDITION AND REPAIR, ORDINARY
WEAR AND TEAR EXCEPTED, FOR THE PURPOSES FOR WHICH THEY ARE PRESENTLY BEING USED
AND, TO THE KNOWLEDGE OF THE COMPANY AND ITS SUBSIDIARIES, THERE ARE NO
CONDEMNATION OR APPROPRIATION PROCEEDINGS PENDING OR THREATENED AGAINST ANY OF
SUCH LEASED REAL PROPERTY OR THE IMPROVEMENTS THEREON.


 


(D)                                         SCHEDULE 4.13(D) OF THE DISCLOSURE
SCHEDULES LISTS THE CONCESSIONS ON REAL PROPERTY THAT HAVE BEEN GRANTED BY THE
MEXICAN GOVERNMENTAL AUTHORITY TO THE COMPANY TO POSSESS, USE AND OPERATE THE
CONTROL CENTERS IN IZTAPALAPA, CITY OF MEXICO, FEDERAL DISTRICT, AND THE CITY OF
HERMOSILLO, IN THE STATE OF SONORA, BOTH OF THEM IN THE MEXICAN TERRITORY.


 


SECTION 4.14               INTELLECTUAL PROPERTY (A)  SCHEDULE 4.14(A) OF THE
DISCLOSURE SCHEDULES SETS FORTH A TRUE AND COMPLETE LIST OF ALL REGISTERED
INTELLECTUAL PROPERTY OWNED OR LICENSED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND USED IN THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ BUSINESSES.


 


(B)                                         TO THE KNOWLEDGE OF THE COMPANY, THE
COMPANY AND ITS SUBSIDIARIES OWN OR OTHERWISE HOLD VALID RIGHTS TO USE ALL
MATERIAL INTELLECTUAL PROPERTY USED IN THE OPERATION OF THEIR BUSINESSES AS
CURRENTLY CONDUCTED.


 


(C)                                         NO MATERIAL ACTION IS PENDING OR, TO
THE KNOWLEDGE OF THE COMPANY, THREATENED THAT ASSERTS THAT THE USE OR
EXPLOITATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF ANY INTELLECTUAL
PROPERTY OWNED OR LICENSED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES INFRINGES
THE INTELLECTUAL PROPERTY OF ANY THIRD PARTY.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

31

--------------------------------------------------------------------------------

 


 


SECTION 4.15               COMPANY SATELLITES (A)        SCHEDULE 4.15(A) OF THE
DISCLOSURE SCHEDULES SETS FORTH A TRUE AND COMPLETE LIST, BY ORBITAL LOCATION,
OF EACH COMPANY SATELLITE (LISTING THE NUMBER AND TYPE OF TRANSPONDERS THEREON)
WHICH ARE FREE AND CLEAR OF ANY ENCUMBRANCE (OTHER THAN PERMITTED ENCUMBRANCES),
AND FOR SATMEX 5 AND SATMEX 6, THE COMPANY’S ESTIMATE OF AVAILABLE PROPELLANT OR
BI-PROPELLANT.  TO THE EXTENT PERMITTED BY UNITED STATES EXPORT CONTROL LAWS AND
THE COMPANY TAA IN PLACE, THE COMPANY HAS MADE AVAILABLE TO THE BUYERS TRUE AND
CORRECT COPIES OF ALL DELIVERABLE DATA RELATED TO THE COMPANY SATELLITES
(OPERATIONAL AND MAINTENANCE LOGS AND DATA BEING AVAILABLE FOR INSPECTION UPON
REQUEST AT THE COMPANY’S FACILITIES), A COPY OF ALL WAIVERS FROM THE SATELLITE
PERFORMANCE SPECIFICATIONS, A DESCRIPTION OF ALL MATERIAL ANOMALIES OCCURRING
AND OBSERVED ON THE COMPANY SATELLITES OF WHICH THE COMPANY HAS KNOWLEDGE SINCE
THEIR RESPECTIVE LAUNCHES AND A DESCRIPTION OF ALL ACTIONS TAKEN WITH RESPECT
THERETO (COLLECTIVELY, THE “SATELLITE HEALTH DATA”).  TO THE KNOWLEDGE OF THE
COMPANY, THE SATELLITE HEALTH DATA IS ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS AND PRESENTS A FAIR DEPICTION OF THE CURRENT HEALTH AND OPERATIONAL
STATUS OF THE COMPANY SATELLITES.  THE HEALTH AND OPERATIONAL REPORTS TO BE
PROVIDED TO THE BUYERS REGARDING THE STATUS OF THE COMPANY SATELLITES PURSUANT
TO SECTION 6.16 SHALL BE THE ORIGINALS, OR TRUE AND CORRECT COPIES OF, THE
HEALTH AND OPERATIONAL REPORTS PREPARED BY THE COMPANY.  EXCEPT AS SET FORTH IN
SCHEDULE 4.15(A) OF THE DISCLOSURE SCHEDULES, AS OF THE DATE HEREOF, THE COMPANY
HAS NO KNOWLEDGE OF MATERIAL ANOMALIES EXPERIENCED BY COMPANY SATELLITES THAT
ARE NOT DISCLOSED IN THE SATELLITE HEALTH DATA.


 


(B)                                         SCHEDULE 4.15(B) OF THE DISCLOSURE
SCHEDULES CONTAINS A SUMMARY, BY ORBITAL LOCATION, OF THE STATUS OF FREQUENCY
REGISTRATION AT THE INTERNATIONAL TELECOMMUNICATION UNION (“ITU”), OF EACH
COMPANY SATELLITE AND EACH ADVANCED PUBLISHED SATELLITE FILED ON BEHALF OF THE
COMPANY, INCLUDING THE IDENTITY OF THE SPONSORING ADMINISTRATION AND THE
FREQUENCY BANDS COVERED.  EXCEPT AS SET FORTH IN SCHEDULE 4.15(B) OF THE
DISCLOSURE SCHEDULES, AS OF THE DATE HEREOF, THE COMPANY HAS NO KNOWLEDGE OF ANY
MATERIAL AND SIGNIFICANT CONFLICTING CLAIM(S) WITH RESPECT TO ITS RIGHTS TO USE
THE FREQUENCY ASSIGNMENT(S) DESCRIBED IN ITS ITU FILINGS AT ANY SUCH ORBITAL
LOCATION(S).


 


(C)                                         SCHEDULE 4.15(C) OF THE DISCLOSURE
SCHEDULES DESCRIBES THE USUFRUCTO COMMITMENTS MADE BY THE COMPANY FOR THE
BENEFIT OF LORAL SKYNET CORPORATION UNDER ARTICLES 980 ET SEG. OF MEXICO’S
FEDERAL CIVIL CODE WITH RESPECT TO THE LORAL TRANSPONDERS. SCHEDULE 4.15(C) OF
THE DISCLOSURE SCHEDULES CONTAINS A SUMMARY, TO THE COMPANY’S KNOWLEDGE, OF
PREJUDICIAL INTERFERENCES BY ORBITAL LOCATION SINCE JANUARY 1, 2007.  TO THE
COMPANY’S KNOWLEDGE, ANY INTERFERENCE EVENTS THAT OCCURRED PRIOR TO
JANUARY 1, 2007 ARE NOT PREJUDICIAL AS OF THE DATE HEREOF, IT BEING UNDERSTOOD,
HOWEVER, THAT INTERFERENCE FROM THIRD PARTY TRANSMISSIONS MAY OCCUR AT ANY TIME
AND ARE BEYOND THE CONTROL OF THE COMPANY.


 


(D)


 


(I)            THE COMPANY’S EXISTING AND PLANNED SATELLITE NETWORKS OPERATE OR
ARE PLANNED TO OPERATE AT THREE ORBITAL SLOTS, AS FOLLOWS:  (A) AT 113 DEGREES
W.L.:  SATMEX 6 (CORRESPONDS TO THE ITU NAME OF SOLIDARIDAD 2, AND SUBSEQUENTLY
FILED WITH THE ITU UNDER THE NAME OF SATMEX 7), REFERRED TO HEREIN AS

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

32

--------------------------------------------------------------------------------


 


SATMEX 6; (B) AT 116.8 DEGREES W.L.:  SATMEX 5 (CORRESPONDS TO THE ITU NAME OF
MORELOS 2), REFERRED TO HEREIN AS SATMEX 5, INTENDED TO BE REPLACED BY A SATMEX
8 (CORRESPONDS TO THE ITU NAME OF SATMEX 8); AND (C) AT 114.9 DEGREES W.L.: 
SOLIDARIDAD 2 (CORRESPONDS TO THE ITU NAME OF CANSAT 17), REFERRED TO HEREIN AS
SOLIDARIDAD 2, INTENDED TO BE REPLACED BY SATMEX 7 (CORRESPONDS TO THE ITU NAME
OF MEXSAT 114.9 C-KU), AND REFERRED TO HEREIN AS SATMEX 7.  THE C-BAND AND
KU-BAND PAYLOADS OF SUCH NETWORKS ARE REFERRED TO HEREIN AS THE “COMPANY’S
EXISTING AND PLANNED NETWORKS”.


 


(II)           THE COMPANY’S EXISTING AND PLANNED NETWORKS WITH RESPECT TO
COORDINATION:  (A) SATMEX 5 HAS BEEN FULLY COORDINATED IN ACCORDANCE WITH THE
ITU RADIO REGULATIONS AND APPLICABLE MEXICAN LAWS AND REGULATIONS AND IS
RECORDED IN THE ITU MASTER INTERNATIONAL FREQUENCY REGISTER (THE “MIFR”);
(B) THE COORDINATION OF EACH OF SATMEX 6, SOLIDARIDAD 2, SATMEX 7, AND SATMEX 8
IN ACCORDANCE WITH THE ITU RADIO REGULATIONS AND APPLICABLE MEXICAN LAWS AND
REGULATIONS IS IN PROCESS, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO
REASON OR CIRCUMSTANCE THAT WOULD PRECLUDE EACH OF SATMEX 6, SOLIDARIDAD 2,
SATMEX 7, AND SATMEX 8 FROM BEING FULLY COORDINATED IN ACCORDANCE WITH THE ITU
RADIO REGULATIONS AND APPLICABLE MEXICAN LAWS AND SUBSEQUENTLY RECORDED IN THE
MIFR; AND (C) DO NOT VIOLATE EXISTING SATELLITE OPERATOR-TO-OPERATOR
COORDINATION AGREEMENTS, INCLUDING THOSE WITH LORAL SKYNET, PANAMSAT/INTELSAT,
LTD., ECHOSTAR, SES AMERICOM/SES WORLD SKIES AND TELESAT.  TO THE KNOWLEDGE OF
THE COMPANY, THERE ARE NO PENDING REQUESTS FOR COORDINATION THAT COULD
REASONABLY HAVE AN ADVERSE IMPACT ON THE OPERATION OF THE COMPANY’S EXISTING AND
PLANNED NETWORKS (INCLUDING AVAILABILITY OF RADIO-FREQUENCY SPECTRUM OR
OPERATIONAL POWER LEVELS).


 

Section 4.16               TaxesExcept as disclosed in Schedule 4.16 of the
Disclosure Schedules:

 


(A)                                         ALL RETURNS REQUIRED BY APPLICABLE
LAW TO BE FILED BY OR WITH RESPECT TO THE COMPANY OR ITS SUBSIDIARIES HAVE BEEN
TIMELY FILED WITH THE APPROPRIATE TAX AUTHORITIES (TAKING INTO ACCOUNT ANY
EXTENSION OF TIME TO FILE GRANTED OR OBTAINED), AND SUCH RETURNS ARE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.  ALL MATERIAL TAXES SHOWN TO BE
PAYABLE ON SUCH RETURNS HAVE BEEN PAID.  NEITHER THE COMPANY NOR ANY SUBSIDIARY
CURRENTLY IS THE BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY
MATERIAL RETURN.


 


(B)                                         NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES (I) IS CURRENTLY THE SUBJECT OF AN ACTION OR OTHER EXAMINATION OF
TAXES BY THE TAX AUTHORITIES OF ANY NATION, STATE OR LOCALITY (AND THE COMPANY
HAS NOT RECEIVED WRITTEN NOTICE THAT ANY SUCH ACTION IS PENDING OR
CONTEMPLATED), (II) IS PRESENTLY CONTESTING THE TAX LIABILITY OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES BEFORE ANY COURT, TRIBUNAL OR AGENCY, (III) HAS ENTERED
INTO AN AGREEMENT OR WAIVER OR REQUESTED TO ENTER INTO AN AGREEMENT OR WAIVER
EXTENDING ANY STATUTE OF LIMITATIONS RELATING TO THE PAYMENT OR COLLECTION OF
TAXES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (IV) HAS USED ANY TAX
EXEMPTION, REDUCTION, INCENTIVE OR BENEFIT OF

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

33

--------------------------------------------------------------------------------


 


ANY KIND GRANTED BY TAX AUTHORITIES THROUGH AN ADMINISTRATIVE ACT.  NO
DEFICIENCY FOR ANY MATERIAL AMOUNT OF TAX HAS BEEN ASSERTED OR ASSESSED BY A
GOVERNMENTAL AUTHORITY IN WRITING AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES
THAT HAS NOT BEEN SATISFIED BY PAYMENT, SETTLED OR WITHDRAWN.


 


(C)                                         NO ISSUE HAS BEEN RAISED BY ANY TAX
AUTHORITY IN ANY AUDITS (OR OTHER ACTION) OF THE COMPANY OR ITS SUBSIDIARIES
THAT, IF RAISED WITH RESPECT TO ANY OTHER PERIOD NOT SO AUDITED, COULD BE
EXPECTED TO RESULT IN A MATERIAL DEFICIENCY FOR ANY PERIOD NOT SO AUDITED.


 


(D)                                         THERE ARE NO ENCUMBRANCES FOR TAXES
ON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
OTHER THAN PERMITTED ENCUMBRANCES.


 


(E)                                         ALL MATERIAL TAXES AND TAX
LIABILITIES DUE AND PAYABLE BY OR WITH RESPECT TO THE INCOME, ASSETS OR
OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN TIMELY PAID IN FULL. 
ALL TAXES NOT YET DUE AND PAYABLE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (OR
ANY OTHER CORPORATION MERGED INTO OR CONSOLIDATED WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES) HAVE BEEN PROPERLY ACCRUED ON THE BOOKS AND RECORDS OF THE COMPANY
AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP.


 


(F)                                          NONE OF THE COMPANY OR ITS
SUBSIDIARIES HAS EVER (I) BEEN A MEMBER OF AN AFFILIATED GROUP OF CORPORATIONS
OR (II) BEEN INCLUDED IN ANY “CONSOLIDATED”, “UNITARY” OR “COMBINED” RETURN.


 


(G)                                         NONE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAVE EXECUTED POWERS OF ATTORNEY WITH RESPECT TO TAX MATTERS THAT
WILL BE OUTSTANDING AS OF THE CLOSING DATE.


 


(H)                                         ALL MATERIAL TAXES THAT THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS (OR WAS) REQUIRED BY LAW TO WITHHOLD OR COLLECT IN
CONNECTION WITH AMOUNTS PAID TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR,
SHAREHOLDER, MEMBER OR OTHER THIRD PARTY HAVE BEEN DULY WITHHELD OR COLLECTED,
AND HAVE BEEN TIMELY PAID OVER TO THE PROPER AUTHORITIES TO THE EXTENT DUE AND
PAYABLE.


 


(I)                                          NO WRITTEN CLAIM HAS EVER BEEN MADE
BY ANY TAX AUTHORITY IN A JURISDICTION WHERE THE COMPANY OR ANY OF ITS
SUBSIDIARIES DOES NOT FILE RETURNS THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION.


 


(J)                                          THERE ARE NO TAX SHARING,
ALLOCATION, INDEMNIFICATION OR SIMILAR AGREEMENTS IN EFFECT AS BETWEEN THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY PREDECESSOR OR AFFILIATE THEREOF AND
ANY OTHER PARTY (INCLUDING THE SELLERS AND ANY PREDECESSORS OR AFFILIATES
THEREOF) UNDER WHICH THE BUYERS, THE COMPANY OR ANY OF ITS SUBSIDIARIES COULD BE
LIABLE FOR ANY TAXES OR OTHER CLAIMS OF ANY PARTY, WHETHER AS A MEMBER OF AN
AFFILIATED GROUP OR OTHERWISE, OTHER THAN SUCH AN AGREEMENT SOLELY AMONG THE
COMPANY AND ITS SUBSIDIARIES.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

34

--------------------------------------------------------------------------------


 


(K)                                         THERE ARE NO TAX RULINGS, REQUESTS
FOR RULINGS OR CLOSING AGREEMENTS RELATING TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT COULD ADVERSELY AFFECT SUCH COMPANY’S OR SUBSIDIARY’S
LIABILITY FOR TAXES FOR ANY PERIOD AFTER THE CLOSING.  NONE OF THE COMPANY OR
ITS SUBSIDIARIES HAS TAKEN ANY ACTION THAT WOULD HAVE THE EFFECT OF DEFERRING
ANY MATERIAL TAX LIABILITY FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES FROM ANY
TAXABLE PERIOD ENDING ON OR BEFORE THE CLOSING TO ANY TAXABLE PERIOD ENDING
AFTER THE CLOSING.


 


(L)                                          THE COMPANY AND ITS SUBSIDIARIES
RETAIN ALL TAX, ACCOUNTING AND CORPORATE RECORDS REQUIRED BY LAW TO SUPPORT ANY
TAX OR ACCOUNTING POSITION, FILING OR CLAIM THAT HAS BEEN MADE BY THE COMPANY
AND ITS SUBSIDIARIES WITH RESPECT TO TAXES IMPOSED BY MEXICO WITHIN THE
STATUTORY PERIOD PROVIDED BY MEXICAN TAX LAWS.


 


SECTION 4.17               ENVIRONMENTAL MATTERS (A)  TO THE COMPANY’S
KNOWLEDGE, THE COMPANY AND ITS SUBSIDIARIES ARE IN MATERIAL COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS, AND ALL ENVIRONMENTAL
PERMITS REQUIRED UNDER ANY ENVIRONMENTAL LAW HAVE BEEN OBTAINED, HAVE NOT
EXPIRED AND THE COMPANY HAS NOT RECEIVED ANY WRITTEN NOTICE REGARDING THE
REVOCATION, TERMINATION, CANCELLATION, SUSPENSION OR AMENDMENT OF ANY
ENVIRONMENTAL PERMIT OR ALLEGING THE COMPANY IS NOT IN MATERIAL COMPLIANCE WITH
ANY ENVIRONMENTAL PERMIT.


 


(B)                                         THERE ARE NO PENDING OR, TO THE
COMPANY’S KNOWLEDGE, THREATENED MATERIAL ENVIRONMENTAL CLAIMS THAT HAVE BEEN
ASSERTED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(C)                                         THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS SECTION 4.17 ARE THE ONLY REPRESENTATIONS AND WARRANTIES BEING
MADE WITH RESPECT TO COMPLIANCE WITH OR LIABILITY UNDER ENVIRONMENTAL LAWS OR
WITH RESPECT TO ANY ENVIRONMENTAL, HEALTH OR SAFETY MATTER, INCLUDING NATURAL
RESOURCES, RELATED TO THE COMPANY OR ITS SUBSIDIARIES.


 


(D)                                         FOR PURPOSES OF THIS AGREEMENT:

 

(I)                            “ENVIRONMENTAL CLAIM” MEANS ANY AND ALL ACTIONS,
LIENS, WRITTEN NOTICES, WRITTEN COMPLAINTS, OR DOCKETED LEGAL PROCEEDINGS,
WHETHER CRIMINAL, ADMINISTRATIVE OR CIVIL, AGAINST THE COMPANY OR ITS
SUBSIDIARIES BASED UPON, ALLEGING, ASSERTING, OR CLAIMING ANY ACTUAL OR
POTENTIAL (A) VIOLATION OF ANY ENVIRONMENTAL LAW, (B) VIOLATION OF ANY
ENVIRONMENTAL PERMIT OR (C) LIABILITY UNDER ANY ENVIRONMENTAL LAW FOR SOIL OR
GROUNDWATER CONTAMINATION AND/OR REMEDIATION, INVESTIGATORY COSTS, CLEANUP
COSTS, REMOVAL COSTS, REMEDIAL COSTS, RESPONSE COSTS, NATURAL RESOURCE DAMAGES,
PROPERTY DAMAGE, PERSONAL INJURY, FINES, OR PENALTIES ARISING OUT OF, BASED ON,
RESULTING FROM, OR RELATED TO THE PRESENCE, RELEASE, OR THREATENED RELEASE INTO
THE ENVIRONMENT, OF ANY HAZARDOUS MATERIAL, WASTE, SUBSTANCE OR CONTAMINANT, OR
ANY COMPONENTS THEREOF.

 

(II)                           “ENVIRONMENTAL LAWS” MEANS ANY LAWS OF ANY
GOVERNMENTAL AUTHORITY IN EFFECT AS OF THE DATE HEREOF RELATING TO POLLUTION OR
PROTECTION OF THE ENVIRONMENT.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

35

--------------------------------------------------------------------------------


 

(III)                          “ENVIRONMENTAL PERMITS” MEANS ALL PERMITS
REQUIRED UNDER ANY APPLICABLE ENVIRONMENTAL LAW TO OPERATE THE COMPANY OR ANY OF
ITS SUBSIDIARIES.

 


SECTION 4.18               MATERIAL CONTRACTS (A)         SCHEDULE 4.18 OF THE
DISCLOSURE SCHEDULES LISTS EACH OF THE FOLLOWING CONTRACTS AND ALL AMENDMENTS,
MODIFICATIONS AND SUPPLEMENTS THERETO TO WHICH THE COMPANY AND ITS SUBSIDIARIES
ARE A PARTY OR BY WHICH ANY OF THEIR RESPECTIVE PROPERTIES AND ASSETS ARE BOUND
(SUCH CONTRACTS AND AGREEMENTS AS DESCRIBED IN THIS SECTION 4.18(A) BEING
“MATERIAL CONTRACTS”):


 

(I)                            ALL CONTRACTS RELATING TO INDEBTEDNESS;

 

(II)                           ALL CONTRACTS BETWEEN OR AMONG THE COMPANY AND
ITS SUBSIDIARIES, ON THE ONE HAND, AND THE SELLERS, OR ANY OFFICER, DIRECTOR OR
AFFILIATE (OTHER THAN THE COMPANY OR ITS SUBSIDIARIES) OF THE SELLERS, ON THE
OTHER HAND;

 

(III)                          ALL CONTRACTS RELATING TO THE SETTLEMENT OF ANY
MATERIAL LITIGATION OR LEGAL OR REGULATORY PROCEEDING PURSUANT TO WHICH THE
COMPANY OR ITS SUBSIDIARIES, OR THE PROPERTIES AND ASSETS OF THE COMPANY OR ITS
SUBSIDIARIES, IS SUBJECT TO ANY EXISTING OUTSTANDING OR POTENTIAL LIABILITY;

 

(IV)                          ALL CONTRACTS CONTAINING ANY PROVISION OR COVENANT
PROHIBITING OR LIMITING THE ABILITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
ENGAGE IN ANY LINE OF BUSINESS OR COMPETE WITH ANY PERSON OR IN ANY GEOGRAPHIC
AREA OR DURING ANY PERIOD OF TIME (INCLUDING, WITHOUT LIMITATION, ANY “RIGHT OF
FIRST OFFER”, “RIGHT OF FIRST REFUSAL” OR OTHER SIMILAR RESTRICTIVE PROVISION OR
COVENANT);

 

(V)                           ALL MATERIAL JOINT VENTURE, PARTNERSHIP,
SHAREHOLDERS’ OR SIMILAR AGREEMENTS OR ARRANGEMENTS AND ALL CONTRACTS RELATING
TO ANY MERGER OR OTHER BUSINESS COMBINATION;

 

(VI)                          ALL CONTRACTS RELATING TO MATERIAL INTELLECTUAL
PROPERTY OWNED OR LICENSED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES;

 

(VII)                         ALL OF THE COMPANY TAAS;

 

(VIII)                        ALL CONTRACTS WITH ANY EMPLOYEE, CONSULTANT OR
INDEPENDENT CONTRACTOR OF THE COMPANY OR ITS SUBSIDIARIES PROVIDING FOR A
COMMITMENT OF EMPLOYMENT OR RENDERING OF SERVICES FOR A SPECIFIED OR UNSPECIFIED
TERM AND ALL CONTRACTS OTHERWISE RELATING TO EMPLOYMENT OR THE RENDERING OF
SERVICES OF SUCH EMPLOYEES, CONSULTANTS OR INDEPENDENT CONTRACTORS, OR THE
TERMINATION THEREOF, INCLUDING, WITHOUT LIMITATION, INDIVIDUAL CHANGE OF
CONTROL, SEVERANCE AND SIMILAR AGREEMENTS;

 

(IX)                           ALL CONTRACTS GRANTING POWERS OF ATTORNEY OR
COMPARABLE DELEGATIONS OF AUTHORITY BY THE COMPANY OR ITS SUBSIDIARIES;

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

36

--------------------------------------------------------------------------------


 

(X)                            ALL OTHER CONTRACTS THAT PROVIDE FOR PAYMENT OR
RECEIPT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF MORE THAN *** PER YEAR,
INCLUDING ANY SUCH CONTRACTS WITH CUSTOMERS OR CLIENTS; AND

 

(XI)                           ANY OTHER CONTRACT THAT IS MATERIAL TO THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

 


(B)                                           THE COMPANY HAS MADE AVAILABLE TO
THE BUYERS TRUE, CORRECT AND COMPLETE COPIES OF EACH MATERIAL CONTRACT.  EXCEPT
AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY OR EXCEPT AS MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW), EACH
MATERIAL CONTRACT IS VALID AND BINDING ON THE COMPANY OR THE APPLICABLE
SUBSIDIARY, AS THE CASE MAY BE, AND, TO THE KNOWLEDGE OF THE COMPANY, THE
COUNTERPARTIES THERETO, AND IS IN FULL FORCE AND EFFECT.  NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
COUNTERPARTY THERETO, IS IN BREACH OF, VIOLATION OF, OR (WITH OR WITHOUT NOTICE
OF LAPSE OF TIME OR BOTH) DEFAULT UNDER, ANY MATERIAL CONTRACT TO WHICH IT IS A
PARTY, EXCEPT FOR SUCH BREACHES, VIOLATIONS OR DEFAULTS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE COMPANY.  TO THE KNOWLEDGE OF THE COMPANY, NO
EVENTS OR CONDITIONS EXIST THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE A BREACH, VIOLATION OR DEFAULT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR PERMIT TERMINATION, MODIFICATION OR ACCELERATION, UNDER ANY
MATERIAL CONTRACT EXCEPT FOR SUCH BREACHES, VIOLATIONS OR DEFAULTS THAT WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE COMPANY.


 


(C)                                           SCHEDULE 4.18(C) OF THE DISCLOSURE
SCHEDULES LISTS ALL AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS TO MATERIAL
CONTRACTS SINCE NOVEMBER 15, 2009.


 

Section 4.19               SEC Reports; Debt Offer Documents.


 


(A)                                         EXCEPT TO THE EXTENT THAT
INFORMATION IN ANY SEC DOCUMENT HAS BEEN REVISED OR SUPERSEDED BY A SUBSEQUENTLY
FILED SEC DOCUMENT, (I) EACH OF THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE SECURITIES LAWS AND (II) NONE OF THE SEC
DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT REQUIRED TO BE STATED OR INCORPORATED BY REFERENCE THEREIN OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(B)                                         NONE OF THE DEBT OFFER DOCUMENTS,
NOR ANY AMENDMENT OR SUPPLEMENT TO THE DEBT OFFER DOCUMENTS, WILL CONTAIN, AT
THE TIME THE DEBT OFFER DOCUMENTS ARE FIRST PUBLISHED, SENT OR GIVEN TO HOLDERS
OF THE FIRST PRIORITY NOTES OR THE SECOND PRIORITY NOTES AND AT THE EXPIRATION
OF THE DEBT OFFER, ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING, EXCEPT THAT NO REPRESENTATION OR WARRANTY IS MADE BY THE COMPANY

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

37

--------------------------------------------------------------------------------


 


WITH RESPECT TO STATEMENTS MADE OR INCORPORATED BY REFERENCE THEREIN BASED ON
INFORMATION SUPPLIED IN WRITING BY THE BUYERS OR THE SELLERS EXPRESSLY FOR THE
PURPOSE OF BEING INCLUDED OR INCORPORATED BY REFERENCE IN THE DEBT OFFER
DOCUMENTS.


 

Section 4.20                           BrokersExcept for Perella Weinberg
Partners LP, Jefferies & Company, Inc. and the Approved Bank, whose fees,
commissions and expenses shall be paid by the Company at or prior to the Closing
or shall be accounted for as Professional Services Fees, all negotiations
relative to this Agreement and the transactions contemplated hereby have been
carried out by the Company directly with the Buyers without the intervention of
any Person on behalf of the Company in such manner as to give rise to any valid
claim by any Person against the Buyers or the Company for a finder’s fee,
brokerage commission or similar payment.  The Buyers shall not be obligated to
pay any brokerage, finder’s or other fee or commission to any broker, finder or
investment banker in connection with the transactions contemplated by this
Agreement based on arrangements made by or on behalf of the Company.  Other than
the Professional Services Fees, the Company owes or is obligated to pay no other
commissions, fees or expenses in connection with the preparation, negotiation
and execution of this Agreement or the performance of its obligations hereunder
and the transactions contemplated hereby.

 

Section 4.21                           Affiliate Transactions(a) There are no
intercompany liabilities between the Company and any of its Subsidiaries, on the
one hand, and either Seller or any DBM Trust Beneficiary or FN Trust
Beneficiary, or officer, director or Affiliate of either Seller or of any DBM
Trust Beneficiary or FN Trust Beneficiary, on the other, (b) neither of the
Sellers, the DBM Trust Beneficiaries or the FN Trust Beneficiaries, nor any
officer, director or Affiliate of either Seller or of any DBM Trust Beneficiary
or FN Trust Beneficiary provides or causes to be provided any assets, services
or facilities to the Company or any of its Subsidiaries and (c) neither the
Company nor any of its Subsidiaries provides or causes to be provided any
assets, services or facilities to either Seller, any DBM Trust Beneficiary or FN
Trust Beneficiary or any officer, director or Affiliate of either Seller, the
DBM Trust Beneficiaries or the FN Trust Beneficiaries.  Each of the liabilities
and transactions listed therein was incurred or engaged in, as the case may be,
on an arm’s-length basis.  Since the date of the Balance Sheet, all settlements
of intercompany liabilities between the Company and any of its Subsidiaries, on
the one hand, and either Seller or any DBM Trust Beneficiary or FN Trust
Beneficiary or any such officer, director or Affiliate, on the other, have been
made, and all allocations of intercompany expenses have been applied, in the
ordinary course of business consistent with past practice.

 

Section 4.22                           Books and RecordsThe Buyers have been
provided with complete and correct copies of the articles of incorporation and
estatutos sociales (by-laws), as amended, of the Company and its Subsidiaries
and the corporate books and records of the Company and its Subsidiaries
containing a true and complete record, in all material respects, of all actions
taken at all meetings and by all written consents in lieu of meetings of the
shareholders, partners, board of directors, managers, committees or similar
governing bodies of the Company and its Subsidiaries, including the Stock
Registry Books (Libro de Registro de Accionistas), the Capital Variations
Registry Books (Libro de Registro de Variaciones de Capital, the Shareholders’
Meetings Minutes Books (Libro de Registro de Actas de Asambleas) and the Board
of Directors’ Meetings Minutes Book (Libro de Registro de Actas de Sesiones del
Consejo de Administración).  Such minutes contain complete and accurate records
of all meetings held by

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

38

--------------------------------------------------------------------------------


 

the board of directors, the board of managers, shareholders or the partners of
the Company and its Subsidiaries, as applicable, and of all actions authorized
at such meetings.  The corporate books and records of the Company and its
Subsidiaries have been maintained in accordance with the requirements of all
applicable Laws.  The Stock Registry Books and other similar documents of the
Company and its Subsidiaries as made available to the Buyers accurately and
completely reflect all record transfers prior to the date hereof in the equity
ownership of the Company and its Subsidiaries.  As of the date hereof, the Board
of Directors of the Company is composed of the individuals identified in
Schedule 4.22 of the Disclosure Schedules.

 

Section 4.23                           Exclusivity of Representations and
WarrantiesNeither the Company nor any of its Affiliates or Representatives is
making any representation or warranty on behalf of the Company of any kind or
nature whatsoever, oral or written, express or implied (including, but not
limited to, any relating to financial condition, results of operations, assets
or liabilities of the Company and its Subsidiaries), except as expressly set
forth in this Article IV and the Disclosure Schedules and in any certificate
delivered pursuant to Section 7.3(c), and the Company hereby disclaims any such
other representations or warranties.


 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYERS


 

Each Buyer (in the case of MXJV, upon execution of the Joinder Agreement) hereby
severally and not jointly represents and warrants to the Sellers and the Company
as follows:

 

Section 5.1                             OrganizationBidder represents and
warrants that it is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Colorado and has all
necessary corporate power and authority to own, lease and operate its properties
and to carry on its business as it is now being conducted.  MXJV represents and
warrants that it is an entity duly organized, validly existing and in good
standing under the Laws of Mexico and has all necessary corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted.

 

Section 5.2                             AuthoritySuch Buyer has the corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution, delivery and performance by such Buyer of this Agreement and the
consummation by such Buyer of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action.  This Agreement
has been duly and validly executed and delivered by such Buyer.  This Agreement
constitutes the legal, valid and binding obligations of such Buyer, enforceable
against such Buyer in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

 

Section 5.3                             QualificationSuch Buyer satisfies, or
will satisfy (subject to Section 5.4 below and in accordance with Section 6.11
hereof) prior to the Closing, all ownership requirements and restrictions under
applicable Law, including, without limitation, the Ley General de Sociedades
Mercantiles (the General Law of Commercial Companies of Mexico), the Ley de
Inversión Extranjera (the Foreign Investment Law of Mexico) and the Ley

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

39

--------------------------------------------------------------------------------


 

Federal de Telecomunicaciones (the Federal Telecommunications Law of Mexico)
relating to the Company.

 


SECTION 5.4                 NO CONFLICT; REQUIRED FILINGS AND CONSENTS
(A)             THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH BUYER OF THIS
AGREEMENT AND THE CONSUMMATION BY SUCH BUYER OF THE TRANSACTIONS CONTEMPLATED
HEREBY, DO NOT AND WILL NOT:


 

(I)                            CONFLICT WITH OR VIOLATE THE CERTIFICATE OF
INCORPORATION OR BY-LAWS OF SUCH BUYER;

 

(II)                           CONFLICT WITH OR VIOLATE ANY LAW APPLICABLE TO
SUCH BUYER OR BY WHICH ANY PROPERTY OR ASSETS OF SUCH BUYER IS BOUND OR
AFFECTED; OR

 

(III)                          CONFLICT WITH, RESULT IN ANY BREACH OF,
CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, OR CAUSE OR PERMIT THE ACCELERATION OF THE
MATURITY OF, OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, IMPOSITION
OF FEES OR PENALTIES UNDER, OR REQUIRE ANY CONSENT OF ANY PERSON PURSUANT TO,
ANY MATERIAL CONTRACT TO WHICH SUCH BUYER IS A PARTY OR BY WHICH ANY ASSETS AND
PROPERTIES OF SUCH BUYER IS BOUND OR AFFECTED;

 

except, in the case of clause (iii) above, to the extent that any such
conflicts, violations, breaches, defaults or other occurrences would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to such Buyer or that arise as a result of any facts
or circumstances relating to the Sellers, the Company or any of their
Affiliates.

 


(B)                                         SUCH BUYER IS NOT REQUIRED TO FILE,
SEEK OR OBTAIN ANY MATERIAL NOTICE, AUTHORIZATION, APPROVAL, ORDER, PERMIT,
ACTION OR CONSENT OF OR WITH ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BUYER OF THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT:  (I) ANY FILINGS
AND NOTIFICATIONS REQUIRED TO BE MADE (A) WITH COFECO UNDER THE LEY FEDERAL DE
COMPETENCIA ECONÓMICA (THE FEDERAL ECONOMIC COMPETITION LAW OF MEXICO) AND ITS
REGULATIONS AS AMENDED AND (B) UNDER ANY OTHER APPLICABLE ANTITRUST OR
COMPETITION LAWS; (II) SUCH FILINGS WITH AND CONSENTS OF (A) THE SCT WITH THE
OPINION OF COFETEL UNDER THE CONCESSIONS AND UNDER THE LEY FEDERAL DE
TELECOMUNICACIONES (THE FEDERAL TELECOMMUNICATIONS LAW OF MEXICO) AND ITS
REGULATIONS AS AMENDED, AND OTHER APPLICABLE TELECOMMUNICATIONS LAWS OF MEXICO,
(B) THE FEDERAL COMMUNICATIONS COMMISSION OF THE UNITED STATES AND (C) ANY OTHER
APPLICABLE COMMUNICATIONS GOVERNMENTAL AUTHORITY AS MAY BE REQUIRED (INCLUDING
ANY NOTIFICATIONS OR OTHER FILINGS THAT DO NOT REQUIRE CONSENTS); (III) THE
REVISED NEUTRAL SHARE APPROVAL AND SUCH OTHER FILINGS WITH, CLEARANCE OF, AND
CONSENTS OF THE ME AS MAY BE REQUIRED UNDER THE LEY DE INVERSIÓN EXTRANJERA (THE
FOREIGN INVESTMENT LAW OF MEXICO) AND ITS REGULATIONS, AS AMENDED; (IV) SUCH
FILINGS AS MAY BE REQUIRED BY ANY APPLICABLE SECURITIES LAWS; OR (V) TO THE
EXTENT NECESSARY AS A RESULT OF ANY FACTS OR CIRCUMSTANCES RELATING TO THE
SELLERS, THE COMPANY OR ANY OF THEIR AFFILIATES.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

40

--------------------------------------------------------------------------------

 


 

Section 5.5                             LitigationExcept as set forth in
Schedule 5.5, as of the date hereof, there is no Action by or against such Buyer
or any of its Subsidiaries pending or, to the knowledge of such Buyer,
threatened that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect with respect to such Buyer or affect the
legality, validity or enforceability of this Agreement or the consummation of
the transactions contemplated hereby or thereby.

 

Section 5.6                             FinancingSuch Buyer has sufficient funds
to permit such Buyer to consummate the transactions contemplated by this
Agreement.  Notwithstanding anything to the contrary contained herein, the
parties acknowledge and agree that it shall not be a condition to the
obligations of such Buyer to consummate the transactions contemplated hereby
that such Buyer have sufficient funds for payment of its Allocable Share of the
Total Cash to be Made Available by the Buyers.

 

Section 5.7                             BrokersExcept for Deutsche Bank
Securities and Peter J. Solomon Company, the fees of which will be paid by the
Buyers, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of the Buyers.

 

Section 5.8                             Investment IntentSuch Buyer is acquiring
the Shares for its own account for investment purposes only and not with a view
to any public distribution thereof or with any intention of selling,
distributing or otherwise disposing of the Shares in a manner that would violate
the Securities Act of 1933, as amended, or the rules and regulations thereunder,
or any applicable securities or “blue sky” Laws.  Such Buyer agrees that the
Shares may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of other than in accordance with the Securities Act of 1933,
as amended, or the rules and regulations thereunder, or any applicable
securities or “blue sky” Laws.  Such Buyer is able to bear the economic risk of
holding the Shares for an indefinite period (including total loss of its
investment), and (either alone or together with its Representatives) has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risk of its investment.

 

Section 5.9                             Buyers’ Investigation and RelianceSuch
Buyer is a sophisticated purchaser and has made its own independent
investigation, review and analysis regarding the Company and its Subsidiaries
and the transactions contemplated hereby, which investigation, review and
analysis were conducted by such Buyer with expert advisors, including legal
counsel, that it has engaged for such purpose.  Such Buyer is not relying on any
statement, representation or warranty, oral or written, express or implied, at
law or in equity, made by Seller or the Company or any of their Affiliates or
Representatives in respect of the Shares, the Company, the Company’s
Subsidiaries, or any of the Company’s or the Company’s Subsidiaries’ respective
businesses, assets, liabilities, operations, prospects or condition (financial
or otherwise), except for the representations, warranties and covenants
expressly set forth in this Agreement, the Disclosure Schedules and in any
certificate delivered pursuant to Section 7.3(c).  No Representative of Seller,
the Company or the Company’s Subsidiaries has authority, express or implied, to
make any representations, warranties or agreements, except as expressly set
forth in this Agreement, and subject to the limitations provided herein.  Such
Buyer acknowledges and agrees that each Seller and the Company have specifically
disclaimed any such other

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

41

--------------------------------------------------------------------------------


 

representation or warranty made by any Person.  All representations and
warranties set forth in this Agreement are contractual in nature only.  Neither
of the Sellers, nor the Company, nor any of their respective Affiliates or
Representatives shall have any liability to such Buyer or any of its Affiliates
or Representatives resulting from the use of any information, documents or
materials made available to such Buyer, whether orally or in writing, in any
confidential information memoranda, “data rooms”, management presentations, due
diligence discussions or in any other form in expectation of the transactions
contemplated by this Agreement.  Neither of the Sellers nor the Company nor any
of their Affiliates or Representatives is making, directly or indirectly, any
representation or warranty with respect to any estimates, projections or
forecasts involving the Company and its Subsidiaries.  Such Buyer acknowledges
that there are inherent uncertainties in attempting to make such estimates,
projections and forecasts and that it takes full responsibility for making its
own evaluation of the adequacy and accuracy of any such estimates, projections
or forecasts (including the reasonableness of the assumptions underlying any
such estimates, projections and forecasts).  Such Buyer acknowledges that,
should the Closing occur, such Buyer shall acquire the Company and its
Subsidiaries through acquisition of the Shares without any representation or
warranty, including, without limitation, any representation and warranty as to
merchantability or fitness for any particular purpose of their respective
assets, on an “as is” and “where is” basis, except as expressly set forth in
Articles III and IV of this Agreement, the Disclosure Schedules and in any
certificate delivered pursuant to clause (i) of Section 7.3(c).

 


ARTICLE VI
COVENANTS


 

Section 6.1                             Conduct of Business Prior to the
ClosingBetween the date of this Agreement and the Closing Date, except as
required under the Satellite Construction ATP or the Satellite Construction
Agreement or as set forth in Schedule 6.1 or in any line item of the budget
attached as Annex B hereto, unless Bidder shall otherwise agree in writing, the
business of the Company and its Subsidiaries shall be conducted only in the
ordinary course of business in all material respects consistent with past
practice, and the Company and its Subsidiaries shall use their respective
commercially reasonable efforts to (a) preserve the business organization of the
Company and its Subsidiaries in all material respects, (b) cause the Adjusted
Working Capital of the Company and its Subsidiaries to be within 5% (plus or
minus) of the Target Working Capital upon the Closing; provided that any amounts
paid or owed to a vendor in connection with the entry into or performance under
the Satellite Construction ATP or the Satellite Construction Agreement in
accordance with Section 7.3(i) shall not be counted for purposes of determining
the amount of Adjusted Working Capital (and in all cases shall be deemed to be
capital expenditures for purposes of this Agreement, irrespective of the
treatment thereof under GAAP), (c) continue to make capital expenditures
sufficient to satisfy the Minimum Capital Expenditures (including the Minimum
Engineering and Operations Capital Expenditures) between the date hereof and the
Closing Date and (d) comply in all material respects with all Laws applicable to
the business or operations of the Company and its Subsidiaries and, following
receipt of any notice from any Governmental Authority or other Person alleging
any material violation of any such Law, shall promptly give the Buyers copies
thereof.  Without limiting the generality of the foregoing, and except as
contemplated or required by this Agreement (x) including any action taken with
respect to the Debt Offers (including, without limitation, entry into any Lockup

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

42

--------------------------------------------------------------------------------


 

Agreement or any non-disclosure agreement, with holders of Notes or Shares or
the Trusts’ Beneficiaries), or (y) as otherwise set forth in Schedule 6.1, in
each case between the date of this Agreement and the Closing Date, without the
prior written consent of Bidder (in its sole and absolute discretion), neither
the Company nor any of its Subsidiaries will:

 


(A)                                         TAKE ANY MATERIAL ACTIONS THAT ARE
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES,
OTHER THAN ENTRY INTO THE SATELLITE CONSTRUCTION ATP OR THE SATELLITE
CONSTRUCTION AGREEMENT IN ACCORDANCE WITH SECTION 7.3(I);


 


(B)                                         AMEND OR OTHERWISE CHANGE THEIR
ESTATUTOS SOCIALES (BY-LAWS) OR OTHER ORGANIZATIONAL DOCUMENTS (OTHER THAN AS
REQUIRED BY LAW), OTHER THAN AS NECESSARY OR APPROPRIATE TO EFFECT THE SERIES N
SHARE CONVERSION;


 


(C)                                         DECLARE, SET ASIDE, MAKE OR PAY ANY
DIVIDEND OR OTHER DISTRIBUTION, PAYABLE IN CASH, STOCK, PROPERTY OR OTHERWISE,
OR MAKE ANY OTHER PAYMENT ON OR WITH RESPECT TO ANY OF ITS CAPITAL STOCK, EXCEPT
FOR DIVIDENDS BY ANY DIRECT OR INDIRECT WHOLLY OWNED SUBSIDIARY OF THE COMPANY
TO THE COMPANY;


 


(D)                                         ISSUE, RECLASSIFY, COMBINE, SPLIT,
SUBDIVIDE OR REDEEM, OR PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY,
ANY OWNERSHIP INTEREST IN THE COMPANY OR ITS SUBSIDIARIES, OR MAKE ANY OTHER
CHANGE WITH RESPECT TO THE CAPITAL STRUCTURE OF THE COMPANY OR ANY SUBSIDIARY OR
MODIFY ANY OWNERSHIP INTERESTS OR ANY OPTION, WARRANT, CONVERTIBLE OR
EXCHANGEABLE SECURITY OR RIGHT RELATING THERETO OF OR PLEDGE OR OTHERWISE
ENCUMBER ANY OWNERSHIP INTEREST IN THE COMPANY OR ANY SUBSIDIARY;


 


(E)                                         MAKE ANY CHANGES IN THE LINES OF
BUSINESS IN WHICH THE COMPANY OR ITS SUBSIDIARIES PARTICIPATE OR ARE ENGAGED AS
OF THE DATE HEREOF;


 


(F)                                          ACQUIRE (WHETHER BY MERGER,
CONSOLIDATION OR ACQUISITION OF STOCK OR ASSETS OR OTHERWISE) ANY CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, OTHER BUSINESS ORGANIZATION OR DIVISION
THEREOF OR ANY ASSETS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, IN EACH
CASE THAT IS MATERIAL, INDIVIDUALLY OR IN THE AGGREGATE, TO THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE;


 


(G)                                         ADOPT A PLAN OF COMPLETE OR PARTIAL
LIQUIDATION, REORGANIZATION, DISSOLUTION, MERGER, CONSOLIDATION OR
RECAPITALIZATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(H)                                           INCUR ANY INDEBTEDNESS (OTHER THAN
PURCHASE MONEY INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
ACCRUED INTEREST UNDER THE FIRST PRIORITY NOTES AND SECOND PRIORITY NOTES);


 


(I)                                            ENTER INTO (I) ANY SATELLITE
CAPACITY CONTRACT OTHER THAN, WITH RESPECT TO THIS CLAUSE (I) ONLY, SUCH
CONTRACTS THAT ARE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS ON TERMS
CONSISTENT WITH PAST PRACTICE; PROVIDED, THAT ANY SUCH CONTRACT TO BE ENTERED
INTO OUTSIDE OF THE ORDINARY COURSE OF BUSINESS OR ON TERMS NOT CONSISTENT WITH
PAST PRACTICE SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF BIDDER (NOT TO BE
UNREASONABLY WITHHELD),

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

43

--------------------------------------------------------------------------------


 


(II) ANY CONTRACT FOR THE PURCHASE OF A NEW SATELLITE OTHER THAN THE SATELLITE
CONSTRUCTION ATP OR THE SATELLITE CONSTRUCTION AGREEMENT, WHICH SHALL ONLY BE
ENTERED INTO IN ACCORDANCE WITH SECTION 7.3(I), (III) ANY CONTRACT FOR THE SALE
OR LEASE OF A COMPANY SATELLITE; PROVIDED, THAT THE COMPANY MAY ENTER INTO A
CONTRACT PROVIDING FOR THE SALE OR LEASE OF SOLIDARIDAD 2 UPON RECEIVING THE
PRIOR WRITTEN CONSENT OF THE BUYERS (NOT TO BE UNREASONABLY WITHHELD), OR
(IV) ANY OTHER CONTRACT WITH ANY PERSON OTHER THAN, WITH RESPECT TO THIS CLAUSE
(IV) ONLY, CONTRACTS THAT (A) ARE ENTERED INTO IN THE ORDINARY COURSE OF ITS
BUSINESS AND (B) DO NOT IMPOSE PAYMENT OBLIGATIONS ON THE COMPANY OR ITS
SUBSIDIARIES OF MORE THAN $500,000 AND (C) DO NOT HAVE A TERM OF LONGER THAN ONE
YEAR;


 


(J)                                            AMEND OR MODIFY IN ANY MATERIAL
RESPECT, OR TERMINATE, VIOLATE, BREACH OR DEFAULT UNDER, ANY CONCESSION;


 


(K)                                           AMEND OR MODIFY IN ANY MATERIAL
RESPECT OR TERMINATE ANY MATERIAL CONTRACT;


 


(L)                                            WITH RESPECT TO CAPITAL
EXPENDITURES THAT ARE NOT INCLUDED IN THE BUDGET AS REFLECTED ON ANNEX B HERETO,
AUTHORIZE, OR MAKE ANY COMMITMENT WITH RESPECT TO, ANY SINGLE CAPITAL
EXPENDITURE THAT IS IN EXCESS OF $1,000,000 OR CAPITAL EXPENDITURES THAT ARE, IN
THE AGGREGATE, IN EXCESS OF $2,000,000 FOR THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE;


 


(M)                                          FAIL TO EXERCISE ANY RIGHTS OF
RENEWAL WITH RESPECT TO ANY MATERIAL LEASED REAL PROPERTY THAT BY ITS TERMS
WOULD OTHERWISE EXPIRE;


 


(N)                                           (I)  GRANT OR ANNOUNCE ANY
INCREASE IN THE SALARIES, BONUSES, SEVERANCE OR OTHER BENEFITS PAYABLE BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY OF THEIR OFFICERS, DIRECTORS OR
EMPLOYEES OR (II) GRANT ANY INCREASE IN ANY PENSION, RETENTION, INSURANCE OR
OTHER BENEFIT PAYMENT OR ARRANGEMENT (INCLUDING AWARDS, OPTION GRANTS OR
APPRECIATION RIGHTS) MADE TO OR WITH ANY OF THEIR OFFICERS, DIRECTORS OR
EMPLOYEES, OTHER THAN, IN EACH CASE OF (I) AND (II), CUSTOMARY INCREASES IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR TO THE EXTENT THAT
THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE CONTRACTUALLY OBLIGATED TO DO SO OR
ARE REQUIRED TO DO SO BY APPLICABLE LAW;


 


(O)                                           ESTABLISH ANY COMPENSATION OR
BENEFIT PLAN, PROGRAM, POLICY, PRACTICE, ARRANGEMENT OR AGREEMENT ON BEHALF OF
ANY INDIVIDUAL PROVIDING SERVICES TO THE COMPANY OR ANY OF ITS SUBSIDIARIES,
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(P)                                           (I) PERMIT ANY MATERIAL CHANGE
THAT IS OUTSIDE THE ORDINARY COURSE OF BUSINESS IN (A) ANY PRICING, INVESTMENT,
ACCOUNTING, FINANCIAL REPORTING, INVENTORY, CREDIT, ALLOWANCE OR TAX PRACTICE,
METHOD OR POLICY OF THE COMPANY OR ITS SUBSIDIARIES, OR (B) ANY METHOD OF
CALCULATING ANY BAD DEBT, CONTINGENCY OR OTHER RESERVE OF THE COMPANY OR ITS
SUBSIDIARIES FOR ACCOUNTING, FINANCIAL REPORTING OR TAX PURPOSES, (II) PERMIT
ANY CHANGE IN THE FISCAL YEAR OF THE COMPANY OR ITS SUBSIDIARIES EXCEPT AS
REQUIRED BY GAAP OR (III) TAKE ANY ACTION THAT COULD CAUSE A CHANGE IN DOMICILE
OR PLACE OF RESIDENCE OF THE COMPANY OR

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

44

--------------------------------------------------------------------------------


 


ANY OF ITS SUBSIDIARIES FOR TAX PURPOSES, OR CAUSE THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO BE SUBJECT TO TAXES IN A JURISDICTION TO WHICH IT HAD NOT BEEN
PREVIOUSLY SUBJECT TO TAXES;


 


(Q)                                           (I) MAKE, CHANGE OR REVOKE ANY
MATERIAL ELECTION (INCLUDING ANY ANNUAL TAX ACCOUNTING PERIOD OR METHOD OF TAX
ACCOUNTING) RELATING TO TAXES, (II) SETTLE OR COMPROMISE ANY MATERIAL CLAIM
RELATING TO TAXES, (III) PREPARE ANY RETURNS IN A MANNER THAT IS INCONSISTENT
WITH THE PAST PRACTICE WITH RESPECT TO THE TREATMENT OF ITEMS ON SUCH RETURNS,
(IV) INCUR ANY LIABILITY FOR TAXES OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
OR (V) FILE AN AMENDED RETURN OR A CLAIM FOR REFUND;


 


(R)                                            MATERIALLY MODIFY ITS COLLECTION
PRACTICES FOR ANY RECEIVABLE OR OTHER RIGHT TO PAYMENT OR ITS PAYMENT PRACTICES
FOR ANY PAYABLE FROM PAST PRACTICES IN THE ORDINARY COURSE OF BUSINESS;


 


(S)                                           CHANGE THE ORBITAL LOCATION OF OR
DE-ORBIT ANY COMPANY SATELLITE, EXCEPT THAT A COMPANY SATELLITE MAY BE MOVED OR
DE-ORBITED IN THE CASE OF A COMMERCIAL TRANSACTION (PROVIDED THAT SUCH CHANGE
DOES NOT CAUSE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY; PROVIDED
FURTHER THAT BIDDER’S CONSENT THERETO HAS BEEN OBTAINED, SUCH CONSENT TO BE
DETERMINED IN BIDDER’S SOLE AND ABSOLUTE DISCRETION), URGENT OPERATIONAL
CIRCUMSTANCES, SUCH AS NECESSITATED BY A MAJOR FAILURE, A DEMAND BY A
GOVERNMENTAL AUTHORITY REQUIRING IMMEDIATE ACTION, OR A SIMILAR REQUIREMENT
BEYOND THE COMPANY’S CONTROL;


 


(T)                                            DISPOSE OF OR INCUR ANY
ENCUMBRANCE (OTHER THAN A PERMITTED ENCUMBRANCE) ON ANY ASSETS OR PROPERTIES OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES (INCLUDING ANY COMPANY SATELLITE) IN
EXCESS OF $200,000, OTHER THAN (I) SALES OR TRANSFERS OF INVENTORY OR ACCOUNTS
RECEIVABLE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE,
(II) IN CONNECTION WITH ANY CASUALTY OR (III) TO THE EXTENT OBSOLETE OR NO
LONGER NEEDED;


 


(U)                                           VOLUNTARILY PURCHASE, CANCEL,
PREPAY OR OTHERWISE PROVIDE FOR A COMPLETE OR PARTIAL DISCHARGE IN ADVANCE OF A
SCHEDULED PAYMENT DATE WITH RESPECT TO, OR WAIVE ANY RIGHT OF THE COMPANY AND
ITS SUBSIDIARIES UNDER, ANY INDEBTEDNESS OF OR OWING TO THE COMPANY AND ITS
SUBSIDIARIES;


 


(V)                                           (I) SETTLE OR COMPROMISE ANY
PENDING OR THREATENED LITIGATION WITH ANY PERSON, WHICH SETTLEMENT INVOLVES
EQUITABLE RELIEF OR A PAYMENT IN EXCESS OF $500,000 INDIVIDUALLY OR IN THE
AGGREGATE, WHICH IS NOT COVERED BY INSURANCE OR IS COVERED BY INSURANCE WHICH
CONTAINS A RETROACTIVE PREMIUM ADJUSTMENT, (II) INITIATE OR JOIN ANY MATERIAL
ACTION OR (III) PAY, DISCHARGE OR SATISFY ANY MATERIAL CLAIM OR LIABILITY OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(W)                                          GRANT ANY LICENSE OR SUBLICENSE, OR
DISPOSE OF, SELL, ENCUMBER OR OTHERWISE TRANSFER ANY RIGHTS UNDER OR WITH
RESPECT TO ANY MATERIAL INTELLECTUAL PROPERTY OF THE COMPANY OR ITS
SUBSIDIARIES, OTHER THAN NON-EXCLUSIVE LICENSES GRANTED IN THE ORDINARY COURSE
OF BUSINESS;

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

45

--------------------------------------------------------------------------------


 


(X)                                            CANCEL ANY MATERIAL INSURANCE
POLICIES, OR FAIL TO RENEW ANY MATERIAL INSURANCE POLICIES UPON EXPIRATION OR
TERMINATION WITH SUBSTANTIALLY THE SAME LEVELS OF COVERAGE AS THE INSURANCE
AFFORDED UNDER THE CONTRACTS LISTED IN SCHEDULE 4.12 OF THE DISCLOSURE
SCHEDULES, OR FAIL TO CAUSE ANY AND ALL BENEFITS UNDER SUCH CONTRACTS WITH
RESPECT TO THE BUSINESS, OPERATIONS, EMPLOYEES, PROPERTIES OR ASSETS OF THE
COMPANY AND ITS SUBSIDIARIES TO BE PAID OR PAYABLE (WHETHER BEFORE OR AFTER THE
DATE OF THIS AGREEMENT) TO THE COMPANY AND ITS SUBSIDIARIES IN ACCORDANCE WITH
THE TERMS OF SUCH CONTRACTS; PROVIDED, THAT IF THE ANNUAL PREMIUMS FOR SUCH
COVERAGE AND AMOUNT OF INSURANCE WOULD EXCEED 100% OF SUCH CURRENT ANNUAL RATE,
THE COMPANY AND ITS SUBSIDIARIES SHALL PROVIDE THE MAXIMUM COVERAGE WHICH SHALL
THEN BE AVAILABLE AT AN ANNUAL PREMIUM EQUAL TO 100% OF SUCH RATE; OR


 


(Y)                                           ENTER INTO ANY CONTRACT TO DO OR
ENGAGE IN ANY OF THE FOREGOING.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

46

--------------------------------------------------------------------------------


 


SECTION 6.2                 COVENANTS REGARDING INFORMATIONFROM THE DATE HEREOF
UNTIL THE CLOSING DATE, TO THE EXTENT PERMITTED BY APPLICABLE UNITED STATES
EXPORT CONTROL LAWS AND THE COMPANY TAAS IN PLACE AND UPON REASONABLE NOTICE,
THE COMPANY AND ITS SUBSIDIARIES SHALL AFFORD THE BUYERS AND THEIR
REPRESENTATIVES REASONABLE ACCESS TO THE REPRESENTATIVES, ASSETS, PROPERTIES AND
BOOKS AND RECORDS (INCLUDING RETURNS, TAX INFORMATION AND RECORDS) OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES, THE COMPANY AND ITS SUBSIDIARIES SHALL
FURNISH THE BUYERS WITH ALL SUCH INFORMATION AND DATA (INCLUDING COPIES OF
CONTRACTS AND SUCH OTHER FINANCIAL, OPERATING AND OTHER DATA AND INFORMATION AS
THE BUYERS MAY REASONABLY REQUEST) AND SHALL REASONABLY ASSIST AND COOPERATE
WITH THE BUYERS AND, SUBJECT TO THE REASONABLE CONSENT OF THE COMPANY AS TO THE
CHOICE OF AN INDEPENDENT CONSULTANT, ANY PERSON WHO MIGHT PERFORM ANY TESTING OR
HAVE ACCESS TO ANY INFORMATION, INCLUDING WITHOUT LIMITATION, ANY INDEPENDENT
CONSULTANT CONDUCTING TESTS AND CONFIRMATORY AUDITS OF THE PROPELLANT OR
BI-PROPELLANT STATUS AND THE AVAILABLE SATELLITE OPERATIONAL CAPABILITY OF THE
COMPANY SATELLITES (AND SHALL PERMIT THE BUYERS TO OBSERVE SUCH TESTS AND
AUDITS); PROVIDED, HOWEVER, THAT ANY SUCH TESTING, AUDITS AND ACCESSING OR
FURNISHING OF INFORMATION (OTHER THAN TESTING CONDUCTED PURSUANT TO
SECTION 6.2(B)) SHALL BE CONDUCTED AT THE BUYERS’ EXPENSE, DURING NORMAL
BUSINESS HOURS, UNDER THE SUPERVISION OF THE COMPANY’S PERSONNEL AND IN SUCH A
MANNER AS NOT TO INTERFERE WITH THE NORMAL OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES OR WITH THE OPERATION OR USE (INCLUDING BY THE COMPANY’S CUSTOMERS)
OF THE COMPANY SATELLITES OR RISK HARM TO THEM; AND, PROVIDED, FURTHER, THAT
EXCEPT AS PROVIDED IN SECTION 6.2(B) BELOW, NOTHING HEREIN, INCLUDING ANY
CONSENT THAT MAY BE GIVEN BY THE COMPANY FOR THE CONDUCT OF PARTICULAR TESTS OR
AUDITS, SHALL BE DEEMED TO BIND THE COMPANY OR ANY SELLER TO ANY CONCLUSION THAT
EITHER ANY BUYER OR CONSULTANT MAY DERIVE FROM SUCH TESTING OR AUDITS.  TO THE
EXTENT PERMITTED BY APPLICABLE UNITED STATES EXPORT CONTROL LAWS, THE COMPANY
AND THE SELLERS SHALL BE PROVIDED WITH ALL COPIES OF INSTRUCTIONS, DESCRIPTIONS
OF METHODOLOGY TO BE PERFORMED, TEST AND AUDIT RESULTS, ALL DRAFT INSTRUCTIONS,
METHODOLOGIES, REPORTS AND ANY OTHER DOCUMENTS PREPARED BY ANY BUYER OR ANY
CONSULTANT WITH REGARD TO SUCH TESTS AND AUDITS. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, NEITHER COMPANY NOR ITS SUBSIDIARIES SHALL BE
REQUIRED TO DISCLOSE ANY INFORMATION TO THE BUYERS OR THEIR REPRESENTATIVES IF
SUCH DISCLOSURE WOULD, IN THE OPINION OF OUTSIDE COUNSEL FOR THE COMPANY,
(I) JEOPARDIZE ANY ATTORNEY-CLIENT OR OTHER LEGAL PRIVILEGE OR (II) VIOLATE ANY
APPLICABLE LAWS, FIDUCIARY DUTY OR BINDING AGREEMENT ENTERED INTO PRIOR TO THE
DATE HEREOF.


 


(B)                                         SUBJECT TO THE PROVISIONS OF
SECTION 6.2(A) ABOVE, THE COMPANY SHALL, WITHIN 10 BUSINESS DAYS OF THE
EXECUTION DATE, RETAIN AN APPROVED CONSULTANT TO CONDUCT A BOOKKEEPING AUDIT OF
THE COMPANY’S CALCULATION OF AVAILABLE FUEL PROPELLANT OR BI-PROPELLANT ON
SATMEX 5 AND SATMEX 6 AND A THERMAL (PVT) MEASUREMENT OF THE AVAILABLE FUEL
PROPELLANT OR BI-PROPELLANT ON SATMEX 5.  AS USED HEREIN, AN “APPROVED
CONSULTANT” SHALL BE ANY OF: (I) COMSAT TECHNICAL SERVICES OR LOCKHEED MARTIN
TECHNICAL SERVICES; (II) THE MANUFACTURER OF THE APPLICABLE COMPANY SATELLITE;
OR (III) AN AFFILIATE OF THE MANUFACTURER OF THE APPLICABLE COMPANY SATELLITE,
WHICH SAID MANUFACTURER RECOMMENDED IN WRITING TO BOTH THE BUYERS AND THE
COMPANY AS THE APPROPRIATE AND QUALIFIED ENTITY TO CONDUCT SUCH AUDIT OR
TESTING.  THE APPROVED CONSULTANT SHALL DETERMINE, IN ACCORDANCE WITH REASONABLE
ENGINEERING STANDARDS FOR PROFESSIONAL SATELLITE ENGINEERS, BY WRITTEN REPORT TO
BE ISSUED TO THE BUYERS, THE COMPANY, AND THE SELLERS AS PROMPTLY AS
PRACTICABLE, WHETHER, AND ONLY

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

47

--------------------------------------------------------------------------------


 


INSOFAR AS THE ACCURACY OF THE AUDIT OR TESTS EMPLOYED ALLOW FOR SUCH A
DETERMINATION, THERE IS A DEFICIENCY OF ANY AMOUNT WITH RESPECT TO SATMEX 5 OR
OF TWENTY-FIVE PERCENT (25%) OR MORE WITH RESPECT TO SATMEX 6 (A “MAJOR FUEL
DEFICIENCY”) IN THE AMOUNT OF PROPELLANT OR BI-PROPELLANT AVAILABLE AS COMPARED
TO THE AMOUNTS SET FORTH IN SCHEDULE 4.15(A) OF THE DISCLOSURE SCHEDULES, AFTER
FIRST DEDUCTING FROM THE LATTER THE AMOUNT OF PROPELLANT OR BI-PROPELLANT FUEL
REQUIRED TO OPERATE THE APPLICABLE COMPANY SATELLITE FROM THE DATE OF
MEASUREMENT SHOWN IN SUCH SCHEDULE TO SUCH LATER DATE AS OF WHICH THE APPROVED
CONSULTANT MAKES ITS DETERMINATION OF THE AVAILABLE PROPELLANT OR BI-PROPELLANT
ON THE APPLICABLE COMPANY SATELLITE.  A DETERMINATION MADE BY AN APPROVED
CONSULTANT IN ACCORDANCE WITH THIS SECTION 6.2(B) SHALL BE BINDING UPON ALL
PARTIES HERETO FOR PURPOSES OF SECTION 8.1(F)(II).


 


(C)                                         IN ORDER TO FACILITATE THE
RESOLUTION OF ANY CLAIMS MADE AGAINST OR INCURRED BY EITHER SELLER (AS IT
RELATES TO THE COMPANY AND ITS SUBSIDIARIES), FOR A PERIOD OF FIVE YEARS AFTER
THE CLOSING OR, IF SHORTER, THE APPLICABLE PERIOD SPECIFIED IN THE APPLICABLE
BUYER’S DOCUMENT RETENTION POLICIES, SUCH BUYER SHALL (I) RETAIN THE BOOKS AND
RECORDS RELATING TO THE COMPANY AND ITS SUBSIDIARIES RELATING TO PERIODS PRIOR
TO THE CLOSING AND (II) AFFORD THE REPRESENTATIVES OF EITHER SELLER REASONABLE
ACCESS (INCLUDING THE RIGHT TO MAKE, AT SUCH SELLER’S EXPENSE, PHOTOCOPIES),
DURING NORMAL BUSINESS HOURS, TO SUCH BOOKS AND RECORDS; PROVIDED, HOWEVER, THAT
SUCH BUYER SHALL NOTIFY THE SELLERS IN WRITING AT LEAST 30 DAYS IN ADVANCE OF
DESTROYING ANY SUCH BOOKS AND RECORDS PRIOR TO THE FIFTH ANNIVERSARY OF THE
CLOSING DATE IN ORDER TO PROVIDE THE SELLERS THE OPPORTUNITY TO COPY SUCH BOOKS
AND RECORDS IN ACCORDANCE WITH THIS SECTION 6.2(C).


 

Section 6.3                             Books and RecordsThe Sellers shall prior
to, or reasonably promptly after the Closing, provide to the Buyers all of the
books and records of the Company and its Subsidiaries that are in the possession
of the Sellers or their Representatives; provided, that the Sellers shall be
entitled to retain copies of such books and records delivered to the Buyers
pursuant to this Section 6.3 to the extent required by Law.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

48

--------------------------------------------------------------------------------

 


 


SECTION 6.4                 FINANCIAL STATEMENTS AND REPORTS; FILINGS (A) WITH
RESPECT TO FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES FOR EACH
FISCAL SEMI-ANNUAL PERIOD AND EACH FISCAL YEAR AS ARE FILED IN AN SEC DOCUMENT
BY THE COMPANY AFTER THE DATE OF THIS AGREEMENT BUT BEFORE THE CLOSING DATE, AS
PROMPTLY AS PRACTICABLE UPON THE FILING BY THE COMPANY OF SUCH SEC DOCUMENT
CONTAINING THE SAME (AND, IN THE EVENT THAT THE CLOSING HAS NOT OCCURRED ON OR
PRIOR TO APRIL 5, 2010, AS SOON AS REASONABLY PRACTICABLE BUT IN ANY EVENT NO
LATER THAN THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE), THE COMPANY AND ITS
SUBSIDIARIES WILL DELIVER TO THE BUYERS TRUE AND COMPLETE COPIES OF (IN THE CASE
OF ANY SUCH FISCAL YEAR) THE AUDITED AND (IN THE CASE OF ANY SUCH FISCAL
SEMI-ANNUAL PERIOD) THE UNAUDITED BALANCE SHEETS AND THE RELATED AUDITED OR
UNAUDITED STATEMENTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES (INCLUDING THE CONSOLIDATING SCHEDULES REFLECTING
THE INDEPENDENT FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY),
IN EACH CASE AS OF AND FOR THE FISCAL YEAR THEN ENDED OR AS OF AND FOR EACH SUCH
FISCAL SEMI-ANNUAL PERIOD AND THE PORTION OF THE FISCAL YEAR THEN ENDED, AS THE
CASE MAY BE, TOGETHER WITH THE NOTES, IF ANY, RELATING THERETO, WHICH FINANCIAL
STATEMENTS SHALL BE PREPARED ON A BASIS CONSISTENT WITH THE FINANCIAL
STATEMENTS, WITH SUCH CHANGES AS MAY BE REQUIRED UNDER GAAP.


 


(B)                                         AFTER THE DATE OF THIS AGREEMENT BUT
BEFORE THE CLOSING DATE, AS PROMPTLY AS PRACTICABLE (AND IN NO EVENT LATER THAN
20 DAYS FROM THE LAST DAY OF THE PRECEDING MONTH), THE COMPANY AND ITS
SUBSIDIARIES WILL DELIVER TO THE BUYERS TRUE AND COMPLETE COPIES OF FINAL
MONTHLY CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES
RELATING TO THE BUSINESS AND OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES.


 


(C)                                         AS PROMPTLY AS PRACTICABLE, THE
COMPANY AND ITS SUBSIDIARIES WILL DELIVER COPIES OF ALL PERMIT APPLICATIONS AND
ANY OTHER FILINGS MADE BY THE COMPANY AND ITS SUBSIDIARIES AFTER THE DATE OF
THIS AGREEMENT AND BEFORE THE CLOSING DATE WITH ANY GOVERNMENTAL AUTHORITY,
OTHER THAN PUBLICLY AVAILABLE SEC DOCUMENTS.


 

Section 6.5                             Update of Disclosure Schedules The
Sellers and the Company shall have the right from time to time prior to the
Closing to supplement or amend the Disclosure Schedules with respect to any
matter hereafter arising or discovered which if existing or known at the date of
this Agreement would have been required to be set forth or described in such
Disclosure Schedules and also with respect to events or conditions arising after
the date hereof and prior to Closing.  Any such supplemental or amended
disclosure shall have no effect on any breach of any representation or warranty
made in this Agreement and shall not be deemed to have cured any such breach of
representation or warranty for purposes of determining whether or not the
conditions set forth in Article VII have been satisfied.  Nothing in this
Agreement, including this Section 6.5, shall imply that the Sellers or the
Company is making any representation or warranty as of any date other than the
date of this Agreement and the Closing Date.

 

Section 6.6                             Notification of Certain MattersUntil the
Closing, each party hereto shall promptly notify the other parties in writing of
any fact, change, condition, circumstance or occurrence or nonoccurrence of any
event of which it is aware that will or could reasonably be

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

49

--------------------------------------------------------------------------------


 

expected to result in any of the conditions set forth in Article VII of this
Agreement becoming incapable of being satisfied.

 

Section 6.7                             Affiliate TransactionsExcept as set
forth in Schedule 4.5(b) and Schedule 4.10(a) of the Disclosure Schedules,
immediately prior to the Closing, all Indebtedness and other amounts owing under
Contracts between either Seller, or any officer, director or Affiliate of either
Seller, on the one hand, and the Company, on the other, will be paid in full or
settled, and the Company will terminate and will use its reasonable best efforts
to cause any such officer, director or Affiliate of either Seller to terminate
each Contract with the Company.  After the date of this Agreement and prior to
the Closing, the Company will not enter into any Contract or amend or modify any
existing Contract, and will not engage in any transaction outside the ordinary
course of business consistent with past practice or not on an arm’s-length
basis, with the Sellers or any such officer, director or Affiliate of a Seller;
provided that the entry into or amendment or modification of any such Contract
shall be subject to Bidder’s prior written consent, such consent to be granted
or withheld in Bidder’s sole and absolute discretion.

 


SECTION 6.8                 DEBT OFFERS (A)      EACH PARTY WILL PROVIDE THE
COMPANY WITH ANY INFORMATION THAT MAY BE REASONABLY REQUESTED IN ORDER TO
EFFECTUATE THE PREPARATION OF THE DEBT OFFER DOCUMENTS.  THE COMPANY WILL
PROVIDE EACH OTHER PARTY AND THEIR RESPECTIVE COUNSEL WITH A REASONABLE
OPPORTUNITY TO REVIEW THE DEBT OFFER DOCUMENTS PRIOR TO THE TIME SUCH DOCUMENTS
ARE FIRST PUBLISHED, SENT OR GIVEN TO HOLDERS OF THE FIRST PRIORITY NOTES AND
THE SECOND PRIORITY NOTES.  THE COMPANY, THE BUYERS AND THE SELLERS EACH AGREE
TO CORRECT ANY INFORMATION PROVIDED BY IT FOR USE IN THE DEBT OFFER DOCUMENTS
THAT SHALL HAVE BECOME FALSE OR MISLEADING IN ANY MATERIAL RESPECT.


 


(B)                                         UPON THE COMMENCEMENT OF THE DEBT
OFFERS AS CONTEMPLATED BY SECTION 2.3, THE COMPANY SHALL PUBLISH, PROVIDE OR
DELIVER THE DEBT OFFER DOCUMENTS TO HOLDERS OF THE FIRST PRIORITY NOTES AND
SECOND PRIORITY NOTES AS REQUIRED BY APPLICABLE LAW.  THE DEBT OFFERS SHALL BE
CONDUCTED IN COMPLIANCE WITH APPLICABLE LAW.  THE COMPANY, THE BUYERS AND THE
SELLERS EACH AGREE TO USE THEIR RESPECTIVE REASONABLE BEST EFFORTS TO CONSUMMATE
THE DEBT OFFERS AND THE COMPANY SHALL KEEP THE BUYERS REASONABLY INFORMED OF THE
STATUS OF THE DEBT OFFERS, INCLUDING BY PROVIDING THE BUYERS WITH A SCHEDULE
IDENTIFYING THE HOLDERS OF FIRST PRIORITY NOTES AND SECOND PRIORITY NOTES
(I) WHO HAVE EITHER VALIDLY TENDERED THEIR NOTES IN THE DEBT OFFERS (AND ARE NOT
ENTITLED TO WITHDRAW THEIR TENDERS) OR (II) WITH WHOM LOCKUP AGREEMENTS HAVE
BEEN EXECUTED, AND TO THE EXTENT KNOWN TO THE COMPANY, THE OVERALL PERCENTAGE OF
FIRST PRIORITY NOTES AND SECOND PRIORITY NOTES REPRESENTED BY SUCH HOLDERS. 
SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE SATISFACTION OR EARLIER WAIVER OF
ALL THE CONDITIONS OF THE DEBT OFFERS AS OF THE EXPIRATION DATE OF THE DEBT
OFFERS, THE COMPANY SHALL ACCEPT FOR PAYMENT, THE FIRST PRIORITY NOTES AND
SECOND PRIORITY NOTES VALIDLY TENDERED AND NOT WITHDRAWN PURSUANT TO THE DEBT
OFFERS SIMULTANEOUSLY WITH THE CLOSING.


 

Section 6.9                             No SolicitationIf this Agreement is
terminated prior to Closing, each Buyer will not, and will cause its Affiliates
to not, for a period of *** thereafter, without the prior written consent of the
Company, solicit any person who is an employee of the Company or any of its
Subsidiaries, at the date hereof or at any time hereafter that precedes such
termination,

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

50

--------------------------------------------------------------------------------


 

to terminate his or her employment with the Company or its Subsidiaries unless
(a) such employee shall have ceased to be an employee of the Company or its
Subsidiaries for a period of ***, (b) such employee shall have responded to a
general advertisement or solicitation of employment not specifically directed
toward employees of the Company or its Subsidiaries or (c) such employee shall
have initiated discussions with such Buyer regarding employment without having
first been solicited by such Buyer or an agent of such Buyer.  Each Buyer agrees
that any remedy at law for any breach by such Buyer of this Section 6.9 would be
inadequate, and that the Sellers and the Company would be entitled to injunctive
relief in such a case.  If it is ever held that this restriction on a Buyer is
too onerous and is not necessary for the protection of the Company, such Buyer
agrees that any court of competent jurisdiction may impose such lesser
restrictions which such court may consider to be necessary or appropriate
properly to protect the Company.

 

Section 6.10                           ConfidentialityEach party hereto shall
hold, and shall use its reasonable best efforts to cause its Affiliates and
Representatives to hold, in strict confidence from any Person (other than any
such Affiliate or Representative), unless (a) such Person is a Trust
Beneficiary, holder of First Priority Notes or Holder of Second Priority Notes,
or a Representative of any such Person, and only to the extent that the Company
determines that such disclosure is reasonably necessary, (b) compelled to
disclose by judicial or administrative process (including without limitation in
connection with obtaining the necessary approvals of this Agreement and the
transactions contemplated hereby of Governmental Authorities) or by other
requirements of Law or the rules of any applicable securities exchange or
(c) disclosed in an action or proceeding brought by a party in pursuit of its
rights or in the exercise of its remedies hereunder, all documents and
information concerning the other party or any of its Affiliates furnished to it
by the other party or such other party’s Representatives in connection with this
Agreement or the transactions contemplated hereby and with respect to the
Sellers, all documents and information concerning the Company and its
Subsidiaries, except to the extent that such documents or information can be
shown to have been (i) previously known by the Person receiving such documents
or information, (ii) in the public domain or otherwise lawfully available to the
public (either prior to or after the furnishing of such documents or information
hereunder) through no fault of such receiving Person or (iii) later acquired by
the receiving Person from another source if the receiving Person is not aware
that such source is under an obligation to another party to keep such documents
and information confidential; provided, that following the Closing the foregoing
restrictions will not apply to the Buyers’ use of documents and information
concerning the Company and its Subsidiaries furnished by each Seller hereunder.
 In the event the transactions contemplated by this Agreement are not
consummated, upon the request of the other party, each party will, and will
cause its Affiliates and Representatives to, promptly redeliver or cause to be
redelivered or destroyed all copies of documents and information furnished by
the other party in connection with this Agreement or the transactions
contemplated hereby and destroy or cause to be destroyed all notes, memoranda,
summaries, analyses, compilations and other writings related thereto or based
thereon prepared by the party furnished such documents and information or its
Representatives.  The parties acknowledge and agree that either party may file
this Agreement with the U.S. Securities and Exchange Commission, provided that:
(i) prior to any such filing, the party that is filing the Agreement shall
provide prior notice of such to the other party; and (ii) the parties shall use
commercially reasonable efforts to agree on the portion hereof, if any, for
which confidential

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

51

--------------------------------------------------------------------------------


 

treatment will be requested.  This Section 6.10 supersedes and replaces any
prior confidentiality agreements or provisions binding between the parties which
are hereby terminated.

 


SECTION 6.11               CONSENTS AND FILINGS; FURTHER ASSURANCES
(A)               EACH OF THE PARTIES SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL APPROPRIATE ACTION TO DO, OR CAUSE TO
BE DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAW OR
OTHERWISE TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AS PROMPTLY AS PRACTICABLE, INCLUDING TO, JOINTLY OR INDIVIDUALLY, AS
MAY BE REQUIRED (I) OBTAIN ALL CONSENTS, APPROVALS, AUTHORIZATIONS, OPINIONS,
QUALIFICATIONS, ORDERS AND CLEARANCE, WITHOUT LIMITATION, OF COFECO, SCT,
COFETEL, AND ME UNDER THE LEY FEDERAL DE COMPETENCIA ECONÓMICA (THE FEDERAL
ECONOMIC COMPETITION LAW OF MEXICO), THE CONCESSIONS, THE LEY FEDERAL DE
TELECOMUNICACIONES (THE FEDERAL TELECOMMUNICATIONS LAW OF MEXICO), THE LEY DE
INVERSIÓN EXTRANJERA (THE FOREIGN INVESTMENT LAW OF MEXICO), AND ANY OTHER
ADMINISTRATIVE LAW IN MEXICO OR ANY OTHER APPLICABLE LAW AS ARE NECESSARY FOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) OBTAIN
FROM GOVERNMENTAL AUTHORITIES AND OTHER PERSONS ALL OTHER CONSENTS, APPROVALS,
AUTHORIZATIONS, QUALIFICATIONS AND ORDERS AS ARE NECESSARY FOR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND (III) PROMPTLY MAKE ALL
NECESSARY FILINGS, AND THEREAFTER MAKE ANY OTHER REQUIRED SUBMISSIONS, WITH
RESPECT TO THIS AGREEMENT REQUIRED UNDER ANY APPLICABLE LAW.  THE COMPANY, ON
THE ONE HAND, AND THE BUYERS, ON THE OTHER HAND, SHALL SPLIT THE COSTS OF ALL
FILING FEES AND OTHER CHARGES FOR FILING UNDER APPLICABLE LAWS BY ALL PARTIES,
OTHER THAN ANY FEES, CHARGES OR OTHER COSTS ASSOCIATED WITH THE ADDITION OF
PARTIES TO THE COMPANY TAAS AS PROVIDED IN SECTION 6.11(C).  NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS AGREEMENT WILL REQUIRE THE BUYERS OR ANY OF THEIR
AFFILIATES TO ENTER INTO ANY AGREEMENT, CONSENT DECREE OR OTHER COMMITMENT
REQUIRING THE BUYERS OR ANY OF THEIR AFFILIATES TO (A) DIVEST OR HOLD SEPARATE
(WHETHER BEFORE OR AFTER THE CLOSING) ANY ASSETS OF THE BUYERS, THE COMPANY OR
ITS SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE AFFILIATES, (B) LITIGATE, PURSUE OR
DEFEND ANY ACTION CHALLENGING ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AS A VIOLATION OF ANY ANTITRUST OR COMPETITION LAWS OR (C) TAKE ANY
OTHER ACTION THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY ADVERSELY
AFFECT EITHER OF THE BUYERS OR ANY OF THEIR AFFILIATES.  THE COMPANY HEREBY
AGREES (AND AGREES TO CAUSE ITS SUBSIDIARIES AND THEIR REPRESENTATIVES) TO
COOPERATE WITH BUYER AND ITS REPRESENTATIVES IN PROVIDING ALL INFORMATION AND
DOCUMENTS ATTRIBUTABLE TO THE SELLERS, THE COMPANY OR THE COMPANY’S SUBSIDIARIES
OR RELATING TO THE BUSINESS THAT ARE REQUIRED UNDER APPLICABLE LAWS TO SUBMIT
REQUESTS FOR ANY CONSENTS, APPROVALS, AUTHORIZATIONS, OPINIONS, QUALIFICATIONS,
ORDERS AND CLEARANCES REQUIRED PURSUANT TO APPLICABLE LAWS.


 


(B)                                         PROMPTLY FOLLOWING THE DATE HEREOF,
THE SELLERS SHALL SUBMIT TO DDTC A GENERAL CORRESPONDENCE LETTER NOTIFYING DDTC
OF THE NATURE OF THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, AND SEEKING
ANY AUTHORIZATIONS REQUIRED BY THE ITAR IN ORDER TO CONSUMMATE AND MAKE
EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(C)                                         TO THE EXTENT THE PARTIES DEEM THAT
IT IS NECESSARY TO DO SO, THE COMPANY AND THE BUYERS SHALL USE COMMERCIALLY
REASONABLE EFFORTS AND COOPERATE TO EFFECT THE ADDITION OF EITHER OR BOTH OF THE
BUYERS AS A PARTY OR PARTIES TO ANY OF THE COMPANY

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

52

--------------------------------------------------------------------------------


 


TAAS LISTED ON SCHEDULE 6.11(C), EFFECTIVE NO EARLIER THAN, AND CONDITIONED
UPON, THE CLOSING, PROVIDED THAT SUCH ACTION IS ACCEPTABLE TO THE U.S. SPONSORS
OF THE COMPANY TAA AT ISSUE AND TO DDTC.  THE BUYERS SHALL BE RESPONSIBLE FOR
PAYING ALL FILING AND ADMINISTRATIVE FEES ASSOCIATED WITH SUCH ADDITIONS.


 


(D)                                         EACH OF THE PARTIES SHALL PROMPTLY
NOTIFY THE OTHER PARTIES OF ANY COMMUNICATION IT OR ANY OF ITS AFFILIATES
RECEIVES FROM ANY GOVERNMENTAL AUTHORITY RELATING TO THE MATTERS THAT ARE THE
SUBJECT OF THIS AGREEMENT AND PERMIT THE OTHER PARTIES TO REVIEW IN ADVANCE ANY
PROPOSED COMMUNICATION BY SUCH PARTY TO ANY GOVERNMENTAL AUTHORITY.  NO PARTY TO
THIS AGREEMENT SHALL AGREE TO PARTICIPATE IN ANY MEETING WITH ANY GOVERNMENTAL
AUTHORITY IN RESPECT OF ANY FILINGS, INVESTIGATION OR OTHER INQUIRY UNLESS IT
CONSULTS WITH THE OTHER PARTIES IN ADVANCE AND, TO THE EXTENT PERMITTED BY SUCH
GOVERNMENTAL AUTHORITY, GIVES THE OTHER PARTIES THE OPPORTUNITY TO ATTEND AND
PARTICIPATE AT SUCH MEETING.  SUBJECT TO SECTION 6.10, THE PARTIES WILL
COORDINATE AND COOPERATE FULLY WITH EACH OTHER IN EXCHANGING SUCH INFORMATION
AND PROVIDING SUCH ASSISTANCE AS THE OTHER PARTIES MAY REASONABLY REQUEST IN
CONNECTION WITH THE FOREGOING AND IN SEEKING EARLY TERMINATION OF ANY APPLICABLE
WAITING PERIODS.  SUBJECT TO SECTION 6.10, THE PARTIES WILL PROVIDE EACH OTHER
WITH COPIES OF ALL CORRESPONDENCE, FILINGS OR COMMUNICATIONS BETWEEN THEM OR ANY
OF THEIR REPRESENTATIVES, ON THE ONE HAND, AND ANY GOVERNMENTAL AUTHORITY OR
MEMBERS OF ITS STAFF, ON THE OTHER HAND, WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 

Section 6.12                           Public Announcements.  The parties hereto
shall consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release or other public
statement with respect to the transactions contemplated hereby, and shall not
issue any such press release or make any such public statement prior to such
consultation, except as may be required to comply with any existing contractual
obligation or applicable Law.

 


SECTION 6.13               EMPLOYEE MATTERS(A)


 

(I)                            FOR A PERIOD OF *** FROM THE CLOSING DATE, THE
BUYERS SHALL, OR SHALL CAUSE THE COMPANY TO, PROVIDE TO THE EMPLOYEES OR FORMER
EMPLOYEES (PRESENTLY ENTITLED TO BENEFITS) OF THE COMPANY OR ITS SUBSIDIARIES,
FOLLOWING THE CLOSING, COMPENSATION (INCLUDING PERFORMANCE-BASED INCENTIVE
COMPENSATION) AND EMPLOYEE BENEFITS THAT IN THE AGGREGATE ARE COMPARABLE OR
SUPERIOR TO THOSE CURRENTLY PROVIDED BY THE COMPANY OR ITS SUBSIDIARIES TO THEIR
EMPLOYEES, AND EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.14, THE BUYERS SHALL,
OR SHALL CAUSE THE COMPANY TO, PROVIDE TO ANY SUCH EMPLOYEE WHO IS TERMINATED
DURING SUCH PERIOD FOLLOWING THE CLOSING SEVERANCE AND BENEFITS ACCORDING TO
APPLICABLE LAW.  FOR A PERIOD OF *** FROM THE CLOSING DATE, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 6.14, THE BUYERS SHALL, OR SHALL CAUSE THE COMPANY OR ITS
SUBSIDIARIES, AS APPLICABLE, TO, HONOR THE TERMS OF EXISTING EMPLOYMENT,
SEVERANCE, CHANGE OF CONTROL AND SALARY CONTINUATION AGREEMENTS BETWEEN THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND ANY CURRENT OR FORMER OFFICER, DIRECTOR,
EMPLOYEE OR CONSULTANT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR GROUP OF
SUCH OFFICERS, DIRECTORS,

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

53

--------------------------------------------------------------------------------


 

EMPLOYEES OR CONSULTANTS, IN EACH CASE, TO THE EXTENT THE COMPANY OR ANY OF ITS
SUBSIDIARIES WOULD HAVE BEEN REQUIRED TO PERFORM SUCH AGREEMENT.  ***

 


(B)                                         FOR A PERIOD OF *** FROM THE CLOSING
DATE, THE BUYERS SHALL, OR SHALL CAUSE THE COMPANY TO, HONOR ALL UNUSED
VACATION, HOLIDAY, SICKNESS AND PERSONAL DAYS ACCRUED BY THE EMPLOYEES OF THE
COMPANY OR ITS SUBSIDIARIES UNDER THE POLICIES AND PRACTICES OF THE COMPANY AND
ITS SUBSIDIARIES.  IN THE EVENT OF ANY CHANGE IN THE WELFARE BENEFITS PROVIDED
TO ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER ANY PLAN, THE
BUYERS SHALL, OR SHALL CAUSE THE COMPANY TO, (I) WAIVE ALL LIMITATIONS AS TO
PREEXISTING CONDITIONS, EXCLUSIONS AND WAITING PERIODS WITH RESPECT TO
PARTICIPATION AND COVERAGE REQUIREMENTS APPLICABLE TO SUCH EMPLOYEES AND THEIR
COVERED DEPENDENTS UNDER SUCH PLAN (EXCEPT TO THE EXTENT THAT SUCH CONDITIONS,
EXCLUSIONS OR WAITING PERIODS WOULD APPLY UNDER THE COMPANY’S OR SUCH
SUBSIDIARY’S THEN EXISTING PLANS ABSENT ANY CHANGE IN SUCH WELFARE COVERAGE
PLAN) AND (II) PROVIDE EACH SUCH EMPLOYEE AND HIS OR HER COVERED DEPENDENTS WITH
CREDIT FOR ANY CO-PAYMENTS AND DEDUCTIBLES PAID PRIOR TO ANY SUCH CHANGE IN
COVERAGE IN SATISFYING ANY APPLICABLE DEDUCTIBLE OR OUT-OF-POCKET REQUIREMENTS
UNDER SUCH NEW OR CHANGED PLAN.  THE BUYERS SHALL, OR SHALL CAUSE THE COMPANY
TO, PROVIDE EACH EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES WITH CREDIT FOR ALL
SERVICE WITH THE COMPANY AND ITS SUBSIDIARIES UNDER EACH EMPLOYEE BENEFIT PLAN,
POLICY, PROGRAM OR ARRANGEMENT IN WHICH SUCH EMPLOYEE IS ELIGIBLE TO
PARTICIPATE, EXCEPT TO THE EXTENT THAT IT WOULD RESULT IN A DUPLICATION OF
BENEFITS WITH RESPECT TO THE SAME PERIOD OF SERVICES.


 


(C)                                         THE PARTIES AGREE THAT THE
PROVISIONS OF THIS SECTION 6.13 ARE NOT INTENDED TO, AND DO NOT, LIMIT ANY
EMPLOYEE-RELATED OBLIGATIONS OF THE COMPANY AND ITS SUBSIDIARIES THAT ARISE
UNDER APPLICABLE MEXICAN LAW.


 

Section 6.14                           Change of Control PaymentsAt or prior to
the Closing, the Company shall pay or cause to be paid all amounts payable under
arrangements required to be disclosed on Schedule 4.11(d) of the Disclosure
Schedules pursuant to the terms of such arrangements (without regard to
enforceability or the identity of the obligor) and shall cause the individuals
receiving such amounts to execute acknowledgements of their receipt thereof
substantially in the form of Exhibit H attached hereto.

 


SECTION 6.15           DIRECTORS’ AND OFFICERS’ INSURANCE


 

***

 

Section 6.16                           Reports Concerning Company Satellites. 
After the date hereof and until the Closing, as permitted by the Company TAAs in
place, the Company shall continue to make the Satellite Health Data available to
the Buyers and shall deliver to the Buyers (a) prompt notice of any changes to
the Satellite Health Data and any material anomalies affecting the Company
Satellites of which the Company has Knowledge and (b) monthly health and
operational reports reflecting the performance of the Company Satellites,
including any material anomalies of which the Company has Knowledge, during the
preceding month.

 

Section 6.17                           ExclusivityThe Company and the Sellers
shall immediately cease any existing discussion or negotiation with any Persons
(other than the Buyers) conducted prior

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

54

--------------------------------------------------------------------------------


 

to the date of this Agreement with respect to any proposed, potential or
contemplated acquisition of the capital stock or assets and properties of the
Company (any such transaction not otherwise excluded by the following clauses
(i) and (ii), a “Potential Transaction”), other than discussions and
negotiations (i) with Trusts’ Beneficiaries, holders of First Priority Notes,
holders of Second Priority Notes and Representatives of any such Persons with
respect to the transactions contemplated by this Agreement and (ii) regarding an
Internal Restructuring that does not constitute a Change of Control Transaction
under clause (i) of the definition thereof.  Other than as set forth in clauses
(i) and (ii) of the preceding sentence, the Company and the Sellers shall
refrain from taking, directly or indirectly, any action (x) to solicit or
initiate the submission of any proposal or indication of interest relating to a
Potential Transaction with any Person (other than the Buyers), (y) to
participate in any discussions or negotiations regarding, or furnish to any
Person any information with respect to, a Potential Transaction (or any proposal
or indication of interest relating thereto) with any Person (other than the
Buyers), or (z) to authorize, engage in or enter into any agreement or
understanding (other than with the Buyers) with respect to a Potential
Transaction (or any proposal or indication of interest relating thereto).

 

Section 6.18                           Mexican Income Tax.  Pursuant to Mexican
Tax Laws, the Buyers shall withhold from the Equity Purchase Price any Taxes
required by Law to be withheld from the sale of the Shares and report it to the
relevant Tax Authority within the term provided for under the Mexican Tax Laws,
delivering a copy of the relevant Return together with all its corresponding
attachments to the Sellers within five Business Days following the date on which
such payment is made to such Tax Authority.  Alternatively, where applicable by
Law, if the Sellers, the DBM Trust Beneficiaries or the FN Beneficiary, as the
case may be, elect to pay the Tax on the gain, then the Sellers shall within
five Business Days prior to the Closing provide to Buyers (a) written notice of
such election and (b) a draft of the independent accountant’s tax report for the
sale of the Shares (Dictamen Fiscal por la enajenación de las acciones), and
comply with all applicable requirements set forth in Mexican Tax Laws, including
designation of qualified legal representatives where applicable, and pay the
applicable Tax to each such Tax Authority, if any, in accordance with the
applicable provisions of the Mexican Tax Laws.  If the Sellers elect to pay the
Tax on the gain, the Sellers will deliver to the Buyers, within 15 Business Days
following the date on which the independent accountant’s tax report for the sale
of the Shares (Dictamen Fiscal por la  enajenación de las acciones) is filed
with the Tax Authorities, (i) a copy of the independent accountant’s tax report
for the sale of Shares (Dictamen Fiscal por la enajenación de las acciones),
(ii) a copy of the notice of the election to pay the Tax on the gain duly filed
before the relevant Tax Authority and where applicable, a copy of the
designation of the legal representative, and (iii) a copy of the relevant Return
together with all attachments where the reporting and/or payment of the Tax is
evidenced.

 

Section 6.19                           Information Supplied. The Company shall
only include in the Debt Offer Documents or any amendment or supplement thereto
information about Bidder that is attached hereto as Annex C and such other
information about the Buyers as the Buyers consent to in their sole and absolute
discretion.  At the time the Debt Offer Documents are first published, sent or
given to holders of the First Priority Notes or the Second Priority Notes and at
the expiration of the Debt Offer, the information in the Debt Offer Documents
provided by the Buyers for inclusion therein shall not contain any incorrect or
untrue statement of a material fact

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

55

--------------------------------------------------------------------------------


 

or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

Section 6.20                           Fulfillment of Conditions.  The parties
hereto will each take all commercially reasonable steps necessary or desirable
and proceed diligently and in good faith to satisfy each condition to their
respective obligations contained in this Agreement.  After the Closing each
party hereto will execute and deliver (a) such further instruments and all
documents of conveyance and transfer of the Shares or (b) if applicable, any
documentation or certificates required under applicable Laws for the release
(finiquito) and cancellation of any Permitted Encumbrances over the assets and
properties of the Company or any of its Subsidiaries, in each case, as any other
party may reasonably request to effect, consummate, confirm or evidence the
consummation of the transactions contemplated hereby; provided that the Buyers
shall not be required to take any action that would, individually or in the
aggregate, materially adversely affect either of the Buyers or any of their
Affiliates.

 

Section 6.21                           Bidder GuarantyThe Bidder Guarantor
hereby unconditionally and irrevocably guarantees to the Sellers and, prior to
the Closing, the Company full and prompt payment of any and all payment
obligations of the Buyers under this Agreement and any and all expenses
(including attorneys’ fees) reasonably incurred by the Sellers and, prior to the
Closing, the Company to enforce their rights under this Section 6.21
(the “Guaranteed Obligations”).  This is an absolute, unconditional and
continuing guarantee of payment and not of collectability, and it shall remain
in full force and effect until the earlier of the date on which (a) the
Guaranteed Obligations have been paid in full, (b) the Closing has occurred or
(c) this Agreement is terminated by a Buyer in accordance with its terms, at
which time this guarantee shall terminate and be of no further force and
effect.  A separate action or actions to enforce this Section 6.21 may be
brought and prosecuted against the Bidder Guarantor whether or not any action is
brought or prosecuted against either Buyer or any other Person or whether either
Buyer or any other person is joined in any such action or actions.  The Bidder
Guarantor waives promptness, diligence, notice of the acceptance of this
guaranty and of the Guaranteed Obligations, presentment, demand for payment,
notice of non-performance, default, dishonor and protest, notice of the
incurrence of the Guaranteed Obligations and all other notices of any kind, and
all suretyship defenses generally.  Notwithstanding anything contained herein to
the contrary, the Bidder Guarantor shall be entitled to assert any and all
defenses, including fraud and willful misconduct by the Company or any of its
Affiliates, to the payment of the Guaranteed Obligations that are available to
the Buyers under this Agreement.  The Bidder Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the transactions
contemplated by this Agreement and that the waivers set forth in this guaranty
are knowingly made in contemplation of such benefits.

 

Section 6.22                           Third Party Expense StatementsThe Company
shall cause each of the Persons listed on Schedule 6.22 to deliver to the
Buyers, following the close of business on the Business Day (a) two Business
Days prior to March 31, 2010, (i) a true and complete statement setting forth
the aggregate amount of the accrued and unpaid Professional Services Fees due to
such Person for professional services delivered through such day and (ii) a
reasonable estimate of the Professional Services Fees for all professional
services to be rendered by such Person in the period from such day through the
Closing Date, (b) two Business Days

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

56

--------------------------------------------------------------------------------


 

prior to the Determination Date, as defined in Section 8.1(i) below, (i) a true
and complete statement setting forth the aggregate amount of the accrued and
unpaid Professional Services Fees due to such Person for professional services
delivered through such day and (ii) a reasonable estimate of the Professional
Services Fees for all professional services to be rendered by such Person in the
period from such day through the Projected Closing Date, as defined in
Section 8.1(i) below, and (c) preceding the Closing Date, a true and complete
statement setting forth the aggregate amount of the Professional Services Fees
due to such Person.

 

Section 6.23                           Approved BankThe Company will work with
the Technical Committee to retain a bank that is an “Approved Bank” (as such
term is currently defined in Clause 1 of the DBM Trust) for purposes of issuing
the fairness opinion pursuant to Clause 11 of the DBM Trust.

 

Section 6.24                           MXJV Partner.Within 30 days of the
Execution Date, Bidder shall use commercially reasonable efforts to: (i) cause
the formation of the MXJV with the MXJV Partner; and (ii) cause the MXJV to
execute the Joinder Agreement, at which time the MXJV shall become a party to,
and shall be bound by, this Agreement, and all references herein to the “Buyers”
shall be to Bidder and MXJV; provided, that, until the execution of the Joinder
Agreement by the MXJV, all references to the “Buyers” herein shall be to Bidder.

 


ARTICLE VII
CONDITIONS TO CLOSING


 

Section 7.1                             General Conditions.  The respective
obligations of the Buyers, the Sellers and the Company to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment,
at or prior to the Closing, of each of the following conditions, any of which
may, to the extent permitted by applicable Law, be waived in writing by any
party in its sole and absolute discretion (provided, that such waiver shall only
be effective as to the obligations of such party):

 


(A)                                         NO VIOLATION.  NO GOVERNMENTAL
AUTHORITY SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY LAW
(WHETHER TEMPORARY, PRELIMINARY OR PERMANENT), THAT IS THEN IN EFFECT AND THAT
ENJOINS, RESTRAINS, MAKES ILLEGAL OR OTHERWISE PROHIBITS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR WHICH WOULD RESULT IN A MATERIAL
DIMINUTION OF THE BENEFITS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO
THE BUYERS.


 


(B)                                         GOVERNMENTAL APPROVALS.  ANY WAITING
PERIOD (AND ANY EXTENSION THEREOF) UNDER ANY ANTITRUST OR COMPETITION LAWS
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL HAVE EXPIRED
OR SHALL HAVE BEEN TERMINATED.  ALL OTHER MATERIAL CONSENTS OF, APPROVALS AND
ACTIONS OF, OR REGISTRATIONS, DECLARATIONS OR FILINGS WITH, AND NOTICES TO ANY
GOVERNMENTAL AUTHORITY LEGALLY REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE CONSENTS OF,
APPROVALS AND ACTIONS OF, OR REGISTRATIONS, DECLARATIONS, OPINIONS OR FILINGS
AND NOTICES LISTED IN SCHEDULE 7.1(B), (I) SHALL HAVE BEEN DULY OBTAINED, MADE
OR GIVEN, OR ANY RELATED CONSTRUCTIVE APPROVAL (AFIRMATIVA FICTA) SHALL HAVE
BEEN CONFIRMED BY PROPER LEGAL MEANS, OR ANY CONSTRUCTIVE DISAPPROVAL (NEGATIVA
FICTA) SHALL HAVE BEEN DULY CONTESTED AND DULY

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

57

--------------------------------------------------------------------------------


 


REVERSED IN A FINAL AND NON-APPEALABLE DECISION WHEN APPLICABLE CONSISTENT WITH
SECTIONS 6.11 AND 8.1 OF THIS AGREEMENT, (II) SHALL NOT INCLUDE ANY CONDITION
THAT WOULD CAUSE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY OR CAUSE
A MATERIAL AND ADVERSE EFFECT WITH RESPECT TO THE BUYERS, (III) SHALL NOT BE
SUBJECT TO THE SATISFACTION OF ANY CONDITION THAT HAS NOT BEEN SATISFIED OR
WAIVED IN WRITING BY A GOVERNMENTAL AUTHORITY AND (IV) SHALL BE IN FULL FORCE
AND EFFECT.


 


(C)         CORPORATE APPROVALS.  ALL OF THE FOLLOWING CORPORATE APPROVALS AND
CONSENTS REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL HAVE BEEN OBTAINED OR DULY WAIVED BY THE CORRESPONDING PARTIES:
(I) A WRITTEN RECOMMENDATION FROM THE TECHNICAL COMMITTEE OF THE DBM TRUST TO
SELL THE SHARES HELD BY THE DBM TRUST, ACCOMPANIED BY A FAIRNESS OPINION ISSUED
BY AN APPROVED BANK (AS DEFINED IN THE DBM TRUST); (II) A CERTIFICATE FROM THE
TECHNICAL COMMITTEE OF THE DBM TRUST TO THE DBM TRUST CONFIRMING AND INSTRUCTING
THE DBM TRUST THAT IT MAY PROCEED WITH THE SALE OF THE SHARES HELD BY THE DBM
TRUST, ACCOMPANIED BY THE WRITTEN CONFIRMATION ISSUED BY RUBIO, VILLEGAS Y
ASOCIADOS, S.C., AS COUNSEL TO THE COMPANY, OR OTHER LEGAL COUNSEL APPOINTED BY
THE TECHNICAL COMMITTEE, STATING THAT ALL PERMITS REQUIRED TO CONSUMMATE THE
SALE OF THE SHARES HAVE BEEN OBTAINED FROM AND/OR MADE WITH THE PROPER
GOVERNMENTAL AUTHORITIES (AS DEFINED IN THE DBM TRUST); (III) A NOTICE FROM THE
DBM TRUST TO THE FN TRUST STATING THAT ALL CONDITIONS SET FORTH IN THE DBM TRUST
AND IN THE FN TRUST TO SELL THE SHARES HAVE BEEN SATISFIED, ACCOMPANIED BY THE
WRITTEN CONFIRMATION ISSUED BY RUBIO, VILLEGAS Y ASOCIADOS, S.C., AS COUNSEL TO
THE COMPANY, OR OTHER LEGAL COUNSEL APPOINTED BY THE TECHNICAL COMMITTEE,
STATING THAT ALL PERMITS REQUIRED TO CONSUMMATE THE SALE OF THE SHARES HAVE BEEN
OBTAINED FROM AND/OR MADE WITH THE PROPER GOVERNMENTAL AUTHORITIES (AS DEFINED
IN THE DBM TRUST); AND (IV) A COPY, CERTIFIED BY A MEXICAN NOTARY PUBLIC (COPIA
CERTIFICADA POR NOTARIO PÚBLICO), OF THE MINUTES EVIDENCING THE RESOLUTIONS DULY
AND VALIDLY ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY REFLECTING (A) THE
APPROVAL OF THE TERMS AND CONDITIONS OF THE DEBT OFFERS BY AT LEAST TWO MEMBERS
OF THE BOARD OF DIRECTORS OF THE COMPANY APPOINTED BY THE HOLDERS OF SERIES A
SHARES OF THE COMPANY AND (B) THE REQUISITE SERIES B CONSENT TO THE TERMS AND
CONDITIONS OF THE DEBT OFFERS.


 


(D)           THIRD PARTY CONSENTS.  ALL CONSENTS OF THIRD PARTIES REQUIRED FOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT LISTED ON
SCHEDULE 7.1(D) OF THE DISCLOSURE SCHEDULES (I) SHALL HAVE BEEN OBTAINED AND BE
IN FULL FORCE AND EFFECT AND (II) SHALL NOT BE SUBJECT TO THE SATISFACTION OF
ANY CONDITION THAT HAS NOT BEEN SATISFIED OR WAIVED.


 


(E)           DEBT OFFER CONSENTS.  AT OR PRIOR TO THE CLOSING DATE, THE
REQUISITE CONSENTS UNDER THE FIRST PRIORITY INDENTURE AND THE SECOND PRIORITY
INDENTURE SHALL HAVE BEEN RECEIVED IN ORDER TO PERMIT THE MAKING AND
CONSUMMATION OF THE DEBT OFFERS ON THE CLOSING DATE, AND TO PERMIT THE COMPANY
AND THE TRUSTEES UNDER THE FIRST PRIORITY INDENTURE AND THE SECOND PRIORITY
INDENTURE TO EXECUTE AND DELIVER THE FIRST PRIORITY SUPPLEMENTAL INDENTURE AND
THE SECOND PRIORITY SUPPLEMENTAL INDENTURE, RESPECTIVELY, ALSO ON OR BEFORE THE
CLOSING DATE.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

58

--------------------------------------------------------------------------------

 



 


(F)                                                                                                                                   
SATELLITE TRANSFER APPROVAL.  THE COMPANY SHALL HAVE OBTAINED UNITED STATES
GOVERNMENT APPROVAL FOR TRANSFER AND EXPORT OF THE COMPANY SATELLITES AND ANY
OTHER ASSETS AND PROPERTIES, AS APPLICABLE, BY THE COMPANY TO THE BUYERS, IF
REQUIRED PURSUANT TO THE ITAR, AND AS ISSUED BY THE DDTC.


 


(G)                                                                                                                                
MEXICAN FOREIGN INVESTMENT REGULATIONS.  THE CONSUMMATION BY THE PARTIES HERETO
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL NOT BE PROHIBITED BY,
OR BE SUBJECT TO THE SATISFACTION OF ANY CONDITION THAT HAS NOT BEEN SATISFIED
OR WAIVED UNDER (I) APPLICABLE MEXICAN LAW (INCLUDING FOREIGN INVESTMENT
REGULATIONS), (II) THE REVISED NEUTRAL SHARE APPROVAL OR (III) THE DBM TRUST.


 


(H)                                                                                                                                
NO LITIGATION.  NO ACTION BY ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN
INSTITUTED OR THREATENED WHICH QUESTIONS OR CHALLENGES THE VALIDITY OF, OR SEEKS
TO ENJOIN, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Section 7.2                                      Conditions to Obligations of
the Sellers and the Company The obligations of the Sellers and the Company to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Sellers and the Company
in their sole and absolute discretion:

 


(A)                                                                                                                           
REPRESENTATIONS AND WARRANTIES; COVENANTS.  THE REPRESENTATIONS AND WARRANTIES
OF THE BUYERS CONTAINED IN THIS AGREEMENT OR ANY CERTIFICATE DELIVERED PURSUANT
HERETO SHALL BE TRUE AND CORRECT BOTH WHEN MADE AND AS OF THE CLOSING DATE, OR
IN THE CASE OF REPRESENTATIONS AND WARRANTIES THAT ARE MADE AS OF A SPECIFIED
DATE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH
SPECIFIED DATE, EXCEPT WHERE THE FAILURE TO BE SO TRUE AND CORRECT (WITHOUT
GIVING EFFECT TO ANY LIMITATION OR QUALIFICATION AS TO “MATERIALITY” (INCLUDING
THE WORD “MATERIAL”) OR “MATERIAL ADVERSE EFFECT” SET FORTH THEREIN) WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE BUYERS.  THE BUYERS SHALL HAVE PERFORMED IN ALL MATERIAL
RESPECTS ALL OBLIGATIONS AND AGREEMENTS AND COMPLIED WITH ALL COVENANTS AND
CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THEM
PRIOR TO OR AT THE CLOSING.


 


(B)                                                                                                                          
OFFICERS’ AND SECRETARIES’ CERTIFICATES.  THE SELLERS AND THE COMPANY SHALL HAVE
RECEIVED (I) AN OFFICER’S CERTIFICATE FROM EACH OF THE BUYERS, DATED THE CLOSING
DATE AND SIGNED BY A DULY AUTHORIZED OFFICER OF SUCH BUYER SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT F, PURSUANT TO WHICH SUCH OFFICER CERTIFIES THAT
THE CONDITIONS DESCRIBED IN SECTION 7.1(G)(I) AND THIS SECTION 7.2 WITH RESPECT
TO SUCH BUYER HAVE BEEN SATISFIED AND (II) A SECRETARY’S CERTIFICATE FROM EACH
OF THE BUYERS, DATED AS OF THE CLOSING DATE AND SIGNED BY ITS SECRETARY,
CERTIFYING AS TO SUCH BUYER’S INCUMBENT OFFICERS, ORGANIZATIONAL DOCUMENTS, GOOD
STANDING AND DUE AUTHORIZATION.


 

Section 7.3                                      Conditions to Obligations of
the Buyers The obligations of the Buyers to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions, any of which may be waived
in writing by the Buyers in their sole and absolute discretion:

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

59

--------------------------------------------------------------------------------


 


(A)                                                                                                                           
REPRESENTATIONS AND WARRANTIES; COVENANTS.  THE REPRESENTATIONS AND WARRANTIES
OF THE SELLERS AND THE COMPANY CONTAINED IN THIS AGREEMENT OR ANY CERTIFICATE
DELIVERED PURSUANT HERETO SHALL BE TRUE AND CORRECT BOTH WHEN MADE AND AS OF THE
CLOSING DATE, OR IN THE CASE OF REPRESENTATIONS AND WARRANTIES THAT ARE MADE AS
OF A SPECIFIED DATE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT AS OF SUCH SPECIFIED DATE, EXCEPT WHERE THE FAILURE TO BE SO TRUE AND
CORRECT (WITHOUT GIVING EFFECT TO ANY LIMITATION OR QUALIFICATION AS TO
“MATERIALITY” (INCLUDING THE WORD “MATERIAL”) OR “MATERIAL ADVERSE EFFECT” SET
FORTH THEREIN) WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, (I) WITH RESPECT TO
THE COMPANY, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY OR (II) WITH RESPECT TO EITHER SELLER, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON SUCH SELLER.  THE SELLERS AND THE COMPANY SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS AND AGREEMENTS AND COMPLIED
WITH ALL COVENANTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR
COMPLIED WITH BY THEM PRIOR TO OR AT THE CLOSING (AND SHALL HAVE COMPLIED IN ALL
RESPECTS WITH THE COVENANTS SET FORTH IN SECTION 6.1(C), (H) AND (L)).


 


(B)                                                                                                                          
MATERIAL ADVERSE EFFECT.  SINCE THE DATE OF THIS AGREEMENT THERE SHALL NOT HAVE
OCCURRED A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY.


 


(C)                                                                                                                           
OFFICER’S AND SECRETARY’S CERTIFICATES.  THE BUYERS SHALL HAVE RECEIVED (I) AN
OFFICER’S CERTIFICATE FROM THE COMPANY, DATED THE CLOSING DATE AND SIGNED BY A
DULY AUTHORIZED OFFICER OF THE COMPANY SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT G, PURSUANT TO WHICH SUCH OFFICER CERTIFIES THAT THE CONDITIONS
DESCRIBED IN SECTIONS 7.1(C) THROUGH 7.1(G) AND THIS SECTION 7.3 WITH RESPECT TO
THE COMPANY HAVE BEEN SATISFIED AND (II) A SECRETARY’S CERTIFICATE FROM THE
COMPANY, DATED AS OF THE CLOSING DATE AND SIGNED BY ITS SECRETARY, CERTIFYING AS
TO THE INCUMBENT OFFICERS AND DUE AUTHORIZATION OF THE COMPANY AND THE
ORGANIZATIONAL DOCUMENTS AND GOOD STANDING OF EACH OF THE COMPANY AND ITS
SUBSIDIARIES, AS WELL AS SETTING FORTH THE COMPANY’S AUTHORIZED, OUTSTANDING,
FULLY SUBSCRIBED AND PAID COMMON STOCK AFTER GIVING EFFECT TO THE SERIES N SHARE
CONVERSION.


 


(D)                                                                                                                          
ANCILLARY DOCUMENTS.  THE SELLERS SHALL HAVE DELIVERED TO THE BUYERS (I) A COPY,
CERTIFIED BY A MEXICAN NOTARY PUBLIC (COPIA CERTIFICADA POR NOTARIO PÚBLICO), OF
THE MINUTES EVIDENCING THE RESOLUTIONS DULY AND VALIDLY ADOPTED BY THE BOARD OF
DIRECTORS OF THE COMPANY APPROVING THE DEBT OFFERS AND REDEMPTION OF DEBT
ACCORDING TO THE TERMS OF THIS AGREEMENT, (II) A COPY, CERTIFIED BY A MEXICAN
NOTARY PUBLIC, OF THE INSTRUCTION LETTERS, CONSENTS OR OPINIONS OR CERTIFICATES
ISSUED BY THE TRUSTS’ BENEFICIARIES, ANY COMMITTEES OR FROM ANY OTHER PERSON (IN
EACH CASE AS MAY BE REQUIRED BY EACH OF THE FN TRUST AND THE DBM TRUST)
CONFIRMING TO EACH OF FN AND DBM, IN THEIR CAPACITY OF TRUSTEE THEREUNDER, THE
DULY AND VALIDLY ADOPTED DECISION, INSTRUCTION OR OPINION TO EXECUTE THIS
AGREEMENT, CARRY OUT ALL ACTS NECESSARY TO TRANSFER THE SHARES AND TO CARRY OUT
ALL ACTS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL ACTIONS NECESSARY TO UNDERTAKE THE SERIES N
SHARE CONVERSION) (III) A COPY, CERTIFIED BY A MEXICAN NOTARY PUBLIC (COPIA
CERTIFICADA POR NOTARIO PÚBLICO), OF THE MINUTES EVIDENCING THE RESOLUTIONS DULY
AND VALIDLY ADOPTED BY THE COMPETENT SHAREHOLDERS’ MEETING OF THE COMPANY
APPROVING, BY THE REQUISITE VOTE OF SHAREHOLDERS TO AUTHORIZE SUCH ACTIONS (OR
BY UNANIMOUS WRITTEN CONSENT OF THE SHAREHOLDERS): (A) THE AMENDMENT TO THE
COMPANY’S BY-

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

60

--------------------------------------------------------------------------------


 


LAWS (ESTATUTOS SOCIALES) SO THAT THE FORMER COMPLY WITH ANY CONDITIONS OR
REQUIREMENTS SET FORTH IN THE REVISED NEUTRAL SHARE APPROVAL; (B) THE SERIES N
SHARE CONVERSION, INCLUDING THE RESULTING CANCELLATION OF THE SHARE CERTIFICATES
REPRESENTING THE CANCELLED SHARES AND THE ISSUANCE OF THE NEWLY ISSUED, FULLY
SUBSCRIBED AND PAID CONVERTED SERIES N SHARES IN FAVOR OF THE APPLICABLE SELLER
SO THAT IMMEDIATELY FOLLOWING THE SERIES N SHARE CONVERSION, PURSUANT TO
APPLICABLE LAW, THE REMAINING SERIES A SHARES SHALL REPRESENT 51% OF THE VOTING
COMMON STOCK OF THE COMPANY AND FIVE POINT ONE PERCENT (5.1%) OF THE ECONOMIC
RIGHTS OF THE TOTAL ISSUED AND OUTSTANDING COMMON STOCK OF THE COMPANY AND THE
SERIES B SHARES SHALL REPRESENT FORTY-NINE PERCENT (49%) OF THE VOTING COMMON
STOCK OF THE COMPANY AND FOUR POINT NINE PERCENT (4.9%) OF THE ECONOMIC RIGHTS
OF THE TOTAL ISSUED AND OUTSTANDING COMMON STOCK OF THE COMPANY; AND (C) THE
REGISTRATION OF THE SERIES N SHARE CONVERSION IN THE STOCK REGISTRY BOOK (LIBRO
DE REGISTRO DE ACCIONISTAS) OF THE COMPANY; PROVIDED, HOWEVER, THAT THE
RESOLUTIONS TAKEN BY SUCH SHAREHOLDERS’ MEETING (OR UNANIMOUS WRITTEN CONSENT)
APPROVING THE MATTERS SET FORTH IN ITEMS (B) AND (C) OF THIS CLAUSE (III) SHALL
BE SUBJECT TO THE OCCURRENCE OF THE CLOSING, (IV) THE CANCELLATION BY THE
SECRETARY OF THE BOARD OF THE ORIGINAL SHARE CERTIFICATES EVIDENCING THE
CANCELLED SHARES, (V) THE ISSUANCE BY THE COMPANY OF THE ORIGINAL CERTIFICATES
REPRESENTING THE CONVERTED SERIES N SHARES IN FAVOR OF THE RELEVANT SELLERS,
(VI) THE REGISTRATION OF THE SERIES N SHARE CONVERSION IN THE STOCK REGISTRY
BOOK (LIBRO DE REGISTRO DE ACCIONISTAS) OF THE COMPANY, AND (VII) THE ORIGINAL
CERTIFICATES REPRESENTING THE SHARES OF THE COMPANY DULY ENDORSED IN PROPERTY IN
FAVOR OF THE BUYERS, IN ACCORDANCE WITH SCHEDULE 2.1, AND THE BOOKS AND RECORDS
OF THE COMPANY, WHICH SHALL REFLECT ENTRIES EVIDENCING, AS REQUIRED UNDER
APPLICABLE LAW, REGISTRATION OF THE TRANSFER OF THE SHARES TO THE BUYERS
CONTEMPLATED HEREBY, IN PARTICULAR, THE STOCK REGISTRY BOOK (LIBRO DE REGISTRO
DE ACCIONISTAS) OF THE COMPANY.


 


(E)                                                                                                                           
INDENTURES.  THE FIRST PRIORITY SUPPLEMENTAL INDENTURE AND THE SECOND PRIORITY
SUPPLEMENTAL INDENTURE SHALL HAVE BEEN ENTERED INTO AND SHALL HAVE BECOME
EFFECTIVE (OR SHALL BECOME EFFECTIVE UPON CLOSING) IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


 


(F)                                                                                                                                   
FIRST QUARTER CASH; AVAILABLE CASH.  WITHIN FIVE BUSINESS DAYS AFTER MARCH 31,
2010, THE BUYERS SHALL HAVE RECEIVED, FROM THE RELEVANT BANKING AND OTHER
FINANCIAL INSTITUTIONS IN WHICH THE COMPANY MAINTAINS ITS BANK ACCOUNTS, WRITTEN
CONFIRMATION REASONABLY SATISFACTORY TO THE BUYERS OF THE AMOUNT OF THE FIRST
QUARTER CASH.  ON THE CLOSING DATE, THE BUYERS SHALL HAVE RECEIVED, FROM THE
RELEVANT BANKING AND OTHER FINANCIAL INSTITUTIONS IN WHICH THE COMPANY MAINTAINS
ITS BANK ACCOUNTS, WRITTEN CONFIRMATION REASONABLY SATISFACTORY TO THE BUYERS
THAT, IMMEDIATELY PRIOR TO THE CLOSING, THE COMPANY AND ITS SUBSIDIARIES POSSESS
AN AGGREGATE AMOUNT OF CASH AND CASH EQUIVALENTS EQUAL TO THE AMOUNTS SET FORTH
IN THE CERTIFICATE BEING DELIVERED IN ACCORDANCE WITH SECTION 2.2(D).  THE
PARTIES AGREE THAT “SCREEN SHOTS” SHOWING SUCH ACCOUNT BALANCES AS OF MARCH 31,
2010 AND THE CLOSING DATE OR SUCH OTHER MEANS OF VALIDATION AS MAY BE MUTUALLY
AGREED UPON BY THE COMPANY AND BIDDER SHALL BE DEEMED TO BE SATISFACTORY WRITTEN
CONFIRMATION OF SUCH CASH AND CASH EQUIVALENT AMOUNTS.


 


(G)                                                                                                                                
REDEMPTION AMOUNT.  AFTER GIVING EFFECT TO (I) CONSUMMATION OF THE DEBT OFFERS,
(II) PAYMENT OF THE TENDER PRICE AND (III) THE PAYMENT OF THE APPROVED EQUITY

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

61

--------------------------------------------------------------------------------


 


SALE PRICE, THE REMAINING PORTION OF TOTAL CASH TO BE MADE AVAILABLE BY THE
BUYERS SHALL BE NOT LESS THAN THE REDEMPTION AMOUNT.


 


(H)                                                                                                                                
TAX ELECTION.  IF THE SELLERS, THE DBM TRUST BENEFICIARIES OR THE FN
BENEFICIARY, AS THE CASE MAY BE, ELECT TO PAY THE TAX ON THE GAIN, AS DESCRIBED
IN SECTION 6.18, THE SELLERS SHALL HAVE DELIVERED WITHIN FIVE BUSINESS DAYS
PRIOR TO THE CLOSING TO BUYERS (1) WRITTEN NOTICE OF SUCH ELECTION AND (2) A
DRAFT OF THE INDEPENDENT ACCOUNTANT’S TAX REPORT FOR THE SALE OF THE SHARES
(DICTAMEN FISCAL POR LA ENAJENACIÓN DE LAS ACCIONES).  IF THIS INFORMATION IS
NOT RECEIVED BY THE BUYERS, THE BUYERS SHALL WITHHOLD FROM THE EQUITY PURCHASE
PRICE ANY TAXES AS IF SELLERS HAD NOT ELECTED TO BE TAXED ON THE GAIN.


 


(I)                                                                                                                                    
SATELLITE CONSTRUCTION.  THE COMPANY: (I) SHALL HAVE PROVIDED BIDDER THE
OPPORTUNITY, BUT NOT THE OBLIGATION, TO PARTICIPATE IN ANY AND ALL NEGOTIATIONS
AND DISCUSSIONS WITH THE SATELLITE VENDOR WITH RESPECT TO THE DESIGN OF THE
SATELLITE AND WITH RESPECT TO THE TERMS OF THE SATELLITE CONSTRUCTION ATP AND
THE SATELLITE CONSTRUCTION AGREEMENT; AND (II) SHALL NOT HAVE ENTERED INTO THE
SATELLITE CONSTRUCTION ATP OR THE SATELLITE CONSTRUCTION AGREEMENT UNLESS SUCH
AGREEMENT IS IN A FORM SATISFACTORY TO BIDDER IN BIDDER’S SOLE AND ABSOLUTE
DISCRETION.


 


(J)                                                                                                                                    
FUEL TEST.  THE COMPANY SHALL HAVE CAUSED AN APPROVED CONSULTANT TO COMPLETE THE
ACTIONS SET FORTH IN SECTION 6.2(B).


 


ARTICLE VIII
TERMINATION


 

Section 8.1                                      Termination.  This Agreement
may be terminated at any time prior to the Closing:

 


(A)                                                                                                                           
BY MUTUAL WRITTEN CONSENT OF THE BUYERS, THE SELLERS AND THE COMPANY;


 


(B)                                                                                                                          
(I) BY THE SELLERS OR THE COMPANY, IF EITHER BUYER BREACHES OR FAILS TO PERFORM
IN ANY RESPECT ANY OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN
THIS AGREEMENT AND SUCH BREACH OR FAILURE TO PERFORM (A) WOULD GIVE RISE TO THE
FAILURE OF A CONDITION SET FORTH IN SECTIONS 7.1 OR 7.2, (B) CANNOT BE OR HAS
NOT BEEN CURED WITHIN 15 DAYS FOLLOWING DELIVERY OF WRITTEN NOTICE BY EITHER
SELLER OR THE COMPANY OF SUCH BREACH OR FAILURE TO PERFORM AND (C) HAS NOT BEEN
WAIVED BY THE SELLERS AND THE COMPANY OR (II) BY THE BUYERS, IF EITHER SELLER OR
THE COMPANY BREACHES OR FAILS TO PERFORM IN ANY RESPECT ANY OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN THIS AGREEMENT AND SUCH
BREACH OR FAILURE TO PERFORM (A) WOULD GIVE RISE TO THE FAILURE OF A CONDITION
SET FORTH IN SECTIONS 7.1 OR 7.3, (B) CANNOT BE OR HAS NOT BEEN CURED WITHIN 15
DAYS FOLLOWING DELIVERY OF WRITTEN NOTICE BY EITHER BUYER OF SUCH BREACH OR
FAILURE TO PERFORM AND (C) HAS NOT BEEN WAIVED BY THE BUYERS;


 


(C)                                                                                                                           
(I) BY THE SELLERS OR THE COMPANY, IF ANY OF THE CONDITIONS SET FORTH IN
SECTION 7.1 OR SECTION 7.2 SHALL HAVE BECOME INCAPABLE OF FULFILLMENT PRIOR TO
THE DATE THAT IS 180 DAYS AFTER THE EXECUTION DATE OR (II) BY THE BUYERS, IF ANY
OF THE CONDITIONS SET FORTH

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

62

--------------------------------------------------------------------------------


 


IN SECTION 7.1 OR SECTION 7.3 SHALL HAVE BECOME INCAPABLE OF FULFILLMENT PRIOR
TO THE DATE THAT IS 180 DAYS AFTER THE EXECUTION DATE; PROVIDED, THAT THE RIGHT
TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 8.1(C) SHALL NOT BE
AVAILABLE IF THE FAILURE OF THE PARTY (IN THE CASE OF THE SELLERS, INCLUDING FOR
THIS PURPOSE THE COMPANY) SO REQUESTING TERMINATION TO FULFILL ANY OBLIGATION
UNDER THIS AGREEMENT SHALL HAVE BEEN THE CAUSE OF THE FAILURE OF SUCH CONDITION
TO BE SATISFIED ON OR PRIOR TO SUCH DATE;


 


(D)                                                                                                                          
BY ANY OF THE SELLERS, THE COMPANY OR BIDDER IF THE CLOSING SHALL NOT HAVE
OCCURRED BY THE DATE THAT IS 270 DAYS AFTER THE EXECUTION DATE  (THE
“TERMINATION DATE”); PROVIDED, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER
THIS SECTION 8.1(D) SHALL NOT BE AVAILABLE IF THE FAILURE OF THE PARTY (IN THE
CASE OF THE SELLERS, INCLUDING FOR THIS PURPOSE THE COMPANY) SO REQUESTING
TERMINATION TO FULFILL ANY OBLIGATION UNDER THIS AGREEMENT SHALL HAVE BEEN THE
CAUSE OF THE FAILURE OF THE CLOSING TO OCCUR ON OR PRIOR TO SUCH DATE;


 


(E)                                                                                                                           
BY ANY OF THE SELLERS, THE COMPANY OR THE BUYERS IN THE EVENT THAT ANY
GOVERNMENTAL AUTHORITY SHALL HAVE ISSUED AN ORDER, DECREE OR RULING OR TAKEN ANY
OTHER ACTION RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND SUCH ORDER, DECREE, RULING OR OTHER ACTION
SHALL HAVE BECOME FINAL AND NONAPPEALABLE; PROVIDED, THAT THE PARTY SO
REQUESTING TERMINATION SHALL HAVE COMPLIED WITH SECTION 6.11;


 


(F)                                                                                                                             
BY BIDDER IN THE EVENT THAT: (I) EITHER SATMEX 5 OR SATMEX 6 SUFFERS: (A) A
TOTAL LOSS; OR (B) A PARTIAL LOSS RESULTING IN A REDUCTION IN AVAILABLE
SATELLITE OPERATIONAL CAPABILITY AS FOLLOWS: (1) WITH RESPECT TO SATMEX 5, ANY
REDUCTION; OR (2) WITH RESPECT TO SATMEX 6, A REDUCTION OF 8.92857% OR MORE; OR
(II) THE APPROVED CONSULTANT DETERMINES AND REPORTS, IN ACCORDANCE WITH
SECTION 6.2(B), THE EXISTENCE OF A MAJOR FUEL DEFICIENCY WITH RESPECT TO EITHER
SATMEX 5 OR SATMEX 6; PROVIDED THAT THE TERMINATION RIGHT SPECIFIED IN THIS
CLAUSE (II) MAY BE EXERCISED, IF AT ALL, NO LATER THAN ***;


 


(G)                                                                                                                                
BY ANY OF THE SELLERS, THE COMPANY OR BIDDER IN THE EVENT THAT, WITHIN 17 DAYS
AFTER THE EXECUTION DATE, THE REQUISITE CONSENTS UNDER THE FIRST PRIORITY
INDENTURE AND THE SECOND PRIORITY INDENTURE TO PERMIT THE MAKING OF THE DEBT
OFFERS BY THE COMPANY SHALL NOT HAVE BEEN RECEIVED AND LOCKUP AGREEMENTS HAVE
NOT BEEN EXECUTED BY HOLDERS OF AT LEAST A MAJORITY OF THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF EACH OF THE FIRST PRIORITY NOTES AND THE SECOND PRIORITY
NOTES;


 


(H)                                                                                                                          
BY BIDDER, IN THE EVENT THAT, WITHIN FIVE DAYS AFTER THE DATE ON WHICH THE
REQUISITE CONSENTS UNDER THE FIRST PRIORITY INDENTURE AND THE SECOND PRIORITY
INDENTURE TO PERMIT THE MAKING OF THE DEBT OFFERS BY THE COMPANY HAVE BEEN
RECEIVED AND LOCKUP AGREEMENTS HAVE BEEN EXECUTED BY HOLDERS OF AT LEAST A
MAJORITY OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF EACH OF THE FIRST
PRIORITY NOTES AND THE SECOND PRIORITY NOTES, ANY OF THE DOCUMENTS EVIDENCING
THE APPROVALS IDENTIFIED IN SECTION 7.1(C)(I) OR SECTION 7.1(C)(IV) HAVE NOT
BEEN DULY OBTAINED OR WAIVED IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE BUYERS;

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

63

--------------------------------------------------------------------------------


 


(I)                                                                                                                              
BY ANY OF THE SELLERS, THE COMPANY OR BIDDER, IN THE EVENT THAT, ON OR AFTER THE
DATE THAT IS 20 BUSINESS DAYS AFTER THE DOCUMENTS EVIDENCING THE APPROVALS
IDENTIFIED IN SECTION 7.1(C)(I) OR SECTION 7.1(C)(IV) HAVE BEEN DULY OBTAINED OR
WAIVED IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BIDDER (THE
“DETERMINATION DATE”), TOTAL CASH TO BE MADE AVAILABLE BY THE BUYERS IS LESS
THAN THE SUM OF (I) THE TENDER PRICE, (II) THE REDEMPTION AMOUNT AND (III) THE
APPROVED EQUITY SALE PRICE.  FOR PURPOSES OF THIS SECTION 8.1(I):


 


(A)                              THE TENDER PRICE SHALL BE DETERMINED BASED ON
THE AGGREGATE AMOUNT TO BE PAID FOR ALL FIRST PRIORITY NOTES AND SECOND PRIORITY
NOTES (1) THAT HAVE BEEN VALIDLY TENDERED IN THE DEBT OFFERS AND ARE NOT SUBJECT
TO WITHDRAWAL RIGHTS OR (2) FOR WHICH LOCKUP AGREEMENTS HAVE BEEN EXECUTED, IN
EACH CASE AS OF THE DETERMINATION DATE, PROVIDED THAT IF THE MINIMUM CONDITION
IN THE FIRST PRIORITY DEBT OFFER OR SECOND PRIORITY DEBT OFFER IS NOT SATISFIED
ON THE DETERMINATION DATE AND A WAIVER OF SUCH MINIMUM CONDITION HAS NOT BEEN
APPROVED BY AT LEAST TWO OF THE SERIES B DIRECTORS OR ANY OTHER PARTY THAT IS
REQUIRED TO APPROVE ANY SUCH WAIVER PURSUANT TO THE TERMS OF ANY LOCKUP
AGREEMENT OR THE ESTATUTOS SOCIALES (BY-LAWS) OF THE COMPANY, SUBCLAUSE (2) OF
THE FIRST SENTENCE OF THIS CLAUSE (A), RATHER THAN SUBCLAUSE (1) OF SUCH
SENTENCE, SHALL BE APPLICABLE TO THE FIRST PRIORITY NOTES OR SECOND PRIORITY
NOTES, AS APPLICABLE;


 


(B) THE REDEMPTION AMOUNT SHALL BE DETERMINED ON THE BASIS THAT THE CLOSING DATE
OCCURS 20 DAYS AFTER THE DETERMINATION DATE (THE “PROJECTED CLOSING DATE”) WITH
THE REDEMPTION DATE OCCURRING TWO BUSINESS DAYS AFTER THE PROJECTED CLOSING
DATE; AND


 


(C)                                THE TOTAL CASH TO BE MADE AVAILABLE BY THE
BUYERS SHALL BE DETERMINED ASSUMING THAT:


 


(1)                                  AVAILABLE CASH IS EQUAL TO:


 


(I)                                    THE AGGREGATE AMOUNT OF CASH AND CASH
EQUIVALENTS OF THE COMPANY, ON A CONSOLIDATED BASIS, AS OF THE CLOSE OF BUSINESS
ON THE BUSINESS DAY PRECEDING THE DETERMINATION DATE, INCLUDING, WITHOUT
LIMITATION, SUBSIDIARY CASH; PLUS


 


(II)                                ANY AMOUNTS PAID TO A VENDOR IN CONNECTION
WITH THE ENTRY INTO OR PERFORMANCE UNDER THE SATELLITE CONSTRUCTION ATP, IN
ACCORDANCE WITH SECTION 7.3(I), ON OR PRIOR TO THE CLOSE OF BUSINESS ON THE
BUSINESS DAY PRECEDING THE DETERMINATION DATE; PLUS


 


(III)                            ANY AMOUNTS PAID TO A VENDOR IN CONNECTION WITH
THE ENTRY INTO OR PERFORMANCE UNDER THE SATELLITE CONSTRUCTION AGREEMENT, IN
ACCORDANCE WITH SECTION 7.3(I), ON OR PRIOR TO THE CLOSE OF BUSINESS ON THE
BUSINESS DAY PRECEDING THE DETERMINATION

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

64

--------------------------------------------------------------------------------


 


DATE; MINUS


 


(IV)                            THE AMOUNT OF THE PROFESSIONAL SERVICES FEES
(DETERMINED BASED UPON INVOICES OF EACH OF THE PERSONS LISTED ON SCHEDULE 6.22
SUBMITTED ON THE BUSINESS DAY PRECEDING THE DETERMINATION DATE SETTING FORTH
(X) FEES INCURRED FOR SERVICES RENDERED THROUGH THE CLOSE OF BUSINESS ON THE DAY
TWO BUSINESS DAYS PRIOR TO THE DETERMINATION DATE, AND (Y) A REASONABLE ESTIMATE
OF THE FEES FOR ALL SERVICES TO BE RENDERED THROUGH THE PROJECTED CLOSING DATE);
MINUS


 


(V)                                THE AMOUNT OF ANY INSURANCE PROCEEDS RECEIVED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES BETWEEN THE DATE OF THE BALANCE SHEET
AND THE DETERMINATION DATE; MINUS


 


(VI)                            AN AMOUNT EQUAL TO THE SUM OF THE AMOUNTS SET
FORTH ON SCHEDULE 4.11(D), AS MAY BE UPDATED PRIOR TO THE DETERMINATION DATE,
THAT REMAIN UNPAID AS OF THE CLOSE OF BUSINESS ON THE BUSINESS DAY PRECEDING THE
DETERMINATION DATE; MINUS


 


(VII)                        ANY SATELLITE TERMINATION FEES RECEIVED BY THE
COMPANY ON OR BEFORE THE BUSINESS DAY PRECEDING THE DETERMINATION DATE; MINUS


 


(VIII)                    THE AMOUNT OF ANY PROCEEDS RECEIVED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES FROM THE SALE OR LEASE OF SOLIDARIDAD 2 PRIOR TO THE
DETERMINATION DATE; MINUS


 


(IX)                           PAYMENTS REASONABLY ESTIMATED BY THE COMPANY TO
BE MADE BY THE COMPANY (X) TO VENDORS (OTHER THAN PAYMENTS IN CONNECTION WITH
THE ENTRY INTO OR PERFORMANCE UNDER THE SATELLITE CONSTRUCTION ATP OR THE
SATELLITE CONSTRUCTION AGREEMENT), (Y) FOR TAXES AND (Z) FOR EMPLOYEE SALARIES,
IN EACH CASE IN THE PERIOD AFTER THE DETERMINATION DATE AND UP TO  THE PROJECTED
CLOSING DATE; AND PLUS


 


(X)                               PAYMENTS REASONABLY ESTIMATED BY THE COMPANY
TO BE RECEIVED FROM THE COMPANY’S CUSTOMERS IN THE PERIOD BETWEEN THE
DETERMINATION DATE AND THE PROJECTED CLOSING DATE,


 


(2)                                  ADJUSTED WORKING CAPITAL IS DETERMINED AS
OF THE CLOSE OF BUSINESS ON THE BUSINESS DAY PRECEDING THE DETERMINATION DATE,


 


(3)                                  ALL CALCULATIONS UNDER CLAUSES (IV) AND
(V) OF “TOTAL CASH TO BE MADE AVAILABLE BY THE BUYERS” SHALL BE MADE AS OF THE
CLOSE OF BUSINESS ON THE BUSINESS DAY PRECEDING THE DETERMINATION DATE, AND

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

65

--------------------------------------------------------------------------------


 


(4)                                  CLAUSE (VII) OF THE DEFINITION OF “TOTAL
CASH TO BE MADE AVAILABLE BY THE BUYERS” IS EQUAL TO HALF OF THE AMOUNT OF ANY
PROCEEDS OF ANY SALE OR LEASE OF SOLIDARIDAD 2 RECEIVED BY THE COMPANY PRIOR TO
THE DETERMINATION DATE OR TO BE RECEIVED BY IT PURSUANT TO BINDING COMMITMENTS
ON OR PRIOR TO THE PROJECTED CLOSING DATE (IN EITHER CASE, NET OF TAXES REQUIRED
TO BE PAID OR ACCRUED AS A LIABILITY UNDER GAAP, AS A CONSEQUENCE OF SUCH SALE
OR LEASE, TAKING INTO CONSIDERATION ANY AVAILABLE TAX CREDITS OR DEDUCTIONS);


 


(J)                                                                                                                              
BY BIDDER IN THE EVENT THAT THE COMPANY HAS NOT ENTERED INTO: (I) THE SATELLITE
CONSTRUCTION ATP, IN A FORM ACCEPTABLE TO BIDDER IN BIDDER’S SOLE AND ABSOLUTE
DISCRETION, BY MARCH 16, 2010; OR (II) THE SATELLITE CONSTRUCTION AGREEMENT, IN
A FORM ACCEPTABLE TO BIDDER IN BIDDER’S SOLE AND ABSOLUTE DISCRETION, WITHIN 60
DAYS OF THE EXECUTION DATE; AND


 


(K)                                                                                                                           
BY THE SELLERS OR THE COMPANY, IF BY 30 DAYS AFTER THE EXECUTION DATE, BIDDER
SHALL HAVE FAILED TO HAVE CAUSED THE MXJV TO DELIVER A JOINDER AGREEMENT
EXECUTED BY THE MXJV; PROVIDED THAT SUCH TERMINATION RIGHT SHALL EXPIRE IF NOT
EXERCISED BY 35 DAYS AFTER THE EXECUTION DATE.


 

The party seeking to terminate this Agreement pursuant to this Section 8.1
(other than Section 8.1(a)) shall give prompt written notice of such termination
to the other parties.

 


SECTION 8.2                                                  EFFECT OF
TERMINATION.


 


(A)                                                                                                                                 
IN THE EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8.1, THIS
AGREEMENT SHALL FORTHWITH BECOME VOID AND THERE SHALL BE NO LIABILITY ON THE
PART OF ANY PARTY EXCEPT (I) TO THE EXTENT THAT ANY PAYMENT OBLIGATION ARISES
UNDER ANY OF  SECTIONS 8.2(B), 8.3(A), 8.3(B), 8.3(E) AND 8.3(F), (II) FOR THE
PROVISIONS OF SECTIONS 3.6 AND 5.7 RELATING TO BROKER’S FEES AND FINDER’S FEES,
SECTION 6.10 RELATING TO CONFIDENTIALITY, SECTION 6.12 RELATING TO PUBLIC
ANNOUNCEMENTS, ARTICLE IX, GENERAL PROVISIONS, AND THIS SECTION 8.2 AND
(III) THAT NOTHING HEREIN SHALL RELIEVE ANY PARTY FROM LIABILITY FOR ANY WILLFUL
BREACH BY SUCH PARTY OF THIS AGREEMENT OR ANY AGREEMENT MADE AS OF THE DATE
HEREOF OR SUBSEQUENT THERETO PURSUANT TO THIS AGREEMENT.


 


(B)                                                                                                                                
IN THE EVENT OF A TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTIONS 8.1(B)(II) (DUE TO A WILLFUL BREACH OF A COVENANT BY A SELLER OR THE
COMPANY), 8.1(G), 8.1(H), 8.1(I) OR 8.1(J)(II), THE COMPANY SHALL REIMBURSE THE
BUYERS FOR THE AMOUNT OF THEIR REASONABLE, DOCUMENTED OUT-OF-POCKET EXPENSES
INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, INVESTMENT BANKERS’ FEES
(INCLUDING ANY FEES SPECIFICALLY PAYABLE IN CONNECTION WITH THE TERMINATION OF
THIS AGREEMENT), ACCOUNTANTS’ FEES AND TRAVEL EXPENSES UP TO A MAXIMUM OF
$3,000,000.  PAYMENTS MADE BY THE COMPANY PURSUANT TO THIS SECTION 8.2(B) ALONG
WITH ANY PAYMENT(S) THAT MAY BECOME DUE PURSUANT TO SECTION 8.3(A) OR
SECTION 8.3(B) SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE BUYERS FOR DAMAGES
AGAINST THE SELLERS, THE COMPANY AND ANY OF THE COMPANY’S SUBSIDIARIES WITH
RESPECT TO SUCH

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

66

--------------------------------------------------------------------------------


 


TERMINATION OR ANY BREACH, OTHER THAN A WILLFUL BREACH, OF ANY COVENANT OR
AGREEMENT GIVING RISE TO SUCH REIMBURSEMENT.


 


SECTION 8.3                                                  TERMINATION FEE IN
THE EVENT THAT THIS AGREEMENT IS TERMINATED (I) BY BIDDER PURSUANT TO
SECTION 8.1(B)(II) DUE TO A WILLFUL BREACH OF A COVENANT BY A SELLER OR THE
COMPANY OR (II) PURSUANT TO SECTION 8.1(G) OR SECTION 8.1(H), AND: (A) WITHIN 12
MONTHS AFTER THE DATE OF SUCH TERMINATION, ANY OF THE SELLERS, THE COMPANY OR A
SUBSIDIARY OF THE COMPANY CONSUMMATES A TRANSACTION CONSTITUTING A CHANGE OF
CONTROL TRANSACTION UNDER CLAUSE (I) OF THE DEFINITION THEREOF (OR ENTERS INTO A
DEFINITIVE AGREEMENT WITH RESPECT THERETO); OR (B) WITHIN 18 MONTHS AFTER THE
DATE OF SUCH TERMINATION, ANY OF THE SELLERS, THE COMPANY OR A SUBSIDIARY OF THE
COMPANY CONSUMMATES AN INTERNAL RESTRUCTURING THAT DOES NOT CONSTITUTE A CHANGE
OF CONTROL TRANSACTION AND THEREAFTER, WITHIN SUCH 18-MONTH PERIOD, CONSUMMATES
A TRANSACTION CONSTITUTING A CHANGE OF CONTROL TRANSACTION UNDER CLAUSE (I) OF
THE DEFINITION THEREOF (OR ENTERS INTO A DEFINITIVE AGREEMENT WITH RESPECT
THERETO) WITH A SATELLITE OPERATOR THAT IS A NOTEHOLDER (OR AN AFFILIATE OF SUCH
NOTEHOLDER), THEN IN ANY SUCH CASE, THE COMPANY SHALL PAY TO BIDDER, ON THE DATE
OF CONSUMMATION OF SUCH CHANGE OF CONTROL TRANSACTION, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY BIDDER, $9,630,000.  FOR
CLARITY AND THE AVOIDANCE OF DOUBT, THE COMPANY’S OBLIGATION, IF ANY, TO PAY
SUCH $9,630,000 IS IN ADDITION TO THE COMPANY’S OBLIGATION, IF ANY, TO PAY
EXPENSES PURSUANT TO SECTION 8.2(B) ABOVE.


 


(B)                                                                                                                          
IN THE EVENT THAT THIS AGREEMENT IS TERMINATED (I) BY BIDDER PURSUANT TO
SECTION 8.1(B)(II) DUE TO A WILLFUL BREACH OF A COVENANT BY A SELLER OR THE
COMPANY OR (II) PURSUANT TO SECTION 8.1(G) OR SECTION 8.1(H) AND, IN EITHER
CASE, WITHIN 12 MONTHS AFTER THE DATE OF SUCH TERMINATION, ANY OF THE SELLERS,
THE COMPANY OR A SUBSIDIARY OF THE COMPANY CONSUMMATES A TRANSACTION
CONSTITUTING A CHANGE OF CONTROL TRANSACTION UNDER CLAUSE (II) OR (III) OF THE
DEFINITION THEREOF (OR ENTERS INTO A DEFINITIVE AGREEMENT WITH RESPECT THERETO),
THEN THE COMPANY SHALL PAY TO BIDDER, ON THE DATE OF CONSUMMATION OF SUCH CHANGE
OF CONTROL TRANSACTION, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN
ACCOUNT DESIGNATED BY BIDDER, $6,370,000.  FOR CLARITY AND THE AVOIDANCE OF
DOUBT, THE COMPANY’S OBLIGATION, IF ANY, TO PAY SUCH $6,370,000 IS IN ADDITION
TO THE COMPANY’S OBLIGATION, IF ANY, TO PAY EXPENSES PURSUANT TO
SECTION 8.2(B) ABOVE.


 


(C)                                                                                                                           
ONLY ONE FEE SHALL BE PAYABLE UNDER ANY OF SECTION 8.3(A) OR SECTION 8.3(B), IF
AT ALL; PROVIDED, HOWEVER, THAT IF A FEE BECOMES DUE UNDER SECTION 8.3(B) AND A
SUBSEQUENT TRANSACTION IS CONSUMMATED (OR A DEFINITIVE AGREEMENT RELATED THERETO
IS ENTERED INTO) THAT GIVES RISE TO A PAYMENT OBLIGATION UNDER SECTION 8.3(A),
THEN THE COMPANY SHALL BE OBLIGATED TO PAY THE AMOUNT DUE UNDER
SECTION 8.3(A) BUT ONLY AFTER DEDUCTING THE AMOUNT THAT PREVIOUSLY BECAME DUE
(AND WAS ACTUALLY PAID) UNDER SECTION 8.3(B).


 


(D)                                                                                                                          
THE PROVISIONS OF SECTIONS 8.3(A) AND (B) SHALL NOT APPLY IN THE EVENT THAT ANY
OF THE SELLERS, THE COMPANY OR A SUBSIDIARY OF THE COMPANY CONSUMMATES A
TRANSACTION (OR ENTERS INTO A DEFINITIVE AGREEMENT WITH RESPECT THERETO) IN
WHICH (I) THE AGGREGATE PURCHASE PRICE IN OR VALUE OF THE TRANSACTION IS LESS
THAN $267,000,000 AND (II) THE DEFINITIVE AGREEMENT WITH RESPECT TO SUCH
TRANSACTION IS ENTERED INTO FOLLOWING A PARTIAL

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

67

--------------------------------------------------------------------------------


 


LOSS RESULTING IN A REDUCTION IN AVAILABLE SATELLITE OPERATIONAL CAPABILITY AS
FOLLOWS:  (A) WITH RESPECT TO SATMEX 5, ANY REDUCTION; OR (B) WITH RESPECT TO
SATMEX 6, A REDUCTION OF 8.92857% OR MORE.


 


(E)                                                                                                                           
IN THE EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8.1(K), THEN
BIDDER SHALL PAY TO THE COMPANY THE SUM OF $1,000,000.


 


(F)                                                                                                                             
IN THE EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8.1(D), WHERE
SUCH TERMINATION IS SOLELY THE RESULT OF BIDDER’S FAILURE TO CAUSE THE MXJV TO
SIGN THE JOINDER AGREEMENT OR TO OTHERWISE HAVE A MXJV PARTNER OR ALTERNATE MXJV
SIGN THE JOINDER AGREEMENT, THEN BIDDER SHALL PAY TO THE COMPANY THE SUM OF
$2,000,000.


 


(G)                                                                                                                          
PAYMENTS MADE BY THE COMPANY PURSUANT TO SECTION 8.3(A) OR SECTION 8.3(B) SHALL
BE THE SOLE AND EXCLUSIVE REMEDY OF THE BUYERS FOR DAMAGES AGAINST THE SELLERS,
THE COMPANY AND ANY OF THE COMPANY’S SUBSIDIARIES WITH RESPECT TO SUCH
TERMINATION OR ANY BREACH OF ANY COVENANT OR AGREEMENT GIVING RISE TO SUCH
PAYMENT.  PAYMENTS MADE BY BIDDER PURSUANT TO SECTION 8.3(E) OR
SECTION 8.3(F) SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE SELLERS AND THE
COMPANY FOR DAMAGES AGAINST BIDDER WITH RESPECT TO SUCH TERMINATION OR ANY
BREACH OF ANY COVENANT OR AGREEMENT GIVING RISE TO SUCH PAYMENT.


 


ARTICLE IX
GENERAL PROVISIONS


 

Section 9.1                                      Nonsurvival of Representations,
Warranties and Covenants The respective representations, warranties and
covenants of the Seller, the Company and the Buyers contained in this Agreement
and any certificate delivered pursuant hereto shall terminate at, and not
survive, the Closing; provided, that this Section 9.1 shall not limit any
covenant or agreement of the parties that by its terms requires performance
after the Closing.

 

Section 9.2                                      Fees and Expenses Except as
otherwise provided herein, all fees and expenses incurred in connection with or
related to this Agreement or any ancillary agreement and the transactions
contemplated hereby and thereby shall be paid by the party incurring such fees
or expenses, whether or not such transactions are consummated.  Simultaneously
with or prior to the Closing, the Company may use any cash or cash equivalents
of the Company or its Subsidiaries, other than the Subsidiary Cash, to pay any
such fees or expenses of the Company or its Subsidiaries so long as the payment
of such fees or expenses is or will be accounted for in the notice of Available
Cash provided to the Buyers pursuant to Section 2.2(d).  In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by the other.

 

Section 9.3                                      Amendment and Modification This
Agreement may not be amended, modified or supplemented in any manner, whether by
course of conduct or otherwise, except by an instrument in writing specifically
designated as an amendment hereto, signed by a duly authorized officer on behalf
of each party (which in the case of the Company, with respect to the Debt
Offers, will require the Requisite Series B Consent).

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

68

--------------------------------------------------------------------------------


 

Section 9.4                                      Waiver No failure or delay of
any party in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power, or
any course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder.  Any agreement on the part of any party to
any such waiver shall be valid only if set forth in a written instrument
executed and delivered by a duly authorized officer on behalf of such party
(which in the case of the Company, with respect to the Debt Offers, will require
the Requisite Series B Consent).

 

Section 9.5                                      Notices All notices and other
communications hereunder shall be in writing and shall be deemed duly given
(a) on the date of delivery if delivered personally, or if by facsimile, upon
written confirmation of receipt by facsimile, e-mail or otherwise, (b) on the
first Business Day following the date of dispatch if delivered utilizing a
next-day service by a recognized next-day courier or (c) on the earlier of
confirmed receipt or the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid.  All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 


IF TO THE COMPANY PRIOR TO THE CLOSING, TO:


 

Satélites Mexicanos, S.A. de C.V.
Avenida Paseo de la Reforma No. 222, pisos 20 y 21
Col. Juárez
México, D.F., 06600
Attention:  ***
Facsimile:  ***

 

with a copy (which shall not constitute notice) to:

 

Satélites Mexicanos, S.A. de C.V.
Avenida Paseo de la Reforma No. 222, pisos 20 y 21
Col. Juárez
México, D.F., 06600
Attention:  ***
Facsimile: ***

 

if to the Company after the Closing, to:

 

Satélites Mexicanos, S.A. de C.V.
c/o EchoStar Corporation
100 Inverness Terrace East
Englewood, Colorado 80112
Attention:  ***
Facsimile:  ***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

69

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

EchoStar Corporation
100 Inverness Terrace East
Englewood, Colorado 80112
Attention:  General Counsel
Facsimile:  ***

 

if to DBM, to:

 

DEUTSCHE BANK MÉXICO, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE,
DIVISIÓN FIDUCIARIA
BLVD. MANUEL AVILA CAMACHO 40 PISO 17
COL. LOMAS DE CHAPULTEPEC, CP. 11000, DISTRITO FEDERAL, MEXICO
ATTENTION:  ***
FACSIMILE:  ***

 

IF TO FN, TO:

 

INSURGENTES SUR 1971
TORRE IV, PISO 6,
COL. GUADALUPE INN,
01020 MÉXICO, D.F
ATTENTION:  ***
FACSIMILE:  ***

 

IF TO BIDDER, TO:

 

EchoStar Satellite Acquisition L.L.C.
100 Inverness Terrace East
Englewood, Colorado 80112
Attention:  ***
Facsimile:  ***

 

with a copy (which shall not constitute notice) to:

 

EchoStar Satellite Acquisition L.L.C.
100 Inverness Terrace East
Englewood, Colorado 80112
Attention:  General Counsel
Facsimile:  ***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

70

--------------------------------------------------------------------------------


 

IF TO THE BIDDER GUARANTOR, TO:

 

EchoStar Corporation
100 Inverness Terrace East
Englewood, Colorado 80112
Attention:  ***
Facsimile:  ***

 

with a copy (which shall not constitute notice) to:

 

EchoStar Corporation
100 Inverness Terrace East
Englewood, Colorado 80112
Attention:  General Counsel
Facsimile:  ***

 

Section 9.6                                      Interpretation.  When a
reference is made in this Agreement to a Section, Article, Schedule, Annex or
Exhibit such reference shall be to a Section, Article, Schedule, Annex or
Exhibit of this Agreement unless otherwise indicated.  The table of contents and
headings contained in this Agreement or in any Exhibit are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.  Any
capitalized terms used in any Exhibit but not otherwise defined therein shall
have the meaning as defined in this Agreement.  All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein.  The word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation”, unless
otherwise specified and the phrase “in the ordinary course” or “in the ordinary
course of business” shall mean “in the ordinary course of business consistent
with past practice”.  Each of the parties hereto (a) acknowledges that Bidder’s
rights to exercise its sole and absolute discretion in Section 7.3(i) and
Section 8.1(j) are an integral part of the transactions contemplated by this
Agreement and that without such rights the parties hereto would not enter into
this Agreement, and (b) agrees not to challenge the validity, legality or
enforceability of such rights.

 

Section 9.7                                      Entire Agreement This Agreement
(including the Exhibits, Annexes and Schedules hereto) constitutes the entire
agreement, and supersedes all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings among the parties
with respect to the subject matter hereof and thereof.  This Agreement shall not
be deemed to contain or imply any restriction, covenant, representation,
warranty, agreement or undertaking of any party with respect to the transactions
contemplated hereby other than those expressly set forth herein or therein or in
any document required to be delivered hereunder or thereunder, and none shall be
deemed to exist or be inferred with respect to the subject matter hereof.  The
sole and exclusive remedies for any breach of the terms and provisions of this
Agreement (including any representations and warranties set forth herein, made
in connection herewith or as an inducement to enter into this Agreement) or any
claim or cause of action

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

71

--------------------------------------------------------------------------------


 

otherwise arising out of or related to the sale and purchase of the Shares shall
be those remedies available at law or in equity for breach of contract only and
the parties hereby agree that no party hereto shall have any remedies or cause
of action (whether in contract or in tort) for any statements, communications,
disclosures, failures to disclose, representations or warranties not set forth
in this Agreement.  Notwithstanding any oral agreement or course of action of
the parties or their Representatives to the contrary, no party to this Agreement
shall be under any legal obligation to enter into or complete the transactions
contemplated hereby unless and until this Agreement shall have been executed and
delivered by each of the parties.

 

Section 9.8                                      No Third-Party Beneficiaries
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person other than the parties and their respective successors and
permitted assigns any legal or equitable right, benefit or remedy of any nature
under or by reason of this Agreement, except as provided in Section 6.13 and
Section 6.15.

 

Section 9.9                                      Governing Law This Agreement
and all disputes or controversies (whether in contract or tort) arising out of
or relating to this Agreement (including the negotiation, execution or
performance of this Agreement), the transactions contemplated hereby or any
representation or warranty made in or in connection with this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the Laws of ***, without regard to the Laws of any other
jurisdiction that might be applied because of the conflicts of laws principles.

 

Section 9.10                                Arbitration.  In the event any
dispute (“Dispute”) arises regarding or pertaining to the validity, intention or
interpretation, execution or compliance of this Agreement, including, without
limitation, regarding the computation of Total Cash to be Made Available to the
Buyers, the parties to this Agreement will, in good faith, use their reasonable
best efforts to settle such Dispute.  If, within the 60 calendar days following
the date in which one of the parties gives notice to the other of the existence
of a Dispute, such Dispute has not been finally resolved in writing to the
mutual satisfaction of the parties to this Agreement, each of the parties hereto
hereby irrevocably and unconditionally agrees to submit such Dispute, for itself
and its property, to be fully and finally resolved by arbitration.  Such
arbitration shall be conducted in ***, in the English language, pursuant to the
Arbitration Rules of the International Chamber of Commerce then in effect (the
“ICC Rules”) by a panel of three arbitrators, one designated by the Sellers, one
designated by Bidder, and the third, who shall act as chairman, designated by
the other two arbitrators so appointed.  In the event that the first two
arbitrators fail to appoint the third arbitrator within 30 days after their
selection, such third arbitrator shall be appointed pursuant to the ICC Rules. 
The arbitration panel shall, in respect of any Dispute submitted thereto grant
an award, strictly grounded in law, not later than the end of the ninth calendar
month after the month in which such Dispute is submitted to arbitration.  The
award of the arbitration panel will be final and binding on the parties to this
Agreement and such award may be entered in any court having jurisdiction for its
enforcement, and the parties to this Agreement hereby expressly submit to the
jurisdiction of said court.  The fees and expenses of the arbitration panel
shall be borne equally by the parties to this Agreement; provided, however, each
such party shall be solely responsible for all fees and expenses of counsel
retained by such party in connection with any such arbitration.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

72

--------------------------------------------------------------------------------


 

Section 9.11                                U.S. Export Control Laws The parties
acknowledge and agree that the assets and properties, technical information, and
any accompanying technology provided under this Agreement are subject to export
controls under the Laws and regulations of the United States.  Each party shall
comply with such Laws and regulations and agrees not to export, re-export, or
otherwise transfer such services or items to foreign persons (including foreign
national employees) without first obtaining all required United States
authorizations or licenses.

 

Section 9.12                                Disclosure Generally Notwithstanding
anything to the contrary contained in the Disclosure Schedules or in this
Agreement, the information and disclosures contained in any Disclosure Schedule
shall be deemed to be disclosed and incorporated by reference in any other
Disclosure Schedule as though fully set forth in such Disclosure Schedule for
which applicability of such information and disclosure is reasonably apparent on
its face.  The fact that any item of information is disclosed in any Disclosure
Schedule shall not be construed to mean that such information is required to be
disclosed by this Agreement.  Such information and the dollar thresholds set
forth herein shall not be used as a basis for interpreting the terms “material”
or “Material Adverse Effect” or other similar terms in this Agreement.

 

Section 9.13                                Personal Liability This Agreement
shall not create or be deemed to create or permit any personal liability or
obligation (whether in contract or tort) on the part of any direct or indirect
shareholder of the Sellers, the Company or the Buyers or any officer, director,
employee, Representative or investor of any party hereto, including, without
limitation, liability for any alleged non-disclosure or misrepresentations made
by any such Person.

 

Section 9.14                                Assignment; Successors Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, (a) by either Seller without the express prior written consent of the
Buyers and, after the Closing, the Company, (b) by the Company without the
express written consent of, prior to the Closing, the Buyers, and, after the
Closing, the Sellers, (c) by either Buyer without the express written consent of
the Sellers, the Bidder Guarantor and, prior to the Closing, the Company, and
any such assignment without such prior written consent shall be null and void;
provided, however, that the Buyers may assign this Agreement to any Affiliate of
the Buyers without the prior consent of the Sellers or the Company; provided
further, that either Seller may assign any of its rights under this Agreement,
including the right to receive the Equity Purchase Price, to one or more
Affiliates of such Seller without the consent of the Buyers or the Company;
provided still further, that no assignment shall limit the assignor’s
obligations hereunder.  Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

Section 9.15                                Currency All references to “dollars”
or “$” or “US$” in this Agreement refer to United States dollars, which is the
currency used for all purposes in this Agreement.

 

Section 9.16                                Severability Whenever possible, each
provision or portion of any provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision or portion of any provision of this Agreement is held

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

73

--------------------------------------------------------------------------------


 

to be invalid, illegal or unenforceable in any respect under any applicable Law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or portion of any provision in such
jurisdiction, and this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein, as long as the
remaining provisions, taken together, are sufficient to carry out the overall
intentions of the parties as evidenced hereby.

 

Section 9.17                                Counterparts This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

 

Section 9.18                                Facsimile Signature This Agreement
may be executed by facsimile signature or by e-mail delivery of a “.pdf” format
data file and a facsimile or “.pdf” signature shall constitute an original for
all purposes, provided that corresponding originals are duly delivered and
exchanged by the parties on or before the Closing Date.

 

Section 9.19                                Time of Essence Time is of the
essence with regard to all dates and time periods set forth or referred to in
this Agreement.

 

Section 9.20                                No Presumption Against Drafting
Party Each of the Buyers, the Sellers and the Company acknowledges that each
party to this Agreement has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement.  Accordingly, any
rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sellers, the Company and Buyers and, for purposes of
Section 6.21 only, the Bidder Guarantor, have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

Deutsche Bank México, S.A., Institución de Banca Múltiple, División Fiduciaria
solely and exclusively as trustee in the Irrevocable Administration Trust
Agreement No. F/589

 

 

 

 

 

By:

 

 

 

Name: Alonso Rojas Dingler

 

 

Title:  Trustee Delegate

 

 

 

 

 

Nacional Financiera, S.N.C., Institución de Banca de Desarrollo, Dirección
Fiduciaria as trustee in the Irrevocable Administration Trust Agreement
No. 80501

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: 

 

 

 

 

 

Satélites Mexicanos, S.A. de C.V.

 

 

 

 

 

By:

 

 

 

Name: Patricio E. Northland

 

 

Title: Director General

 

 

 

 

 

EchoStar Satellite Acquisition L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

 

--------------------------------------------------------------------------------


 

 

And for purposes of Section 6.21 only:

 

 

 

EchoStar Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

to

 

STOCK PURCHASE AGREEMENT

 

among

 

Deutsche Bank México, S.A., Institución de Banca Múltiple, División Fiduciaria,
 solely and exclusively as trustee in the
Irrevocable Administration Trust Agreement No. F/589

 

and

 

Nacional Financiera, S.N.C., Institución de Banca de Desarrollo, Dirección
Fiduciaria,
solely and exclusively as trustee in the
Irrevocable Administration Trust Agreement No. 80501

 

 

as the Sellers,

 

Satélites Mexicanos, S.A. de C.V.,

 

as the Company,

 

EchoStar Satellite Acquisition L.L.C.,

 

as Bidder

 

and

 

EchoStar Corporation,

 

for the purposes of Section 6.21 only,

 

as the Bidder Guarantor

 

 

Dated as of February 25, 2010

 

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

These Schedules are being delivered pursuant to, and form part of, that certain
Stock Purchase Agreement, dated as of February 25, 2010 by and among Deutsche
Bank México, S.A., Institución de Banca Múltiple, División Fiduciaria, solely
and exclusively as trustee in the Irrevocable Administration Trust Agreement
No. F/589 dated November 28, 2006 (the “DBM Trust”), and Nacional Financiera,
S.N.C., Institución de Banca de Desarrollo, Dirección Fiduciaria, solely and
exclusively as trustee in the Irrevocable Administration Trust Agreement
No. 80501 dated November 28, 2006, as the Sellers, Satélites Mexicanos, S.A. de
C.V., a Sociedad Anónima de Capital Variable, as the Company, and EchoStar
Satellite Acquisition L.L.C., a limited liability company organized under the
Laws of Colorado and EchoStar Corporation, a Nevada corporation, for the
purposes of Section 6.21 only, as the Bidder Guarantor (the “Agreement”).  Any
capitalized terms used but not defined herein which are defined in the Agreement
shall have the meanings set forth in the Agreement, unless the context otherwise
requires.

 

Descriptive headings in these Schedules are inserted for reference purposes and
for convenience of the reader only.  Terms defined in the Agreement are used
with the same meaning in these Schedules.  The representations and warranties of
the Sellers in Article III, the Company in Article IV, and the covenants of the
Sellers and the Company in Article VI of the Agreement are made and given
subject to the disclosures in these Schedules.

 

Notwithstanding anything to the contrary contained in these Schedules or in the
Agreement, the information and disclosures contained in any Schedule shall be
deemed to be disclosed and incorporated by reference in any other Schedule as
though fully set forth in such Schedule for which applicability of such
information and disclosure is reasonably apparent on its face.  The fact that
any item of information is disclosed in any Schedule shall not be construed to
mean that such information is required to be disclosed by the Agreement.  Such
information and the dollar thresholds set forth herein shall not be used as a
basis for interpreting the terms “material” or “Material Adverse Effect” or
other similar terms in the Agreement.

 

Unless the Agreement specifically provides otherwise, the inclusion of any
specific item in any Schedule is not intended to imply that such item or matter,
or other items or matters, are or are not in the ordinary course, and no party
shall use the fact of the setting forth or the inclusion of any such item or
matter in any dispute or controversy between the parties as to whether any
obligation, item or matter not included in any Schedule is or is not in the
ordinary course for purposes of the Agreement.

 

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

i

--------------------------------------------------------------------------------


 

Schedule 1.1

 

SCHEDULE 2.1

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.3

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.4(A)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.4(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.4(C)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(A)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.3

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.4

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(A)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6(C)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.7(A)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.7(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.8(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.8(C)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.9

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.10(A)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.10(C)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11(A)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11(C)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11(D)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11(E)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.12

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.13(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.13(D)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14(A)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.15(A)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.15(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.15(C)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.16

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.18

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.18(C)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.22

 

BOARD OF DIRECTORS

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.11(C)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.22

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(B)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(D)

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------